Rudy RosenbergCase 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 1 of 116
244 Fifth Ave., Suite 2992
N.Y., N.Y. 1001
(917) 740-9757
                              UNITED STATES DISTRICT COURT
                           ________ SOUTHERN DISTRICT OF _____________
                                            NEW YORK


  RUDY ROSENBERG, JACQUELINE ROSENBERG, & ELTHA JORDAN                             ) Case No.
                                                                                   )
  Plaintiffs,                                                                      )
                                                                                   )
                     vs.                                                           )
                                                                                   )       VERIFIED COMPLAINT
  CITY OF NEW YORK, CYRUS R. VANCE, JR., in his individual and official )
                                                                                   )
  capacity as District Attorney of the New York County District Attorney’s         )           JURY DEMAND
                                                                                   )
  Office; DAVID O’KEEFE, in his individual and official capacity as Assistant )
                                                                                   )
  District Attorney; ROBERT RYAN, in his individual and official capacity as       )
                                                                                   )
  Assistant District Attorney; EUGENE PORCARO, in his individual and official )
                                                                                   )
  capacity as Assistant District Attorney, Chief of Trial Bureau 30; NITIN         )
                                                                                   )
  SAVUR, in his individual and official capacity as Assistant District Attorney, )
                                                                                   )
  Deputy Chief of the Trial Division in Charge of Criminal Court; BONNIE           )
                                                                                   )
  SARD, in her individual and official capacity as Assistant District Attorney,    )
                                                                                   )
  Administrative Assistant District Attorney and Director of Legal Hiring; JOHN )
                                                                                   )
  & JANE DOES 1-30, in their individual and official capacity as A.D.A.s ;         )
                                                                                   )
  NYPD; DERMONT F. SHEA, in his individual and official capacity as Police )
                                                                                   )
  Commissioner of the NYPD; WILLIAM BRATTON in 2016, in his individual )
                                                                                   )
  and previous official capacity as Police Commissioner of the NYPD;
                                                                                   )
                                                                                   )
  TERRENCE A. MONAHAN, in his individual and official capacity as Police
                                                                                   )
                                                                                   )
  Chief; CARLOS M. GOMEZ, in his individual and official capacity as NYPD
                                                                                   )
                                                                                   )
                                                                                   )
  Chief of the Department in 2017; JAMES P. O’NEIL, in his individual and
                                                                                   )
                                                                                   )
  official capacity as NYPD Chief of the Department in 2016 & 2017; Deputy
                                                                                   )
                                                                                   )
  Inspector KATHLEEN WALSH, in her individual and official capacity as             )
                                                                                   )
  Commanding Officer of the NYPD 25th Precinct; Lieutenant DERICK J.               )
                                                                                   )
  BENTLEY, in his individual and official capacity as Integrity Control Officer of )
                                                                                   )
  the NYPD 25th Precinct; JASON BROCHHAUSEN (Shield # 18783), in his               )
                                                                                   )
                                                   1
individual and official capacity as Police Officer of NYPD 25th Precinct;         )
              Case 1:20-cv-04012-CM Document 2 Filed 05/22/20                     ) Page 2 of 116
ROBERT KSELMAN (Shield # 25091), in his individual and official capacity )
                                                                                  )
as Police Officer of NYPD 25th Precinct; SERGEANT KIM, in his individual )
                                                                                  )
and official capacity as Police Officer of NYPD 5th Precinct; JANE and JOHN )
                                                                                  )
DOES, in their individual and official capacity as Police Officers & employees )
                                                                                  )
of NYPD 5th Precinct; JOHN & JANE DOES 1-30, in their individual and              )
                                                                                  )
official capacity as Police Officers; NY Courts Security; MICHAEL                 )
                                                                                  )
MAGLIANO, in his individual and official capacity as Chief of N.Y.C. Courts )
                                                                                  )
CityWide Operations and as New York State Chief of The Department of Public )
                                                                                  )
Safety; MICHAEL SENSESE, in his individual and official capacity as Chief of )
                                                                                  )
Court Security for New York City Courts; HOWARD METZDORFF, in his                 )
                                                                                  )
individual and official capacity as First Deputy Chief of Public Safety, N.Y.C. )
                                                                                  )
Courts CityWide Operations; JEWEL MCCOLLIN, in her individual and                 )
                                                                                  )
official capacity as was Chief of N.Y.C. Courts CityWide Operations; DENNIS )
                                                                                  )
CALASCIBETTA, in his individual and official capacity as NYS Court Officer- )
                                                                                  )
Lieutenant in charge of Court Security supervisor at 111 Center Street            )
                                                                                  )
Courthouse; KALAWSKI, in his individual and official capacity as NYS Court
                                                                                  )
                                                                                  )
Officer - Lieutenant in charge of Court Security supervisor at 111 Center Street
                                                                                  )
                                                                                  )
Courthouse; JOHN ALLEN, in his individual and official capacity as NYS
                                                                                  )
                                                                                  )
                                                                                  )
Court Officer-Major in charge of Court Security for Manhattan Criminal Court;
                                                                                  )
                                                                                  )
“JOHN” DOE, in his individual and official capacity as Manhattan Criminal
                                                                                  )
                                                                                  )
Court Security / Bailiff; JAMES WHITEHEAD, in his individual and official )
                                                                                  )
capacity as NYS Court Officer - Captain of Court Security Services;               )
                                                                                  )
BERNARDO AVILES Badge # 47, in his individual and official capacity as            )
                                                                                  )
NYS Court Officer - Major of Court Security; Sgt. FREDRICK LOEFFLER               )
                                                                                  )
Badge # 223, in his individual and official capacity as NYS Court Officer -       )
                                                                                  )
Sergeant of Court Security; DANIEL F. MAGRINO Badge # 6411, in his                )
                                                                                  )
individual and official capacity as Court Security Officer; NIKKI STERLING # )
                                                                                  )
6882, in her individual and official capacity as Court Security Officer; “African )
                                                                                  )
American” Court Security officer Badge # 6346, , in his individual and official )
                                                                                  )
capacity as Court Security Officer; JOHN & JANE DOES 1-30, in their               )
                                                                                  )
                                                                                  )
                                                           2
individual and official capacity as Court Security Officers & employees of New )
                                                        )
             Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 3 of 116
York Courts; ALIA A. RAZAQ , in her individual and official capacity as Chief )
                                                                                 )
Clerk of the Civil Court of New York City; CAROL ALT, in her individual and )
                                                                                  )
official capacity as Chief Clerk of the Civil Court of New York City (2015 -      )
                                                                                  )
2017); ANTHONY CANNATARO , in his individual and official capacity as )
                                                                                  )
Citywide Administrative Judge of the Civil Court of the City of New York;         )
                                                                                  )
EUGENE HURLEY, in his individual and official capacity as First Deputy            )
                                                                                  )
Chief Clerk, Citywide Administration; ANANIAS GRAJALES, in his                    )
                                                                                  )
individual and official capacity as Clerk of the County; SERENA SPRINGLE, )
                                                                                  )
was Clerk of the County New York County Civil Court in 2016 and Criminal )
                                                                                  )
Court Coordinator (2016 – 2018); PETER CATELLA, in his individual and             )
                                                                                  )
official capacity as Manager of Housing Court Clerk’s Office; THOMAS GREY )
                                                                                  )
, in his individual and official capacity as Senior Clerk - Housing Court Clerk’s )
                                                                                  )
Office; KIM GOODEN, in her individual and official capacity as Senior Clerk - )
                                                                                  )
Housing Court Clerk’s Office; JOHN & JANE DOES 1-10, in their individual )
                                                                                  )
and official capacity as Clerks Office employees; ANGELA BRIGANTE, in her )
                                                                                  )
individual and official capacity as a court reporter; IERVASI, in her/his
                                                                                  )
                                                                                  )
individual and official capacity as a court reporter; NAOMI SCHWARTZ, in
                                                                                  )
                                                                                  )
his/her individual can official capacity as a court reporter; ROBERTO
                                                                                  )
                                                                                  )
                                                                                  )
IRIZARRY and his employer BELKIN, BURDEN & GOLDMAN, LLP and
                                                                                  )
                                                                                  )
principals and/or employees of this firm as JOHN & JANE DOES 1-10, in their
                                                                                  )
                                                                                  )
individual and official capacity as agents to DANY and/or NYPD and/or Court )
                                                                                  )
Security and/or Clerks Office.                                                    )
                                                                                  )
Defendants.                                                                       )
                                                                                  )



  PLAINTIFFS, RUDY ROSENBERG, JACQUELINE ROSENBERG AND, ELTHA JORDAN make the

  following Verified Complaint and state and allege as follows:




                                                            3
                              COMPLAINT OVERVIEW
      Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 4 of 116


ACTION MANDATE

1. Upon information and belief, Plaintiffs allege that Defendants DANY, NYPD, the New York

    Courts Security and Court Clerk’s Office administrations directed all of the court and clerk

    employees’ unconstitutional violations against Plaintiffs from March 9, 2016 forward.

2. Upon information and belief, Plaintiffs allege that the Court Security and Court Clerk’s Office

    defendants engaged in a conspiracy of racial discrimination and retaliation from Spring 2015

    forward that includes the Clerk’s Office defendants misappropriating Plaintiffs’ filed pleadings

    with the Clerk’s Office on or about December 18, 2015 that resulted in a NY Courts IG

    investigation in January 2016 which caused an escalation in Defendants’ constitutional violations

    directed at Plaintiffs.

3. Upon information and belief, Plaintiffs allege that Judge Statsinger and his unidentified Court

    Security conspired with both DANY and NYPD defendants, inclusive of the 25th Precinct

    defendants to falsely assert to Plaintiffs and thereafter fabricate both court and law enforcement

    records that the alleged Bench Warrant was actually issued on December 8, 2016.

4. Upon information and belief, Plaintiffs allege that Defendants engaged in a hybrid conspiracy of

    evidence laundering and parallel construction involving civilian agents such as Roberto Irizarry

    and the other named defendants.

5. Upon information and belief, Plaintiffs allege that DANY, Court Security and Clerk’s Office

    defendants directed Roberto Irizarry to initiated the Clerk’s Office March 9, 2016 controversy by

    assaulting RUDY ROSENBERG and then making false race baiting allegations against RUDY

    ROSENBERG.

6. Upon information and belief, DANY, Plaintiffs allege that DANY, Court Security and Clerk’s

    Office defendants further conspired by directing all defendants present at the Clerk’s Office on

    March 9, 2016 to ignore and suppress Plaintiffs’ complaints about Roberto Irizarry’s assaults

    upon RUDY ROSENBERG and JACQUELINE ROSENBERG thereby re-victimizing Plaintiffs

    by Defendants constitutional violations not to intervene and protect Plaintiffs.


                                                 4
7. Upon information and belief, Plaintiffs allege that Defendants, directed by DANY defendants,
      Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 5 of 116
    engaged in the conspiracy, by prior private agreement, prior to the March 9, 2016 arrests.

8. Upon information and belief, Plaintiffs allege that Defendants received complaints of racist

    assault and threats by Roberto Irizarry upon RUDY ROSENBERG on March 9, 2016, but ignored

    the same out of racist and conspiratorial motives.

9. Upon information and belief, Plaintiffs allege that Defendants conspired to use the 2017 false

    arrest as a procedural “shoe horn” to slip in the fictitious 2016 Bench Warrant so as to enhance

    the probability of a conviction in the 2016 prosecution.

10. Upon information and belief, Plaintiffs allege that the visible minority defendants, at a minimum,

    were motivated to join the DANY conspiracy for racial discriminatory and retaliatory motives

    tied to Plaintiffs’ prior discrimination and retaliation complaints against the Court Security and

    the Clerk’s Office administration and these defendants.

11. All defendants collectively and individually conspired to fabricate charges and evidence such as

    their collusion that RUDY ROSENBERG engaged in racial profanity at the Housing Court

    Clerk’s Office on March 9, 2016.

12. At the December 4, 2017 trial, RUDY ROSENBERG submitted into evidence an audio recording

    that covered the entire events from the time Plaintiffs entered the courthouse through the arrests

    and detention, but this high definition audio recording did not present any evidence that RUDY

    ROSENBERG used racial or profanity nor did he “yell” at anyone as testified to by Roberto

    Irizarry, Kim Gooden, Tom Grey and Nikki Sterling.

13. All the of the NYC court house employees testified under oath that they all know Roberto Irizarry

    and had a relationship with him.

14. In comparing these defendants March 9, 2016 statements, charging documents and reports

    Plaintiffs allege that the probability that all of these defendants constantly lied about the same set

    of facts and using the same false details can only demonstrate a conspiracy as opposed to random

    chance.

15. This is a civil rights action seeking damages from the named and unnamed defendants in both

    their official and individual capacities in addition to the City of New York and private actors

    (collectively, “Defendants”), for Defendants’ violations of Plaintiffs RUDY ROSENBERG,

                                                  5
    JACQUELINE ROSENBERG and ELTHA JORDAN ’s rights under the Federal and State
      Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 6 of 116
    Constitutions in addition to the Federal Americans with Disabilities Act (“ADA”) et seq., Section

    504 of the Rehabilitation Act (“Section 504”) et seq., the New York City Human Rights Law,

    N.Y.C. Admin. Code § 8-101 et. seq. (“NYCHRL”) et seq., and pursuant to 42 U.S.C. § 1983

    (“Section 1983”), 1985 (2) & (3), 1981 & 1986.

16. Additionally, this is a civil action, which incorporates the State-Created Danger Doctrine and

    Civil Rights conspiracy, is brought due to Defendants’, individual and collective, abuse of

    process, gross negligence, and violations of Plaintiffs’ rights pursuant to 42 U.S.C. § 1983, 1981,

    1985, 1986 et seq.; the rights secured by the First, Fourth, Fifth, and Fourteenth Amendments of

    the United States Constitution; and those rights secured under the New York State Constitution,

    Article I, Sections 11 and 12, and the common law of the State of New York, also including other

    rights raised and implicated herein.

17. Plaintiffs seek monetary relief, general, compensatory, special and punitive damages,

    disbursements, costs and fees, against all defendants in their individual and official capacities in

    addition to such other relief as this Court deems equitable and just, further details included herein.

18. Plaintiffs’ individual and collective injuries are not "transitory and de minimis" injury. See

    Coleman v. City of New York, No. 07 Civ. 1051 (CM), 2010 WL 571986, at *5 (S.D.N.Y. Feb.

    2, 2010)

CONTINUING VIOLATIONS DISCOVERY, HARMS & EQUITABLE TOLLING

19. The fact that DANY fabricated the 2016 Bench Warrant and held it in abeyance until they were

    ready to stage another false arrest on May 24, 2017 demonstrates a singular conspiracy involving

    the 2016 and 2017 prosecutions.

20. Defendants have operated within a single conspiracy during this time frame, between March 2016

    and the present time, to prosecute, jail and deport RUDY ROSENBERG, and by implication his

    dependents that would be a logical extension of their constructive eviction of Plaintiffs in the

    court system.

21. Defendants’ own communications, omissions and commissions directed at Plaintiffs between

    2016 and present conclusively establish a single conspiracy during this period such as the Court

    held in Robinson, “one conspiracy to ‘frame’ Robinson and was a single continuing violation of

                                                  6
    ‘plaintiff's constitutional rights tied together by a plan to `get' Van Robinson at all costs,’ Order,
      Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 7 of 116
    pp. 2-3, which continued until his acquittal in October 1983.” Robinson v. Maruffi, 895 F. 2d 649

    - Court of Appeals, 10th Circuit 1990.

22. Defendants Chief Magliano and Major John Allen informed Plaintiffs in February and April 2016

    that the Court Security profile for RUDY ROSENBERG states that RUDY ROSENBERG has the

    PTSD disability.

23. At the December 4, 2017 trial, defendants Nikki Sterling, Roberto Irizarry Tom Grey and Kim

    Gooden committed at least six acts of perjury each telling a story of Plaintiffs, on March 9 2016,

    engaging in racist and vulgar public acts against themselves and others in addition to violent

    interference of police and court officers engaged in lawful execution of their mandated roles.

24. The District Attorney’s Office had seized, on or about March 10, 2016, the full courthouse

    security videos for all areas of the controversy inclusive of the Housing Court Clerk’s Office and

    the second-floor elevator bank foyer areas.

25. It is axiomatic that Defendants also testified at trial and in their March 9 2016 and subsequent

    court management reports and also statements to the D.A. that ELTHA JORDAN participated in

    the March 9, 2016 violations when in reality, ELTHA JORDAN was not in the courthouse on that

    day.

26. The D.A. the full court security videos from as early as March 10, 2016 and thereafter privately

    directed both the Court Security defendants and the New York State Office Of Court

    Administration Counsel’s Office to conceal exculpatory parts of the March 9, 2016 court security

    videos and make false statements to Plaintiffs in denying their FOIL requests for all these court

    security videos through and beyond the December 2017 trial.

27. Even though the District Attorney’s Office was in receipt of materially conflicting sworn

    statements from the trial witnesses as early as the afternoon of March 9, 2016, being the pre-

    arraignment period, the D.A. proceeded to direct all defendants to follow the D.A.’s instructions

    to continue with the conspiracy of perjury, fabrication, obstruction and false reporting through the

    December 2017 trial period and beyond.

28. Plaintiffs have alleged sufficient facts “to raise a plausible inference that the applicable

    limitations periods are subject to tolling.”.

                                                    7
29. Defendants executed an unlawful arrest on May 24, 2017 to disguise the real purpose was to
      Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 8 of 116
    effect an unlawful arrest based upon a fictitious 2016 Bench Warrant.

30. The New York Criminal Procedure Law Section 120.80 - Warrant of arrest; when and how

    executed requires that the Bench Warrant must be displayed upon RUDY ROSENBERG’s

    demand, but Defendants have failed to produce,

            2. Unless encountering physical resistance, flight or other factors rendering normal procedure impractical,

            the arresting police officer must inform the defendant that a warrant for his arrest for the offense designated

            therein has been issued. Upon request of the defendant, the officer must show him the warrant if he has

            it in his possession. The officer need not have the warrant in his possession, and, if he has not, he must

            show it to the defendant upon request as soon after the arrest as possible.

31. Defendants have pursued this conspiracy since 2016 by morphing it into a two-prong conspiracy

    in 2017 by virtue of the District Attorney enrolling the NYPD in a sister false prosecution against

    RUDY ROSENBERG.

32. There is evidence that there is singularity in the Defendants’ actions that is demonstrated by the

    fact that DANY circumvented the random judge assignment process to obtain Judge Statsinger

    who is known to be pro-prosecution.

33. DANY has a historical reputation of circumventing the random judge assignment through their

    undue influence which they did in the instant case and additionally sought to unlawfully and

    unconstitutionally merge the entirely unrelated 2016 and 2017 trial processes.

34. Defendants charged RUDY ROSENBERG with four counts on March 9, 2016 and then suddenly

    dropped a new count on the defense desk during the December 2017 trial and it is this count that

    materially changed the theory and material facts supporting the trial and conviction.

35. Thereafter, RUDY ROSENBERG filed Notice of Appeal against this December 7, 2017

    conviction which appeal has not been adjudicated as of the date of this complaint filing.

36. Defendants have operated within a single conspiracy of continuing violations and harm during

    this time frame with the mandate to unconstitutionally prosecute, jail and deport RUDY

    ROSENBERG, and by implication his dependents in addition to obstructing Plaintiffs’ ability to

    file timely statutory notices and complaints, “one conspiracy to ‘frame’ Robinson and was a

    single continuing violation of ‘plaintiff's constitutional rights tied together by a plan to `get' Van



                                                         8
    Robinson at all costs,’ Order, pp. 2-3, which continued until his acquittal in October 1983.”
      Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 9 of 116
    Robinson v. Maruffi, 895 F. 2d 649 - Court of Appeals, 10th Circuit 1990.

HECK BAR, DISCOVERY & EQUITABLE TOLLING
37. Plaintiffs allege that the facts of the instant controversy qualify this case as an exception to the

    Heck deferral rule in that bringing this complaint would have impugned the 2016 prosecution that

    is currently on appeal.

38. Therefore, all causes of actions, inclusive of False Arrest et seq. should be provided the accrual

    date based upon the acquittal date.

39. It is axiomatic that Heck does not set forth a standard rule that all Fourth Amendment claims

    accrue at the time of violation. See Gibson v. Superintendent of NJ Dept. of Law and Public

    Safety - Division of State Police, 411 F.3d 427, 450-51 (3d Cir. 2005) (“Heck does not set forth a

    categorical rule that all Fourth Amendment claims accrue at the time of the violation. This Court's

    determination that the plaintiff's false arrest claim in Montgomery qualified as an exception to the

    Heck deferral rule, and thus accrued on the night of the arrest, does not mandate a blanket rule

    that all false arrest claims accrue at the time of the arrest.”).

40. The Court in Livingston v. Henderson, et al. Northern District of New York, nynd-7:2015-cv-

    00631 held, “conspiracy claims are routinely dismissed under Heck when such claims bear on the

    validity of the underlying conviction or sentence. Cruz v. Reilly, No. 08-CV-1245 (JFB)(AKT),

    2009 WL 2567990, at *3 (E.D.N.Y. Aug. 18, 2009) (collecting cases); see also Amaker v.

    Weiner, 179 F.3d 48, 52 (2d Cir. 1999) (holding that “Heck . . . applies with respect not only to

    [the] plaintiff’s § 1983 claim but also to his §§ 1981, 1985(3) and 1986 claims” because the

    existence of a conspiracy would necessarily question the validity of plaintiff’s conviction).”

41. The Court in Kogut v. The County of Nassau et al. Eastern District of New York, nyed-2:2006-

    cv-06695 (2009) held, “if a person were validly convicted of the crime for which he was arrested,

    he would be barred from bringing a claim for false arrest because one element of such a claim is

    the absence of probable cause,” Vallen v. Connelly, 36 Fed. Appx. 29, 31 (2d Cir. 2002) (citing

    Singer v. Fulton County Sheriff, 63 F.3d 110, 114, 118-19 (2d Cir. 1995), cert. denied, 517 U.S.

    1189, 116 S. Ct. 1676, 134 L. Ed. 2d 779 (1996)); Bernard v. United States, 25 F.3d 98, 102 (2d

    Cir. 1994), ‘and a valid conviction establishes the existence of probable cause. . . .’ Vallen, 36

                                                    9
    Fed. Appx. at 31 (citing, for example, Cameron v. Fogarty, 806 F.2d 380, 388 (2d Cir. 1986),
     Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 10 of 116
    cert. denied, 481 U.S. 1016, 107 S. Ct. 1894, 95 L. Ed. 2d 501 (1987); see also Lewis v.

    Donahue, 241 Fed. Appx. 776, 777 (2d Cir. 2007).

42. The Courts in Estes-El v. Long Island Jewish Med. Ctr., 916 F. Supp. 268, 270 (S.D.N. Y. 1996)

    and Cameron v. Fogarty, 806 F.2d 380 (2d Cir.1986), cert. denied, 481 U.S. 1016, 107 S.Ct.

    1894, 95 L.Ed.2d 501 (1987), in which the United States Court of Appeals for the Second Circuit

    held that because, under common law principles, an action for false arrest cannot be maintained if

    the arrest was followed by a conviction, conviction is a complete defense to a section 1983 action.

43. These facts alone raise the issue of whether Plaintiffs are required to file a separate complaint for

    the false arrest in the courtroom on December 7, 2017.




                                         INJURIES

44. On information and belief, Plaintiffs allege that Defendants (collectively and individually), their

    agents, employees and servants unlawfully and under color of law, in both their official and

    individual capacities, engaged in (not exhaustive as to all abuses& injuries) the following abuses

    and caused all Plaintiffs the resulting injuries,

        •   Conspiracy,

        •   First Amendment,

        •   Racial discrimination individually and by association

        •   False arrest & imprisonment,

        •   Unlawful entry, search & seizure,

        •   unlawful seizure & search,

        •   misappropriation of property,

        •   unlawful entry & search,

        •   invasion of privacy,

        •   harassment, blackmail & extortion,

        •   unlawful video & audio surveillance, invasion of privacy


                                                  10
           •   assault & battery,
          Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 11 of 116
           •   failure to intervene & provide protection,

           •   fabrication of evidence & filing of false government / business records, conspiracy,

               unlawfully searched & seized property amongst other Bad Acts

   thereby causing irreparable injuries,

           •   Loss of Liberty & False Imprisonment,

           •   Loss of Affections,

           •   Fear, Humiliation, Emotional distress,

           •   Anxiety, Psychological, Emotional and Physical pain,

           •   Intentional Tort & Emotional Distress,

           •   Increased cost of living, legal and related expenses,

           •   Reputation / Stigma plus al damage,

           •   Loss of Enjoyment of Life,

           •   Degradation of ability to earn a living and obtain economic opportunities,

           •   Economic loss tied to employment, business and legal claim rights and opportunities,



                           INJURY COMMON TO ALL PLAINTIFFS
Note: all other injuries recited at beginning of this Notice of Claim are to be considered copied

herein at amounts to be determined. All damages to be determined unless otherwise stated

herein.

            Humiliation & Invasion of Privacy;

            Alienation of Relations;

            Deprivation of Civil Rights;

            Psychological & physical manifestations injuries;

            Pain and Suffering;

            Attorney fees, inclusive of pre and post judgment;

            General, Compensatory, Special and Punitive damages;

            Punitive damages against the Individual Defendants in an amount to be determined;
                                                   11
  Deprivation of Civil Rights;
Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 12 of 116
  Pre- and post-judgment interest;

  Redress under 42 U.S.C. §1983, ADA Act, "Fair Housing Act". Sec. 801. [42 U.S.C.

  3601], Fair Credit Reporting Act, 15 U.S.C. § 1681 (“FCRA”) and Title VI, 42

  U.S.C. § 2000d et seq;

  Economic and legal harm including loss of economic opportunity;

  Payments for legal fees and disbursements and legal expenses;

  Special and Punitive damages:                                   $20,000,000.00

  Compensatory Damages:                                           $10,000,000.00

  False Arrest:                                                   to be determined

  False Imprisonment:                                             $10,000,000.00

  Humiliation & Invasion of Privacy:                              $5,000,000.00

  Loss of liberty:                                                $10,000,000.00

  Loss of Services:                                               to be determined

  Unjust Imprisonment:                                            $10,000,000.00

  Pain and Suffering:                                             $10,000,000.00

  Inconvenience:                                                  to be determined

  Interrupted Life & Life Enjoyment:                              $10,000,000.00

  Loss of time:                                                   $10,000,000.00

  Psychological & physical
  manifestations injuries:                                        to be determined

  Peril to life, liberty & immigration status:                    $15,000,000.00

  Injury to Reputation / Stigma plus & Stigma plus:               $25,000,000.00

  Injury to Health:                                               $10,000,000.00

  Mental Suffering, Anxiety:                                      $10,000,000.00

  Loss of Affections:                                             $10,000,000.00

  General impairment of

                                       12
         social and mercantile standing:                 $10,000,000.00
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 13 of 116
         Loss or injury to property, claims,
         Interest, receivables, and credit:              to be determined

           Decrease in earning capacity
           and all losses sustained in business:                                $10,000,000.00

           Loss of the pleasures of life:                                       $15,000,000.00

           Attorney fees, litigation cost & expenses,
           inclusive of pre and post interest:                                  to be determined

           Loss of residences & Life Stability:                                 $10,000,000.00

           Miscellaneous:                                                       to be determined


TOTAL AMOUNT CLAIMED:                                                           $25,000,000.00 plus




                          JURISDICTION AND VENUE

  45. The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1343,

      1343(a)(3) and 2201, 42 U.S.C. § 12132 et seq., 29 U.S.C. § 794, and 42 U.S.C. § 1983.

  46. The Court has supplemental jurisdiction over Plaintiff’s local law claims pursuant to 28 U.S.C. §

      1367, 1367(a), because the federal and local law claims arise from a common nucleus of

      operative fact.

  47. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial portion of the events or

      omissions giving rise to the claims occurred herein.




                                       JURY DEMAND

  48. Plaintiffs demand trial by jury on each and every claim pleaded herein.




                                             PARTIES

  49. Defendant City of New York is a municipal corporation duly organized and existing

      under and by virtue of the laws of the State of New York.
                                                   13
50. Defendant City is a municipal entity created and organized under the laws of the State of
     Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 14 of 116
    New York. The City is authorized by law to maintain a police department, which acts as

   its agent for purposes of law enforcement and for which the City is responsible.

51. The City is responsible for the policy, practice, supervision, implementation, and conduct

   of all NYPD matters and is responsible for the appointment, training, supervision,

   discipline and retention, and conduct of all NYPD personnel as policy-maker and

   employer under respondent superior.

52. The City is responsible for enforcing the rules of the NYPD, and for ensuring that NYPD

   personnel obey the laws of the United States and the State of New York.

53. At all times relevant hereto, Defendant City of New York, acting through the NYPD, was

   responsible for the policy, practice, supervision, implementation and conduct of all

   NYPD matters and was responsible for the appointment, training, supervision and

   conduct of all NYPD personnel, including the Defendants referenced herein. In addition,

   at all relevant times, Defendant City of New York was responsible for enforcing the rules

   of the NYPD and for ensuring that NYPD personnel obey the laws of the United States

   and the State of New York.

54. The City of New York and the NYPD received federal financial assistance at all times

   relevant to this Complaint.

55. As an agency of the City of New York, the New York City Police Department (NYPD) is

   not an entity that can be sued in the name of the agency. N.Y. City Charter ch. 17, § 396

   (“[A]ll actions and proceedings for the recovery of penalties for the violation of any law

   shall be brought in the name of the city of New York and not in that of any agency,

   except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76,

   93 n.19 (2d Cir. 2007).




                                            14
NYPD PARTIES
     Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 15 of 116
56. At all times relevant hereto, Defendants are police officers, Detectives, supervisors,

   agents, supports staff, Confidential Informants, and police officials in the NYPD acting in

   the capacity of employee or similar facsimile of Defendant City of New York, and within

   the scope of their employment as such Defendants are being sued in their individual and

   official capacities.

57. Defendant Dermont F. Shea is Police Commissioner of the NYPD for all relevant time

   periods and is sued in his individual and official capacities.

58. Defendant Terence A. Monahan is Police Chief of the NYPD for all relevant time periods

   and is sued in his individual and official capacities.

59. Defendant William Bratton Police Commissioner of the NYPD (2016) for all the relevant

   time periods and is sued in his individual and official capacities.

60. Defendant James Patrick "Jimmy" O'Neill Jr. was Police Commissioner of the NYPD for

   all relevant time periods and is sued in his individual and official capacities.

61. Defendant Carlos M. Gomez was NYPD Chief of the Department for all relevant time

   periods and is sued in his individual and official capacities.

62. Defendant Michael A. Kletzel, Commander of NYPD Manhattan Warrant Section for all

   relevant time periods and is sued in his individual and official capacities.

63. Defendant Deputy Inspector KATHLEEN WALSH, Commanding Officer of the NYPD

   25th Precinct for all relevant time periods and is sued in her individual and official

   capacities.

64. Defendant Lieutenant DERICK J. BENTLEY, Integrity Control Officer of the NYPD

   25th Precinct for all relevant time periods and is sued in his individual and official

   capacities.




                                             15
65. Police Officers Jason Brochhausen (Shield # 18783) and Robert Kselman (Shield #
     Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 16 of 116
    25091) (Shield # 25091) are the arresting officers for all relevant time periods and are

   sued in their individual and official capacities.

66. “Doe” Kim, Sergeant at the NYPD 5th Precinct in Chinatown, for all relevant time

   periods and is sued in his individual and official capacities.

67. John and Jane Does for all relevant time periods and is sued in her individual and official

   capacities.

68. Upon information and belief, Plaintiffs allege that Roberto Irizarry a civilian is a paid

   civilian agent for DANY, who operated at all times under the color of law engaged in

   unlawful acts directed at Plaintiffs for the time periods pleaded herein, therefore for all

   relevant time periods and is sued in his individual and official capacities.

DISTRICT ATTORNEY PARTIES

69. At all times relevant hereto, Defendants are District Attorney, Assistant District

   Attorneys, investigators, Detectives, agents, Confidential Informants and support staff in

   the Manhattan District Attorney’s Office acting in the capacity of employee or similar

   facsimile of Defendant City of New York, and within the scope of their employment as

   such is being sued in their individual and official capacities.

70. Cyrus Vance, Jr. is the Manhattan District Attorney for all relevant time periods and is

   sued in his individual and official capacities.

71. Assistant District Attorney Robert J. Ryan is the ADA involved in both of the 2016 and

   2017 prosecutions for all relevant time periods and is sued in his individual and official

   capacities.

72. Assistant District Attorney David O’Keefe, Head of Manhattan District Attorney's Crime

   Strategies Unit for all relevant time periods and is sued in his individual and official

   capacities.




                                             16
73. Assistant District Attorney Bonnie Sard, Administrative Assistant District Attorney and
     Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 17 of 116
    Director of Legal Hiring for all relevant time periods and is sued in her individual and

   official capacities.

74. Assistant District Attorney Eugene Porcaro, Chief of Trial Bureau 30, for all relevant

   time periods and is sued in his individual and official capacities.

75. Assistant District Attorney Nitin Savur, Deputy Chief of the Trial Division in Charge of

   Criminal Court for all relevant time periods and is sued in his individual and official

   capacities.

76. John and Jane Does for all relevant time periods and is sued in their individual and

   official capacities.

NEW YORK CITY CRIMINAL COURT SECURITY

77. Chief Michael Senese is Chief of Court Security for New York City Courts for all

   relevant time periods and is sued in his individual and official capacities.

78. John Allen is NYS Court Officer-Major in charge of Court Security for Manhattan

   Criminal Court for all relevant time periods and is sued in his individual and official

   capacities.

79. Michael Magliano, was Chief of N.Y.C. Courts citywide operations and then Michael

   Magliano, Chief of The Department of Public Safety for all relevant time periods and is

   sued in his individual and official capacities.

80. Jewel McCollin, was Chief of N.Y.C. Courts citywide operations for all relevant time

   periods and is sued in her individual and official capacities.

81. Howard Metzdorff, First Deputy Chief of Public Safety, N.Y.C. Courts citywide

   operations for all relevant time periods and is sued in his individual and official

   capacities.

82. “John” Doe, Manhattan Criminal Court Security / Bailiff under Judge Frey for all

   relevant time periods and is sued in his individual and official capacities.


                                             17
83. Jane and John Does for all relevant time periods and is sued in her individual and official
     Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 18 of 116
    capacities.

HOUSING COURT & COUNTY CLERK’S OFFICES

84. Anthony Cannataro, Citywide Administrative Judge of the Civil Court of the City of New York

   for all relevant time periods and is sued in his individual and official capacities.

85. Carol Alt, Chief Clerk of the Civil Court of New York City (2016) for all relevant time

   periods and is sued in her individual and official capacities.

86. Alia Razzaq, Chief Clerk of the Civil Court of New York City for all relevant time

   periods and is sued in her individual and official capacities.

87. Eugene Hurley, First Deputy Chief Clerk, Citywide Administration for all relevant time

   periods and is sued in his individual and official capacities.

88. Serena Springle, First Deputy Chief Clerk, Citywide Administration (2016) for all

   relevant time periods and is sued in her individual and official capacities.

89. Peter Catella, Manager of Housing Court Clerk’s Office for all relevant time periods and

   is sued in his individual and official capacities.

90. Kim Gooden, Senior Clerk - Housing Court Clerk’s Office for all relevant time periods

   and is sued in her individual and official capacities.

91. Ananias Grajales, Clerk of the County for all relevant time periods and is sued in his

   individual and official capacities.

92. Tom Grey, Senior Clerk - Housing Court Clerk’s Office for all relevant time periods and

   is sued in his individual and official capacities.

93. Jane and John Does for all relevant time periods and is sued in her individual and official

   capacities.

CRIMINAL COURT REPORTERS

94. Angela Brigante, Court Reporter for all relevant time periods and is sued in her individual

   and official capacities.


                                                 18
95. “Iervasi”, Court Reporter for all relevant time periods and is sued in her individual and
     Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 19 of 116
    official capacities.

96. Naomi Schwartz, Court Reporter for all relevant time periods and is sued in her

   individual and official capacities.




                                NOTICE OF CLAIM

97. Plaintiffs filed the Notice of Claim with the New York City Comptroller’s office within

   the 90-day period following the trial court’s full acquittal on December 8, 2017.

98. All individual Defendants are being sued in both their personal and official capacities.

99. Defendants have not contacted Plaintiffs during this time period therefore they have

   constructively waived a hearing pursuant to N.Y. Gen. Mun. Law §50-h.

100.       Plaintiffs timely filed a Notice of Claim with the Comptroller of the City of New

   York, setting forth the salient facts underlying Plaintiffs’ claims against the individual

   Defendants and Defendant City of New York.



                            FACTUAL ALLEGATIONS

   PERVASIVE PATTERN OF DANY, COURT SECURITY CLERK’S

                          OFFICE & NYPD MISCONDUCT

101.       Upon information and belief, Plaintiffs allege that D.A. Cyrus Vance and his crew have

   historically employed the NYPD and Court Security as its’ ALTER EGO to shield the District

   Attorney’s Office from political, legal and economic liability in their failed prosecutions.

102.       Police officers, unlike civilians, have the power to terminate constitutionally protected

   liberty; with this power comes great responsibility, as well as the need for appropriate oversight.

   See, e.g., N.Y.P.D. Officers Are Charged with Lying About a Suspect, Feb. 16, 2017 (“Cyrus R.

   Vance Jr., the Manhattan district attorney, said the charges against the detectives were a ‘gross

   violation of their training, N.Y.P.D. protocol and the law. When members of law enforcement
                                                19
   commit misconduct,’ he added, ‘they threaten the credibility of our work and the safety of the
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 20 of 116
   citizens whom we are sworn to protect.’”).

103.       Between 2011 and 2018, NYPD lying and other forms of prosecution and law

   enforcement fraud have escalated; which negligence by the City of New York amounts to a

   policy or a custom.

104.       The Second Circuit of Appeals held in Pedrosa v. City of New York, No. 13–CV–01890,

   2014 WL 99997, at *8 (S.D.N.Y. Jan. 9, 2014) that the City of New York and the NYPD were

   liable because the evidence established pervasive systemic indifference to Officer Pedrosa’

   complaints of rampant fraud and false reports by NYPD officers.

105.       Plaintiff Lisette Pedrosa’s complaint alleged that, “Defendant Nilda Hoffman, Deputy

   Inspector and Commanding Officer of the 25th Precinct, knowingly caused false reports to be

   written alleging that Officer Pedrosa had left her equipment unsecured,” which is identical

   misconduct that Plaintiffs’ complain about the defendants in the instant complaint.

CONDUCT THAT INTENTIONALLY OR RECKLESSLY
DISREGARDED THE ABSENCE OF PROBABLE CAUSE

106.       In the instant case, the named NYPD Defendants, collectively and individually,

   fabricated probable cause through various means including post arrest fabrication of complaint

   and related records.

107.       All Defendants are involved in an ongoing conspiracy to unlawfully deprive Plaintiffs’

   constitutional rights including the violations complained of herein.

108.       By example of constitutional violations, “what is actionable under the Fourth

   Amendment is not the decision to pursue criminal charges, but only petitioner’s detention absent

   a valid probable cause determination.” See Manuel v. Joliet (03/21/2017) - Supreme Court

109.       Additionally, the Fourth Amendment requires, the “right to a neutral determination of

   probable cause, which is the basic prerequisite for pretrial detention. See Gerstein, 420 U.S. at

   124-125 (“What fair and reliable determination of probable cause as a condition for any

   significant pretrial restraint of liber-ty.”) (emphasis added); see also County of Riverside v.

   McLaughlin, 500 U.S. 44, 55 (1991) See Manuel v. Joliet (03/21/2017) - Supreme Court.




                                                20
110.          The Court Security, through the “John” the Bailiff in the May 25, 2017 arraignment court
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 21 of 116
   dealing with the fictitious Bench Warrant and the new 2017 false charges, further stigmatized

   RUDY ROSENBERG and the other plaintiffs by his inflammatory and defamatory statements to

   the arraignment Judge Frey.

111.          Plaintiffs witnessed the bailiff whisper in Judge Frey’s ear and Frey simultaneously stare

   at RUDY ROSENBERG in a threatening manner in the early morning of the May 25, 2017 court

   session.

112.          Plaintiffs also heard this bailiff speak with court appointed counsel in the same session

   uttering the same inflammatory and defamatory characterization of RUDY ROSENBERG being a

   “racist”, “bigot” and “contemptuous toward the court.”

113.          As a direct result of the bailiff’s words and actions, Judge Frey imposed excessive bail

   and the court appointed counsel sought to be removed from representing RUDY ROSENBERG.

114.          Nikki Sterling, inclusive of arresting officers and supervisors, discriminatorily failed to

   bring RUDY ROSENBERG before an arraignment court on May 24 2017 by deliberately

   delaying the police processing to cause Plaintiffs irreparable physical, economic, Reputation /

   Stigma plus al, psychological and constitutional harms in violation of the Fourth Amendment,

   See Manuel v. Joliet (03/21/2017) - Supreme Court., “Regardless of the procedure justifying the

   arrest, upon seizure, a defendant must be brought before a magistrate judge for an initial

   appearance “without unnecessary delay” to be informed, inter alia, of the charges against him.

   Fed. R. Crim. P. 5(a) and (d).” also See Castellano v. Fragozo, 352 F.3d 939, 953-954 (5th Cir.

   2003) (en banc) (“The initiation of criminal charges without probable cause may set in force

   events that run afoul of explicit constitutional protection—the Fourth Amendment if the accused

   is seized and arrested, for example, * * * they are not claims for malicious prosecution and

   labeling them as such only invites confusion.”), cert. denied, 543 U.S. 808 (2004).




                                                   21
           CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 22 of 116


   BACKGROUND STATEMENT

115.       Upon information and belief, Plaintiffs allege that Defendants persistently engaged in

   affirmative acts of retaliatory inducement to arrest and prosecute Plaintiffs directly and by

   implication. See Williams v. City of Carl Junction, 480 F.3d 871, 876 (8th Cir. 2006); Greene v.

   Barber, 310 F.3d 889, 895 (6th Cir. 2002)

116.       Upon information and believe, Plaintiffs allege that Defendants sought to deny RUDY

   ROSENBERG his constitutional right to a fair state criminal trial and Plaintiffs’ rights to be

   witnesses and thereafter pursue their respective constitutional rights violation claims through their

   unlawful concealment of vital information necessary to research, draft and file this complaint in a

   timely fashion.

117.       By example, the DA refused to hand over the names of witnesses therefore hampering

   and violating plaintiffs’ case and the filing of this complaint.

118.       By example, the trial court misappropriated most of the trial record or otherwise delayed

   other portions such as the transcripts so as to conceal important information to allow Plaintiffs to

   identify the causes of action and the defendants’ identities.

119.       Retaliatory the Manhattan District Attorney’s Office, the NYPD and the Court Security

   defendants, individually and collectively, spent months investigating ways and means to fabricate

   an arrest and prosecution against RUDY ROSENBERG that incorporated perjury, false

   statements, false reports, false witnesses and manipulated court security video.

120.       Defendants selected Court Officer Nikki Sterling and Clerk’s Office managers Kim

   Gooden, senior court clerk Tom Grey and Roberto Irizarry of the law firm BELKIN, BURDEN &

   GOLDMAN, LLP to engage in what amounts to being an effort to entrap Plaintiffs by ambush on

   March 9, 2016, the day of an important Housing Court hearing.

121.       By public information, Nikki Sterling has a longstanding history of being an African

   American racist bigot who has a malice fixation directed at Caucasian men.

RACIALLY DISPARATE TREAMENT
122.       Upon information and belief, Plaintiffs allege that Nikki Sterling was being directed by
                                                 22
   the Court Security administration, DANY defendants and her command to target Defendant on
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 23 of 116
   March 9, 2016 on the premise that Sterling craves opportunities to inflict irreparable harm upon

   Caucasian males.

123.        It is axiomatic that the Court in People v Morisseau praised the African American

   defendants in light of her outrageously racist behavior toward Caucasian males, whereas the

   Court in People v. “John Doe” vilified a Caucasian male defendant who had been “framed” by

   African American court employees who have public reputations of being racist bigots toward

   Caucasian males.

124.        It is axiomatic that the Court in People v Charlene Morisseau 2006 gave Charlene a get

   out of jail free card because of her race, but she continued to liver her racist anti-Caucasian and

   anti-establishment life even through today, People v Charlene Morisseau See 2019 NY Slip Op

   51441.

125.        It is axiomatic that Court Officer Nikki Sterling and Kim Gooden are the institutional

   mirror image of Charlene Morisseau’s racist African American persona in that they both are

   fixated on employing the Race Card against their Caucasian victims.

126.        The Court in People v Morisseau 2006 NY Slip Op 51826(U) [13 Misc 3d 1214(A)]

   Decided on August 25, 2006 also noted that Court employees have a statutory and positive duty

   to respect civilians visiting the courts, “The clerk’s in the court system are the backbone of the

   court system. However, the court and its employees must also treat the people who come before it

   with respect. While it is easy to understand ‘short fuses’ in an overworked and overburdened

   court system, we must all strive to maintain our temperament, which is no easy feat.”

127.        Upon information and belief, Plaintiffs allege that the events and conspiracy that stated

   on or about March 9, 2016, is a racially laced mixed motives conspiracy in violation of 42 U.S.C

   1983, 1981, 1985(2)(3) and 1986 in addition to violating New York State and New York City

   anti-discrimination and retaliation laws.

128.        In People v Morisseau 2006 NY Slip Op 51826(U) [13 Misc 3d 1214(A)] Decided on

   August 25, 2006 held, an African American woman went ballistic in the clerk’s office ranting

   racial abuse at Caucasian judicial employees and the court security responded by simply

   attempting to calm her down, and the Appellate Court bent over backwards with political

                                                23
   correctness,
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 24 of 116
           Ms. Morisseau claims that when she "peacefully" questioned the clerk's refusal to hand

           over the documents, she was placed under arrest by court personnel and charged with

           obstructing governmental administration and disorderly conduct…It must also be noted

           that the defendant was a plaintiff in a civil action in federal court against the Second

           Department of the Appellate Division.

129.       The People v Morisseau Court also held, “The Chief Clerk claims that Ms. Morisseau

   began to scream highly offensive, derogatory names, specifically "cracker" and ‘white nigger.’”

130.       The People v Morisseau Court held, “This court can only hope that Ms. Morisseau will

   use her unbridled passion for good works and worthy causes and not remain bogged down in the

   quagmire of seeing every injustice as racially motivated.”

131.       Nikki Sterling has a history of filing false complaints with the intent to harm innocent

   persons, Per the Brooklyn Eagle, “In October 2012, Nikki Sterling, an African-American female,

   filed a Title VII lawsuit against the New York State Office of Court Administration (OCA), the

   New York State Unified Court System, the New York State Court Officers Association

   (NYSCOA) and many persons in their individual capacity.”

132.       In her Federal complaint, Sterling racially ranted against Caucasians,” In her lawsuit,

   Sterling claims that she was “denied light duty by the Civil Court Chief Clerk though white and

   Latino officers [had] been granted light duty.” Furthermore, Sterling alleged “there are few

   African-American supervisors very few African American supervisors” and disparate promotion

   opportunities offered to African-American court officers as compared to their Caucasian

   counterparts.”

133.       The Brooklyn Eagle uncovered Nikki Sterling’s lawsuit was nothing more than a thug

   playing the race card against not only her employer but the judiciary that is the personification of

   civilization,

           “I was taken aback when presented with the lawsuit,” Quirk told the Eagle. “Many

           people file these Title VII discrimination lawsuits as an extortion tactic. I know that we

           did nothing wrong, so I called on Mr. Baron to help us fight the case,” continued Quirk.

134.       Due to Sterling’s racist mentality, the District Court attempted to provide her direction

                                                24
   not to file her blackmail ragging discrimination complaint,
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 25 of 116
           “Hon. Peck said to Sterling in effort to assist her. “In addition to suing Mr. Quirk as an

           individual, Ms. Sterling sued NYSCOA, the court officers’ union. The union is not Ms.

           Sterling’s employer,” continued Baron.

135.       Nikki Sterling’s pay history demonstrates not only does she has a typical aggression of

   people of her ilk, but her thuggish behavior required sanctions that demonstrated a material

   sanction in 2009 reduction salary from $65,764.00 to $28,675.00 in 2009 which indicates serious

   misconduct,




136.       Nikki Sterling received significant pay raises immediately after the 2016 arrests and a

   fourteen thousand dollar raise immediately after the 2017 trial that resulted in RUDY

   ROSENBERG’s conviction,




                                               25
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 26 of 116




137.       Upon information and belief, Plaintiffs allege that Nikki Sterling and Kim Gooden, who

   both have public reputations as being anti-Caucasian male race baiters, received substantial

   promotions after the March 9, 2017 arrests.

138.       The 2017 trial established that both Gooden and Sterling committed at least five separate

   and material acts of perjury during that trial which went unpunished by the employer and DANY.

139.       The only adverse action the trial judge took was to summarily dismiss all charges that

   Sterling had filed on March 9, 2016, because all the DANY witnesses committed perjury.

CHIEF MAGLIANO & JOHN ALLEN’S RETALIATORY THREATS

140.       Plaintiff RUDY ROSENBERG had telephone conversations with Chief Michael

   Magliano in February 2016 relating to ongoing discriminatory and retaliatory stalk and

   harassment by Court Security employees at 111 Center Street from 2015 through 2016 period.

141.       During one of the calls with Magliano, Magliano threatened RUDY ROSENBERG and

   the other plaintiffs to be silent on these complained about issues or he would cause false charges

   and prosecutions to be commenced against Plaintiffs.

142.       Chief Jewel McCollin’s office, in 2016, further communicated to Plaintiffs false

   allegations accusing Plaintiffs as being anti-Black with specific reference to McCollin’s

   conversations with Serena Springle and Alia Razzaq as the source of McCollin’s defamatory and

   inflammatory statements.

143.       Thereafter on March 9, 2016, plaintiffs RUDY ROSENBERG and JACQUELINE

   ROSENBERG were unlawfully arrested, assaulted, threatened, imprisoned and Blackmailed,

                                                 26
   absent probable cause, by defendant Court Security at the direction of both the executive of Court
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 27 of 116
   Security, Clerk’s Office administration and the Manhattan District Attorney’s Office.

144.       Thereafter, John Allen engaged in direct and indirect threatening behavior directed at

   Plaintiffs by his personal involvement in aiding and abetting the March 9, 2016 forward,

   inclusive of his direct threats to Plaintiffs during the April 4, 2016 telephone calls at which time

   he stated that he directed his Court Security officers to engage in maximum oppressive tactics

   against Plaintiffs.

JUDICAL PERVASIVE BAD ACTS

145.       RUDY ROSENBERG also discussed with Magliano about the NY Courts IG

   investigation into Plaintiffs pleadings being misappropriated by the Housing Court Clerk’s Office

   employees and related discriminatory harassment by that administration such as Serena Springle

   and Peter Catella’s assault upon RUDY ROSENBERG during a meeting with both him and

   Serena Springle on November 25th 2015.

146.       Plaintiffs had previously filed discrimination and retaliation complaints against Serena

   Springle and Alia Razzaq with Carol Alt and the Inspector General of the Court in 2015 and

   2016.

147.       In 2015 and early 2016, Plaintiffs had previously filed administrative complaints against

   Kim Gooden and Peter Catella accusing these defendants of racism toward Plaintiffs with Court

   Deputy Clerk Serena Springle and other NY Court officials.

148.       Plaintiffs had filed complaints with the New York Court Inspector General regarding the

   ongoing racist and retaliatory harassment by both the Court Security and the Clerk’s Office

   defendants that culminated in an investigation regarding Plaintiffs’ January 2016 complaint about

   misappropriated pleadings Plaintiffs filed on or about December 18, 2016.

149.       Serena Springle, African American, had made several racially disparaging comments

   directed at RUDY ROSENBERG, who is Caucasian, and his relationship with JACQUELINE

   ROSENBERG and ELTHA JORDAN who are West Indian during the period of Spring 2015

   through March 2016.

150.       Kim Gooden, African American, had made several racially disparaging comments

   directed at RUDY ROSENBERG, who is Caucasian, and his relationship with JACQUELINE

                                                27
   ROSENBERG and ELTHA JORDAN who are West Indian during the period of Spring 2015
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 28 of 116
   through March 2016.




                                  D.A. DRIVEN CONSPIRACY

151.       Upon information and belief, Plaintiffs allege that the Manhattan District Attorney’s

   Office directed all events, tactics and strategy, employed by the Court Security, Court Clerk’s

   Office, and the NYPD administration in addition to their agents, leading up to and after the March

   9, 2016 arrest, “[C]onspiracies are by their very nature secretive operations, and may have to be

   proven by circumstantial, rather than direct, evidence.” Pangburn, 200 F.3d at 72

152.       Plaintiffs further allege that Defendants had a prior private agreement to engage in

   retaliatory arrest and prosecution of Plaintiffs and this allegation is supported by the December

   2017 trial judgment that Defendants lacked probable cause for the arrest,

           In Reichle v. Howards, 132 S. Ct. 2088 (2012), the plaintiff claimed that he was arrested “in retaliation for

           his political speech.” Id. At 2091. The Reichle Court noted, without deciding, the question of whether a claim

           for retaliatory arrest requires a showing that there was a lack of probable cause. See id. at 2094-96.

153.       The District Attorney, and his executive managers, is an official city policymaker who

   failed in his managerial role to adequately train and supervise his employees regarding pre-arrest

   investigations and legal guidance to NYPD in addition to the Court Security and Clerk’s Office

   administrations.

154.       The Court in Garcia v. City of New York, No. 06 Civ. 746 held, "[w]hen prosecuting a

   criminal matter, a district attorney in New York State, acting in a quasi-judicial capacity,

   represents the State not the county." Baez v. Hennessy, 853 F.2d 73, 77 (2d Cir. 1988).

155.       The Garcia Court also held, that the district attorney is an official policymaker,

           In contrast, where a district attorney acts as the manager in the administration of the district attorney's office,

           the district attorney is considered an official municipal policymaker. Ying Jing Gan v. City of New York, 996

           F.2d 522, 536 (2d Cir. 1993). See also Walker, 974 F.2d at 301 (decision not to supervise or train assistant

           district attorneys on Brady and perjury issues, resulting in defendant's wrongful conviction and imprisonment

           for nineteen years, is managerial decision which can lead to city liability); Gentile v. County of Suffolk, 926

           F.2d 142, 153 n. 5 (2d Cir. 1991) (distinguishing liability due to County's long history of negligent

           disciplinary practices regarding law enforcement personnel, which gave rise to defendants' conduct in


                                                         28
            promoting malicious prosecution of plaintiffs, from immunity for specific decision of the District Attorney to
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 29 of 116
            prosecute); Johnson v. Kings County District Attorney's Office, 308 A.D.2d 278, 294 (N.Y.App. Div. 2003)

            (holding that plaintiff wrongly held for twenty-four days as a fugitive adequately alleged constitutional harm

            caused by a failure of the District Attorney's office to train assistant district attorneys and other personnel

            with regard to proper procedures for determining whether detainees pursuant to fugitive warrants are in fact

            persons sought by out-of-state authorities).

156.        The Garcia Court also held, “Under the Leatherman rule, Plaintiff's bare allegations that

   the DA was a policymaker and that the DA's Office failed to adequately train and supervise its

   employees regarding buy and bust procedures are sufficient, albeit minimally so, to withstand

   Municipal Defendants' Rule 12(b)(6) motion.”

157.        Upon information and belief, Plaintiffs allege that the D.A.’s scheme included using the

   2016 and 2017 arrests in addition to the 2016 Bench Warrant to obtain unlawful pre-trial

   detention, deportation as an immigrant, unlawful eviction in addition to other Bad Acts directed at

   Plaintiffs.

158.        This law enforcement scheme was to maximize irreparable injury by minimizing

   Plaintiff’s constitutional rights and accessible resources, thereby completely destabilizing

   Plaintiffs to a point of being able to challenge any and all constitutional violations by Defendants.

159.        The first and foremost duty of a prosecutor is to pursue justice. Justice was not done. In

   the instant matter, the entirety of the Defendants investigation and process of bringing criminal

   charges against Plaintiffs was not simply erroneous, but outright wrong.

160.        Specifically, the Plaintiffs allege that the Defendants (collectively and individually)

   negligently, wantonly, recklessly, intentionally and knowingly sought to and did wrongfully

   deprive Plaintiffs of their State and Federal Constitutional rights, pursuant to the above-

   mentioned statutes and causes of action by committing acts under color of law and depriving the

   Plaintiffs of rights secured by the United States Constitution, Federal law, New York State

   Constitution and laws of the State of New York.

161.        Defendants also illegally arrested, searched and detained employing excessive force

   demonstrating reckless disregard for Plaintiffs’ safety on March 9, 2016 in addition to unlawfully

   misappropriating Plaintiffs’ property that included a video camera related equipment, cash,

   confidential records and other items during the courthouse and precinct detention.

                                                           29
162.       Plaintiffs allege that the Defendants (collectively and individually) abused the power and
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 30 of 116
   rights given to Defendants (collectively and individually) in their capacities as public servants

   and members of the New York County District Attorney’s Office, Court Security and the NYPD.

163.       Upon information and belief, the Defendants prefer to violate the rights of individuals

   who are among the most vulnerable in society: individuals who are foreign born or who are the

   children of immigrants because of their unfamiliarity with American discrimination and

   constitutional laws and their lack of experience complaining about government officials.

164.       Each of the Defendants on prior occasions has violated the rights of other individuals in a

   manner similar to the one alleged herein.

165.       At all relevant times, the municipal defendant staffed its DANY, NYPD and Court

   Security with officers and named NYPD superiors and subordinated were actually or otherwise

   constructively unsupervised, undisciplined, inadequately trained and wholly unsuited to perform

   as police officers and supervisors.

166.       At all relevant times, the Defendants knew, or should have known, that police officers,

   their agents and Confidential Informants exhibited out of control, violent, aggressive and immoral

   behavior toward members of the public.

167.       At all relevant times, the municipal Defendant hired or retained employees, including the

   individual Defendants, who abused their authority.

168.       At all relevant times, the municipal Defendant hired or retained employees, including the

   individual Defendants, who retaliated against employees for, among other things, exercising their

   constitutional rights to petition for redress, to petition for redress, for accessing the courts and for

   speaking out about matters of public concern.

169.       At all relevant times, the municipal Defendant hired or retained employees, including the

   individual Defendants, who intentionally engaged in differential treatment of individuals that was

   irrational, wholly arbitrary and in pursuit of personal or political goals.

170.       At all relevant times, the municipal Defendant knew, or should have known, that

   employees were abusing their authority to carry out personal or political vendettas against

   employees and members of the public in addition to bilking the city out of overtime being

   charged to said constitutional violations.

                                                 30
171.       At all relevant times, the Defendants knew, or should have known, that failing or refusing
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 31 of 116
   to take corrective measures against employees, including the individual Defendants, who

   retaliated against individuals, acted arbitrarily and in furtherance of personal or political

   vendettas, or who were undisciplined, inadequately trained and unsuited to engage the general

   public would result in repeated incidents of violations of individual rights protected by the

   constitution, statutory and common law.

172.       At all relevant times, the Defendants knew, or should have known that the Manhattan

   District Attorney’s Office has both positive duty of a constitutional magnitude to receive

   complaints, investigate and intervene based upon the merits of the Plaintiffs’ complaints.

173.       The D.A. also has a positive duty to permit Plaintiffs access, as any other victims of

   crime, to receive services by this administration.

174.       Cyrus Vance’s personal direction to his subordinates and the NYPD in this case to block

   Plaintiffs’ access as victims from receiving equal protection and service from both the NYPD and

   the D.A.’s administrations amounts to a policy, custom and practice that carried over from 2016

   through present day.

175.        Accordingly, Defendants City of New York, Cyrus R. Vance Jr. and his subordinates in

   addition to the Court Security, Court Clerk’s Office and NYPD named (collectively and

   individually) are liable to the Plaintiffs for abuse of process and all other related constitutional

   violations and torts raised herein by directing, condoning and encouraging such civil rights

   violations and for maliciously failing to supervise, train, investigate and punish the actions of the

   individual Defendants.

176.       As a result of the Defendants’ actions (collectively and individually), Plaintiffs suffered

   violations of their constitutionally protected rights; physical and emotional pain and suffering;

   significant economic injury and harm; and were caused to undergo additional and significant

   medical treatment for emotional injuries that they sustained at the hands of the Defendants.

177.       At all relevant times, the Defendants failed to adopt policies or procedures that would

   have prevented the violations of individual rights alleged herein, including but not limited to

   additional training and supervision.



                                                 31
MARCH 9TH CLERK’S OFFICE
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 32 of 116
178.       On March 9, 2016, about 1:45 pm, Defendants planned and executed a staged racially

   driven confrontation by employing Nikki Sterling (Court Security Officer), Kim Gooden, Tom

   Grey (Housing Court Clerk’s Office Senior Manager) and Roberto Irizarry (Defendants’ civilian

   agent) at which time Roberto Irizarry of the law firm BELKIN, BURDEN & GOLDMAN, LLP

   made anti-Caucasian communications directed at RUDY ROSENBERG and by implication

   JACQUELINE ROSENBERG.

179.       Roberto Irizarry then sought out a physical confrontation with RUDY ROSENBERG by

   wrenching a stapler from RUDY ROSENBERG’s hand while using profanity.

180.       Roberto Irizarry then started yelling, playing the race card, falsely accusing RUDY

   ROSENBERG of using racially laced profanity at Roberto Irizarry which was a signal for Tom

   Grey and Kim Gooden to initiate oral assaults upon Plaintiffs’ by falsely accusing them of biased

   and disorderly behavior.

181.       Court Security Officer Nikki Sterling also came into the Clerk’s Office and carried on

   conversations with both Tom Grey and Kim Gooden.

182.       Plaintiffs completed filing their motions for their 2:30 pm Housing Court hearing and

   proceeded to the second-floor elevator bank.

183.       On March 9, 2016 at about 1:40 pm, the employee defendants discriminatorily and

   retaliatorily attacked Plaintiffs with outrageous and wanton malice; attacked Plaintiffs, threatened

   Plaintiffs, assaulted, humiliated, battered, stalked, profiled, unlawfully searched and incarcerated

   Plaintiffs, causing physical, emotional, legal and economic injuries, resulting in pain and

   suffering and deprivation of State and Federal Constitutional Rights to be free from unlawful

   search and seizure and denial of civil rights, and for redress under 42 U.S.C. 1981, 1983,

   1985(2)(3) and 1986 et. seq, for deprivation of Constitutional and Civil Rights, in addition to

   other violations of law.

184.       Unbeknownst to Plaintiffs, Tom Grey secretly stalked them from the Clerk’s Office to the

   elevator bank area at which time Grey leered at Plaintiffs and then approached RUDY

   ROSENBERG.



                                                32
185.       RUDY ROSENBERG asked Grey a question at which time Grey imitated an unprovoked
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 33 of 116
   oral and physical assault upon RUDY ROSENBERG by profanity and fist hits to RUDY

   ROSENBERG’s face, head and upper torso causing RUDY ROSENBERG serious soft tissue,

   psychological and other injury that persisted for months in some cases and years in others.

186.       While Grey was assaulting RUDY ROSENBERG, Court Security Officer Nikki Sterling

   had arrived from the Clerk’s Office and witnessed Grey’s assault upon RUDY ROSENBERG.

187.       Instead of intervening to protect RUDY ROSENBERG, Sterling grabbed RUDY

   ROSENBERG in a headlock that severely obstructed RUDY ROSENBERG’s circulation and

   airflow causing RUDY ROSENBERG to almost faint and fear for his life which was also a fear

   instilled in JACQUELINE ROSENBERG as she helplessly watched the violence unfold as

   RUDY ROSENBERG gasped and cried for pain that persisted for subsequent months.

188.       As Nikki Sterling had grabbed RUDY ROSENBERG from behind and pulled him into

   the wall, Tom Grey continued to hurl profanity and fist blows at RUDY ROSENBERG, who was

   now unable to block the blows as RUDY ROSENBERG gasped and cried for pain that persisted

   for subsequent months.

189.       At about 2:15 pm, more than ten Court Officers arrived, including one officer believed to

   be Daniel Magrino, dragged RUDY ROSENBERG, in handcuffs behind his back, and they hung

   Plaintiff over the second-floor foyer railing while threatening to drop RUDY ROSENBERG.

190.       At all times, all named Court Security supervisors were involved either physically or

   remotely directing the events causing the constitutional violations.

191.       At all times, Defendants deliberately handcuffed Plaintiffs to cause the metal to cut into

   their flesh so as to materially cause pain, suffering and circulation obstruction.

192.       These Court Security Officers hung RUDY ROSENBERG over the second-floor railing

   motioning as if Plaintiff would be released by them and dropped to the floor which was about 20

   feet, causing Plaintiff and JACQUELINE ROSENBERG to fear for his life. See Raefski v State

   of New York, UID No. 2004-016-040 (Ct Cl, Marin, J., July 21, 2004)

193.       At that point in time, Kim Gooden arrived and made a series of false statements to the

   security staff that she knew were false prior to being made by her.



                                                33
194.        Gooden’s false statements included her allegations that “him and her” always come to the
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 34 of 116
   Clerk’s Office to “disrespect us”. Gooden continued her false statements by alleging that that

   “both of them came to my counter together” to file a motion “together” and further accused

   RUDY ROSENBERG of “going off on Roberto” using profanity.

195.        Kim Gooden and Nikki Sterling then falsely reported and charged that Plaintiff RUDY

   ROSENBERG thereafter “went off” on Gooden stating that RUDY ROSENBERG cursed her, “I

   was a moron and I need to get an ‘fucking’ education” in addition to other racially bigoted false

   allegations directed at JACQUELINE ROSENBERG, ELTHA JORDAN and RUDY

   ROSENBERG.

196.       Kim Gooden’s statements factually contradict Nikki Sterling’s March 9, 2016 accusatory

   affidavit.

197.       These Court Security staff, including Court Officers and Court Clerk Office staff

   knowingly engaged in Bad Acts that amounted to torture of Plaintiffs.

198.       Defendant Court Security officers thereafter arrested JACQUELINE ROSENBERG only

   because she was a witness supporting RUDY ROSENBERG’s account of the events.

199.       An African American Male Court Security Officer, approximately 6’1”, grabbed

   Jacqueline Rosenberg who is 5’4” in a headlock placing compression on her neck to seriously

   interfere with her breathing and circulation causing JACQUELINE ROSENBERG to gasp and

   cry for extreme pain.

200.       Thereafter, Nikki Sterling forced Jacqueline Rosenberg against the hard-stone wall in the

   women’s bathroom causing neck, back and head soft tissue injuries to JACQUELINE

   ROSENBERG in addition to wrist fracture that were determined that evening at a NYC hospital.

COURT SECURITY DETENTION

201.       Defendant court security then physically engaged in excessive force on both RUDY

   ROSENBERG and JACQUELINE ROSENBERG by orally assaulting them with threats of

   bodily harm in addition to deliberately placing the handcuffs on each of them to cause severe pain

   and discomfort including materially cutting into their flesh to cause serious circulatory problems.

202.       During the March 9, 2016 detention, defendant Court Security officers employed threats

   and excessive force against both JACQUELINE ROSENBERG and RUDY ROSENBERG that

                                               34
   included excessive wrenching of their hands, wrist, arms, neck and torso while these officers
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 35 of 116
   dragged Plaintiffs from the arrest site through the various hallways and into the detention rooms.

203.       Defendant officers further unlawfully denied water, the statutory call, Miranda rights and

   lavatory use.

204.       Defendant security officers then physically dragged Plaintiffs down the stairs and down

   the hallways to the security detention area,

205.       Additionally, Defendants deliberately threatened Plaintiffs with further unlawful acts

   such as further filing of false and excessive criminal charges if Plaintiffs did not refrain from

   asserting legal rights such as mentioning their intent to file legal complaints against these Court

   Security staff.

206.       These Court Security and staff unlawfully denied both RUDY ROSENBERG and

   JACQUELINE ROSENBERG their right to use the washroom in a selective and discriminatory

   fashion; refused to allow Plaintiffs to have more than one cup of water for RUDY ROSENBERG

   and no water for JACQUELINE ROSENBERG in addition to denying their right to seek and

   obtain legal representation, amongst other violations and Bad Acts, causing Plaintiffs severe pain

   and suffering.

207.       During the March 9, 2016 detention, the supervisor defendants communicated to

   Plaintiffs that this false arrest was “payback” for the Plaintiff’s complaints against court officials

   and staff.

208.        On March 9, 2016, while JACQUELINE ROSENBERG was in detention, she was

   further threatened with additional false charges when she raised the issue with Sgt. Loeffler and

   Captain Whitehead that this tall African American security guard, “John Doe “Badge # 6346

   physically assaulted her when the security initially appeared at the second floor, thereby causing

   her severe pain and suffering both physically and psychologically.

209.       Both supervisors retaliated against JACQUELINE ROSENBERG’s complaints by further

   threatening both JACQUELINE ROSENBERG and RUDY ROSENBERG to lay further false

   charges “if she does not keep her mouth shut”.

210.       As further evidence of Defendants’ directed ongoing harm and violations, John Allen

   directed, during the initial hearing before Judge Tamiko Amaker on April 4, 2016, approximately

                                                  35
   fifteen court security officers and supervisors entered Part E Criminal Court at 100 Center Street
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 36 of 116
   Manhattan and leered and harassed Plaintiffs as then waited in the public section of Judge

   Amaker’s courtroom.

211.        Thereafter, wrongful harassment continued on or about April 4, 2016, when a court

   officer, in the Criminal Court, wrongfully orally assaulted Plaintiff RUDY ROSENBERG by

   yelling and threatening physical harm at Plaintiff RUDY ROSENBERG about having his hands

   in his pocket, and told Plaintiff to “wait and see what happens to you” in a threatening and

   menacing way.

212.       Loeffler and Whitehead made threats to JACQUELINE ROSENBERG not to make any

   complaints unless she was looking for Loeffler to increase his charges in retaliation of her

   expressed complaints.

213.       Loeffler had extorted JACQUELINE ROSENBERG’s continued silence as to her

   complaints during that detention.

214.       Plaintiff RUDY ROSENBERG was told by one of the Sergeants during detention that

   RUDY ROSENBERG would only receive a single disorderly conduct desk summons for “not

   listening to lawful orders.”

215.       After RUDY ROSENBERG requested the right to file complaints against Thomas Grey

   was refused by Defendants.

216.       Thereafter RUDY ROSENBERG asserted that he would sue the Court Security, Lt.

217.       Dennis Calascibetta changed his processing a desk summons to processing RUDY

   ROSENBERG to send to Central Processing.

218.       Court Security refused to interview or process any of Plaintiffs’ complaints against Court

   staff on March 9, 2016.

219.       Court Security officials such as Lieutenants Dennis Calascibetta and Kalawski also

   retaliated against Plaintiffs RUDY ROSENBERG and JACQUELINE ROSENBERG in the same

   manner that Sgt. Loeffler had threatened Plaintiff Jacqueline Rosenberg.

220.       Initially Lieutenants Dennis Calascibetta and Kalawski told Plaintiffs that RUDY

   ROSENBERG was to be issued a “desk summons”, but Lieutenants Dennis Calascibetta and



                                               36
   Kalawski thereafter engaged in extortion to force RUDY ROSENBERG’s confession in return to
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 37 of 116
   being released without further charges being “trumped up”.

221.       There was a single exception later that evening where Lieutenants Dennis Calascibetta

   and Kalawski in addition to other officer dragged RUDY ROSENBERG to the lavatory and

   ordered RUDY ROSENBERG to use the facility while handcuffed and these officers in the stall

   or looking into the stall.

222.       RUDY ROSENBERG ultimately refused to use the lavatory due to the blatant

   humiliating misconduct that these officers were putting him through in the evening of March 9,

   2016.

223.       These officers dragged RUDY ROSENBERG back to a court security administrative

   office where they continued to pry RUDY ROSENBERG for a confession.

224.       Nikki Sterling throughout the events of March 9 2016 repeatedly made racial anti-

   Caucasian slurs against and to RUDY ROSENBERG referencing at times, “People v Charlene

   Morisseau, now we get payback!”

FIFTH PRECINCT

225.       On March 9, 2016 around 8:30 pm, Nikki Sterling and other officers transported Rudy

   Rosenberg to the NYPD Chinatown precinct, where NYPD only vouchered RUDY

   ROSENBERG’s personal effects and permitted Nikki Sterling and her fellow court security

   cohorts to run their own show in the holding cell area with the help of a single precinct employee.

226.       During the transport to and from the 5th Precinct, Nikki Sterling engaged in projecting

   racialized profanity and threats at RUDY ROSENBERG while she encouraged the other officers

   to join in on the abuse.

227.       Nikki Sterling employed excessive force during the transports by hitting RUDY

   ROSENBERG with her fists and elbows about the head, torso and legs in an effort to provoke a

   physical and verbal response from Plaintiff.

228.       During the 5th Precinct detention, an unidentified officer actively discussed and drafted

   Sterling’s false charges against RUDY ROSENBERG as Sterling even admitted to this officers

   that “the charges are entirely made up” by Sterling per the conversations that RUDY

   ROSENBERG witnessed.

                                                  37
229.       During the 5th Precinct detention, Nikki Sterling and her male African American partner
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 38 of 116
   both made racist statements to RUDY ROSENBERG that they hate “white” men and that they

   were “putting out the word” to “our peoples” in the jail to make sure that RUDY ROSENBERG

   be placed with the most dangerous anti-white inmates at Central Processing.

230.       All defendants involved with the 5th Precinct detention engaged in verbal and physical

   abuse by and not limited to wrenching RUDY ROSENBERG’s arms, wrists and hands in addition

   to excessively restricting handcuffs that cut into RUDY ROSENBERG’s flesh and obstructed

   circulation thereby causing Plaintiff severe pain and suffering for weeks.

231.       All defendants involved with the 5th Precinct detention engaged in coercive interrogation,

   absent Miranda Warning and statutory call, in an attempt to obtain unlawful incriminating

   statements from RUDY ROSENBERG through the use of torture styled tactics by unlawfully

   denial of water and lavatory access.

232.       During the March 9 2016 detention at the 5th Precinct, Nikki Sterling and her male

   partner both threatened RUDY ROSENBERG that they were going to make sure that “our

   peoples” would “snuff” RUDY ROSENBERG “tonight, just like out of a snuff flick”.

233.       Over the next two hours, these officers continued to press RUDY ROSENBERG into a

   confession and incriminating statements by verbally threatening and harassing RUDY

   ROSENBERG.

234.       Defendants also continued to refuse RUDY ROSENBERG lavatory use, water and the

   statutory call in addition to Miranda rights.

235.       Nikki Sterling and the precinct officer threatened RUDY ROSENBERG to give them his

   password to his mobile telephone and when Plaintiff refused, they threw the mobile telephone on

   the ground in retaliation, thereby irreparably damaging RUDY ROSENBERG’s property.

236.       Furthermore, RUDY ROSENBERG was racially accosted, anti-Caucasian male profane

   diatribe, and threatened by Sterling, the unknown precinct officer and a Sgt. Kim during the

   detention at the 5th Precinct in an effort to provoke a negative reaction from Plaintiff.

   JUDICIAL EVICTION

237.       On information and belief, Plaintiffs allege that the D.A. defendants had a prior private

   agreement with the other defendants to stage the March 9, 2016 events and arrest to cause

                                                   38
   Plaintiffs’ default in the 2016 Housing Court eviction proceeding and again during a 2017
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 39 of 116
   eviction proceeding.

238.       Defendants communicated to Plaintiffs on March 9, 2016 that RUDY ROSENBERG was

   not permitted to enter the courthouse at 111 Center Street until further notice by Defendants.

239.       Upon the March 9, 2016 arrest, the Court Security officers, involved with the staged

   arrest, immediately proceeded to the courtroom where Plaintiffs’ hearing was scheduled and then

   deliberately tainted the hearing record by yelling out that Plaintiffs were arrested for unlawful

   behavior.

240.       The Court Security thereafter threatened RUDY ROSENBERG not to return to the

   courthouse until further notice or he would be arrested and prosecuted on sight.

241.       Upon information and belief, Plaintiffs allege that Defendants, including the Court

   Security and Court Clerk’s Office administrations, conspired to conceal from Plaintiffs the next

   court date of April 4, 2016 at which time they convened a secret hearing to find Plaintiffs in

   default that resulted in the issuance of a warrant of eviction.

242.       Upon information and belief, Defendants had ex-parte conversations with all judges

   involved in all court actions involving Plaintiffs from 2015 forward.



                          MARCH 11, 2016 SECURITY REPORTS

243.       Upon information and belief, Plaintiffs allege that Court Officer Nikki Sterling’s March

   9, 2016 charges and the related events were part of a prior private agreement between all of the

   defendants.

244.       Upon information and belief, Plaintiffs further allege that Alia Razzaq, Serena Springle,

   Nikki Sterling and Kim Gooden opportunistically employed this official direction as a license to

   wreak racialized havoc upon Plaintiffs as was the case in People v Charlene Morisseau.

245.       Court Officer Nikki Sterling filed materially contradictory NYS Office of Court

   Administration required “Unusual Incident” reports against both RUDY ROSENBERG and

   JACQUELINE ROSENBERG on March 11, 2016.




                                                 39
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 40 of 116




246.       The above incident report materially contradicts the facts set out in the March 9 2016,

   misdemeanor complaint in that the March 11 ,2016 report averred that Sterling entered the

   Clerk’s Office witnessing a loud commotion and RUDY ROSENBERG yelling at a member of

   the public, then proceeding to yell profanity at a court clerk and then leave the Clerk’s Office and

   then RUDY ROSENBERG accused another clerk of pointing his finger into RUDY

   ROSENBERG’s face.

247.       Whereas the March 9, 2016 charge immediately below, has Sterling averring that RUDY

   ROSENBERG interfered with a “police officer and a peace officer from performing an official

   function by intimidation…”

248.       The March 9, 2016 charging document states that Sterling only witnessed RUDY

   ROSENBERG yelling profanity at a court clerk when she entered the Clerk’s Office at 2 pm on

   March 9th with no mention of interfering with police officer in doing their jobs and no mention of

   yelling at a member of the public in addition to no mention of the court clerk being physically

   assaultive toward RUDY ROSENBERG as later mentioned in the March 11,2016 report to

   Sterling’s managers,




                                                40
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 41 of 116




249.        Defendants proceeded to charge and arraign both RUDY ROSENBERG and

   JACQUELINE ROSENBERG even though Nikki Sterling gave multiple conflicting stories to

   everyone she spoke with and reported to from 2 pm on March 9, 2016 forward.

250.        The factual and undisputed trial record demonstrates that Defendants proceeded to build

   their conspiracy and cover up their errors with mounting constitutional violations directed at

   Plaintiffs.

251.        Nikki Sterling’s March 9, 2016 complaint made specific allegations as follows:

252.        Intentionally prevented and attempted to prevent a Police officer and Peace Officer from

   performing an official function by intimidation, physical force and interference and by means of

   an independently unlawful act;

253.        Intentionally attempted to prevent a police officer and peace officer from effecting an

   authorized arrest of himself and another person;

254.        The defendant, with the intent to cause public inconvenience, annoyance and alarm and

   recklessly creating risk thereof, made unreasonable noise;

255.        The defendant, with the intent to cause public inconvenience, annoyance and alarm and

   recklessly creating risk thereof, use abusive and obscene language and made an obscene gesture

   in a public place.

MARCH 9TH COMPLAINT INTERNAL INCONSISTENCIES

256.        Defendant’s use of profanity, using “Fucking”, “yelling in a loud volume” at an

   unidentified court clerk;




                                                41
257.        NOTE: Sterling’s one-sided reporting failed to provide any detail as to the court clerk’s
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 42 of 116
   side of the incident and their personal communications and actions contributing or reacting to the

   conflict.

258.        Defendant thereafter yelled, in a loud volume, and pointed his finger “close to” the face

   of another unidentified court clerk;

259.        Defendant’s conduct caused approximately 12 people “in the area”, being the Clerk’s

   Office, to stop what they were doing and “watch the defendant”;

260.        NOTE: Sterling failed to explain the reason she failed to record the alleged 12 other

   witnesses.

261.        Sterling attempted to place Defendant under arrest, but Defendant “twisted his body away

   from” her and stated, “Get the fuck off of me” which interfered with her arrest.

262.        NOTE: Sterling failed to record other witnesses to the event outside of the Clerk’s Office

   and the alleged arrest event.

263.        NOTE: Sterling failed to provide any narrative supporting her complaint that a police

   officer had also been involved in Defendant’s arrest.

MARCH 11TH SECURITY UNUSUAL OCCURRENCE REPORT INCONSISTENCIES

264.        Sterling’s March 11, 2016 Unusual Occurrence Report, obtained through FOIL, states the

   following facts,

        a) Sterling heard a loud disturbance in the Clerk’s Office, responded and found Defendant

            “yelling and cursing at a member of the public.

        b) NOTE: Sterling failed to state where she was located prior to her response to the Clerk’s

            Office.

        c) NOTE: Sterling failed to demonstrate what words were allegedly used by Defendant

            upon this member of the public and what was the member of the public’s name and

            extent of their personal involvement.

        d) Defendant proceeded to “yell and curse at a court clerk” calling her a “Fucking moron”,

            told her to “Get a fucking education”, and that “If she didn’t have this fucking job, that

            she would be on welfare”.



                                                42
        e) Sterling’s March 11th report states that the second court clerk pursued Defendant out of
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 43 of 116
             the Clerk’s Office and this clerk attempted to “assist the subject”.

        f) NOTE: Sterling failed to provide a nonhearsay basis as to how she determined that the

             second clerk left the Clerk’s Office to allegedly “assist” Defendant and whether this clerk

             operated within the Court’s operating protocol.

        g)   Upon the second clerk approaching, outside of the Clerk’s Office, instantly complained

             that the clerk was “poking his finger in Defendant’s face”.

        h) Defendant “started poking his finger in the clerk’s face”.

        i)   The interaction between the second clerk and Defendant escalated, Defendant made a

             motion to strike the clerk.

        j)   NOTE: Sterling failed to note how the matter escalated from the second clerk’s side.

        k) Sterling then decided to grab Defendant’s arm and “pushed him against the wall placing

             him under arrest.”

        l)   Defendant attempted to wriggle free as the officer was trying to effect the arrest, while

             cursing and yelling at the officer to “Get the fuck off of me.”

   COMPLAINT CONTRADICTED BY UNUSUAL OCCURRENCE REPORT

265.         The March 9, 2016 Complaint is materially contradicted by Sterling’s March 11th

   Unusual Occurrence Report as follows,

        a) There is no mention in the narratives of either the complaint of March 11, 2016 report of

             a police officer attempting to effect an arrest.

        b) Even though Sterling averred in her complaint that she “attempted” unsuccessfully to

             place Defendant under arrest, her March 11, 2016 report states that she in fact had placed

             “him under arrest”.

        c) There is absolutely no reference in either the March 11 ,2016 or March 9 2016 narratives

             as to an “obscene gesture”.

        d) There is no mention in the March 11, 2016 report that Defendant “yelled” or “cursed at”

             the second clerk, but there is mention that Defendant accused the clerk of harassment.

        e) There is no mention in the narratives of either the complaint of March 11, 2016 report of

             Defendant interfering with the arrest of another person.

                                                  43
        f) The Complaint has Sterling always being present in the Clerk’s Office whereas the
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 44 of 116
             March 9, 2016 Report has her responding from outside of the Clerk’s Office.

        g) The March 11, 2016 report has the initial event in the Clerk’s Office as an interaction

             between Defendant and a member of the public which is omitted from the complaint.

        h) The Complaint has Sterling Witnessing Defendant yelling at a second Clerk in the

             Clerk’s Office, whereas the March 11th report she states that Defendant left the Clerk’s

             Office with the second clerk pursuing him into the elevator bank area.

        i)   The Complaint has Defendant yelling loud at the second clerk and poking his finger close

             to the clerk’s face, but the March 11, 2016 report has Defendant accusing the second

             clerk of poking his finger into Defendant’s face prior to Defendant poking his finger into

             the clerk’s face.

        j)   The Complaint has all of the events occurring within the Clerk’s Office and that 12

             bystanders were disturbed, but these factual allegations were omitted from the March 11,

             2016 report.

        k) The Complaint has the arrest occurring in the Clerk’s Office immediately upon Sterling

             noticing the 12 people being disturbed, whereas these facts are omitted from the March

             11, 2016 report.

        l)   The Complaint has Defendant plainly speaking during the alleged arrest, “Get the fuck

             off of me”, whereas the March 11, 2016 report has Defendant “yelling at the officer, ‘Get

             the fuck off of me.’”

        m) The March 11, 2016, report has Sterling, without notice to Defendant, grabbing his arm

             and shoving him against the wall thereafter placing him under arrest and these facts are

             omitted from the Complaint.

   FACTS IMPLICITEDLY ADMITTED BY STERLING

266.         Sterling’s complaint has her decision to arrest based upon the events that she claimed all

   happened in the Clerk’s Office, inclusive of Defendant yelling at the second clerk.

267.         Sterling admitted that Defendant did not use abusive language upon the second clerk.

268.         Sterling’s Misdemeanor Complaint averred that the arrest took place in the Clerk’s

   Office as she did not state that Defendant had left the Clerk’s office.

                                                 44
269.       Sterling’s Unusual Occurrence Report admits that what took place in the Clerk’s
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 45 of 116
   Office was not actionable and when Defendant left the Clerk’s Office, the events outside of that

   office were entirely distinct and separate to the prior events.

270.       Sterling’s decision to arrest, per her March 11, 2016 command report, was entirely

   based upon her perception that Defendant made a motion and was about “to strike the clerk”.

271.       Sterling did not allege that Defendant used any force or attempted to flee before, during

   or after her alleged arrest with the unidentified police officer.

272.       Sterling at no time on March 9 2016 gave any order to demand that Defendant cease and

   desist his alleged conduct.

273.       Sterling at no time on March 9, 2016 gave any order or other notification that she was

   about to arrest or was in the process of an arrest.

274.       Sterling forcibly shoved Defendant against the wall by a surprise attack absent any prior

   or subsequent lawful order to Defendant.

275.       Sterling admitted that her shoving Defendant against the wall and grabbing his arm was

   meant to surprise Defendant.

276.       Sterling admitted that she did not believe the incidents within the Clerk’s Office required

   her to speak with Defendant at that point.

277.       Sterling admitted that she did not believe the incidents within the Clerk’s Office to be

   actionable by her pursuant to her functional mandate.

278.       Sterling admitted that she did not find the second clerk following Defendant into the

   second-floor elevator area to be suspicious especially when she heard Defendant “accused the

   clerk of pointing his finger in subject’s face.”

279.       Sterling admitted that when Defendant accused the clerk of harassment, she felt that she

   should not have intervened between the two parties at that time, but she watched in wait for an

   escalation.

280.       Sterling admitted that she has not cared to watch the opposing parties as to hold them

   accountable, but she admits that her entire attention was fixated upon Defendant.




                                                 45
               POST ARRAIGNMENT CONTINUING VIOLATIONS
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 46 of 116
281.       Defendants persist in constitutional violations against Plaintiffs through present date.

MARCH 13, 2016

282.       JACQUELINE ROSENBERG and ELTHA JORDAN did business at the Courthouse at

   111 Center Street on March 15, 2016 and upon leaving the building noticed that an African

   American Court Security Officer stationed near the exit was in fact the officer who excessively

   assaulted JACQUELINE ROSENBERG during the March 9, 2016 arrest.

283.       At that time, JACQUELINE ROSENBERG asked the black officer for his badge number

   and he gave his badge number # 6346.

284.       The African American guard then recognized JACQUELINE ROSENBERG, that

   resulted in both the Black male and then a Hispanic female officers threatening to falsely arrest

   both ladies under false allegations that Plaintiffs were harassing these officers.

285.       These officers chased Plaintiffs out of the courthouse approximately 20 feet outside they

   engaged in threats of physical abuse.

2016 BENCH WARRANT FRAUD

286.       On December 8, 2016, the court reporters named in this complaint include Angela

   Brigante, “Iervasi” and “NAOMI SCHWARTZ” who created false courtroom transcripts relating

   to the fictitious Bench Warrant of that date.

287.       The Court docket Record of Court Action states that “NAOMI SCHWARTZ” was the

   court reporter for Judge Louis Nock in the morning of December 8, 2016, but this hearing time

   contradicts Nock’s April 2016 administrative order that all of RUDY ROSENBERG’s hearings

   and trials were to be in the afternoons after 2 pm.

288.       To date, the Court has not produced a transcript for the hearing before Judge Nock on

   December 8, 2016.

289.       A court reporter named “Iervasi” is listed on the Record of Court Action for December

   8th at the hearing before Judge Steven Statsinger, but the transcript that has been produced for

   RUDY ROSENBERG, in March 2019, is signed by Angela Brigante who was obviously not in

   the courtroom on December 8, 2016.



                                                   46
290.       These court records are not only internally contradicted with the established court record,
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 47 of 116
   but these records support a Bench Warrant that no other credible records support.

291.       In the instant Complaint, Plaintiffs allege that Kletzel fabricated NYPD Warrant Unit

   reports to create a fictitious Bench Warrant against RUDY ROSENBERG dated December 8,

   2016.



                     DISTRICT ATTORNEY DRIVEN CONSPIRACY

292.       Upon Information and belief, Plaintiffs allege that Defendant District Attorney

   defendants operate in collusion by prior private agreement with judges such as Tamiko Amaker,

   Louis Nock and Steven Statsinger specifically targeting RUDY ROSENBERG and his family.

   See Ashelman v. Pope, 793 F.2d 1072 (9th Cir. 1986); see also Kalina v. Flectcher, 522 U.S. 118,

   123-24 (1997).

293.       Plaintiffs’ Complaint alleges that Defendants engaged in a multi-layered constitutional

   rights violation conspiracy including a “civil” conspiracy pursuant to § 1983, 1981, 1985(2)(3)

   and 1986.

294.       Upon information and belief, Plaintiffs’ allege that they were racially profiled by Serena

   Springle in Spring 2015 when Springle met Plaintiffs in the Housing Court Clerk’s Office to

   address Plaintiffs’ discrimination complaints against Kim Gooden and other minority Clerk’s

   Office employees.

295.       Springle made a racist comment against JACQUELINE ROSENBERG that she must be a

   prostitute being in the company of a Caucasian man at which time Plaintiffs complained about

   this abuse to the senior management which culminated with retaliation by Defendants.

296.       Defendants’ since projected their own racial and social stereotypes upon Plaintiffs to

   justify Defendants’ animus thereby escalating the number and ferocity of constitutional violations

   directed at Plaintiffs from that point forward so as to constructively “evict” Plaintiffs from all

   access to the Clerk’s Office and the Court.

297.       The complained about conspiracy is not a single act by a single municipal entity acting

   upon its own, but a conspiracy between DANY and the NYPD in addition to the inclusion of



                                                 47
   other government and private actors. See, e.g., Herrmann v. Moore, 576 F.2d 453, 459 (2d
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 48 of 116
   Cir.1978).

298.         Plaintiffs also allege that discovery may provide greater clarity as to the extent

   Defendants operated within the scope of their employment.

299.         Upon information and belief, Plaintiffs further allege that Defendants engaged as an

   exception to the intercorporate where these defendants pursued personal interests, vested in

   animus against Plaintiffs, wholly separate and apart from the entity being their respective

   employer. See Dabney v. STORMER, 2013 - Dist. Court, ND New York.

300.         Furthermore, Defendants operated between various private actors and entities in addition

   to the fact that the District Attorney’s Office operated the conspiracy with a second municipal

   entity being the NYPD to set up the false arrest and also cover up the unconstitutional acts in the

   post arrest period caused another constitutional violation being a deprivation of RUDY

   ROSENBERG’s due process rights.

DISTRICT ATTORNEY FABRICATION EXAMPLES

301.         The D.A. defendants actively fabricated evidence collectively and individually in

   addition to directing the NYPD defendants to do the same misconduct.

302.         Prosecutors are immune from liability in suits under § 1983 for acts that are within the

   scope of prosecutorial duties. Imbler v. Pachtman, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128

   (1976).

303.         The prosecutor defendants have operated outside of the scope of their prosecutorial duties

   during the period leading up to Rudy Rosenberg’s arraignment on May 25, 2017.

304.         The Court in Victory v. Pataki, 814 F. 3d 47 - 2016 - Court of Appeals, 2nd held, "[i]t is

   firmly established that a constitutional right exists not to be deprived of liberty on the basis of

   false evidence fabricated by a government officer." Zahrey v. Coffey, 221 F.3d 342, 355 (2d

   Cir.2000). "No `reasonably competent officers could disagree,' that a parole officer cannot

   properly rely on evidence he knows to be false."

305.         The Pataki Court held, “this Court explained long ago that the doctrine of absolute

   immunity does not permit "relating back" absolute immunity afforded for certain subsequent acts



                                                  48
   to acts of fabrication performed at earlier stages of the proceedings where absolute immunity did
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 49 of 116
   not attach. See Zahrey, 221 F.3d at 353 n. 10.’

306.       Yet, the D.A. defendants, in collusion with various judges, actively recruited and did a

   complete override on NYPD and the Court Security apparatus’ governing policy in addition to

   NYPD systems and procedures to check internal corruption, bias and constitutional violations.



         CONSPIRACY NARRATIVE COLORING PLAINTIFFS

STIGMA PLUS

307.       In the current action, Plaintiffs’ further sue based upon Defendants’ bigoted and

   defamatory false statements that fixate to stereotype and ostracize based upon Plaintiffs

   interracial family status that is part of a conspiracy pursuant to 42 U.S.C 1981 & 1985 (2) & (3).

308.       Defendants repeatedly made false and racially incendiary statements and false reports

   against Plaintiffs since March 9, 2016 and which have been incorporated into the law

   enforcement and court records with the intent to cause Plaintiffs to be socially, economically and

   legally stigmatized.

309.       Defendants, individually and collectively, engaged in overt acts calculated to make

   unwarranted public statements to publicly defame, humiliate and stigmatized Plaintiffs. See Vega.

   v. Lantz, 596 F.3d 77 (2nd Cir. 2010),

           an action can be grounded in 42 U.S.C. § 1983 when that plaintiff can demonstrate "a stigmatizing statement

           plus a deprivation of a tangible interest." Algarin v. Town of Wallkill, 421 F.3d 137, 138 (2d Cir. 2005); see

           also Patterson v. City of Utica, 370 F.3d 322, 330 (2d Cir. 2004).

310.       The Court in Algarin v. Town of Wallkill, 421 F.3d 137, 138 (2d Cir. 2005) held that

   “The complaint was based on the contents of an allegedly false investigative report (‘the

   Report),” and the plaintiffs sought to sue under their association with particular groups.

311.       Such falsely published information by both the DANY and NYPD Defendants relate to

   an arrest and bail tied to a fictitious Bench Warrant, amongst other false information Defendants

   published and caused to be published violate Plaintiffs’ rights of privacy and substantive and

   procedural due process under the First, Fourth, Fifth, Ninth and Fourteenth Amendments.



                                                       49
312.       RUDY ROSENBERG has repeatedly requested a copy of said Bench Warrant from
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 50 of 116
   Defendants, the court and the Clerk of the Court, but all have refused to answer and this fact

   establishes that Plaintiffs also claim a due process violation arising from the deprivation of a

   state-created liberty interest. Welch v. Bartlett, 196 F.3d 389, 392-393 (2d Cir. 1999).

313.       Upon information and belief, Plaintiffs allege that Defendants engaged in an ongoing

   conspiracy since 2016 to create false court and law enforcement records in addition to making

   false statements, that include the pre-arraignment period in the 2017 case, with the specific intent

   and result of portraying RUDY ROSENBERG and the other plaintiffs as racist anti-society and

   anti-government criminals. See also Vitek v. Jones, 445 U.S. 480, 493, 100 S.Ct. 1254, 63

   L.Ed.2d 552 (1980) (concluding that labeling an inmate mentally ill, and transferring him to a

   mental hospital without due process, wrongly stigmatized him); See Paul v. Davis, 424 U.S. 693

   (1976), public designation of plaintiff as an “active shoplifter,” being defamatory per se, may

   impose a stigma; also See Constantineau , 400 U.S. at 434, 436–37, 91 S.Ct. 507, holding

   stigmatizing a public posting identifying an individual as “one who ‘by excessive drinking’ ...

   expos[es] himself or family ‘to want’ or becom[es] ‘dangerous to the peace’ of the community,”

   id. at 434, 91 S.Ct. 507; Also See Hall v. Marshall. United States District Court, E.D. New York.

   Mar 6, 2007, “allegation that [plaintiff's] rap sheet erroneously recites that he was arrested for

   murder obviously ... qualifies as ‘stigma’”

314.       Defendants labelling RUDY ROSENBERG as a racist, amongst other derogatory terms

   raises concerns of applying “Scarlet Letter” nullification to Plaintiffs’ constitutional rights akin to

   calling a person a sex offender. See generally McKune v. Lile, 536 U.S. 24, 32; 122 S.Ct. 2017,

   153 L.Ed.2d 47 (2002) (calling "[s]ex offenders . . . a serious threat in this Nation.")

315.       Plaintiffs allege that the fact that Defendants have caused Plaintiffs’ names, inclusive of

   RUDY ROSENBERG, to be placed into both government criminal registries and also the virtual

   internet registry tied to Google and other search engines and that Defendants did so knowing that

   RUDY ROSENBERG’s livelihood and immigrant status depends upon a clean record, especially

   not demonstrating contempt and moral turpitude.

316.       Plaintiffs assert constitutional violation claims under 42 U.S.C. § 1983 for alleged

   violations of RUDY ROSENBERG's due process rights under the Fifth and Fourteenth

                                                 50
   Amendments to the United States Constitution, FAC ¶ 27, and a parallel provision of the New
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 51 of 116
   York State Constitution, Article I, § 6, id. Defendants have not given RUDY ROSENBERG or

   the other plaintiffs copies of either the 2016 Bench Warrant but all evidence points to the warrant

   being fictitious and have conspired to unlawfully deprive RUDY ROSENBERG of Due Process.

   See Vitek v. Jones, 445 U.S. 480, 493, 100 S.Ct. 1254, 63 L.Ed.2d 552 (1980) (concluding that

   labeling an inmate mentally ill, and transferring him to a mental hospital without due process,

   wrongly stigmatized him).

317.       The existence of this false Bench Warrant on RUDY ROSENBERG’s “rap sheet” will

   certainly deprive Plaintiff of future liberty and/or property rights tied to bail conditions as it is

   viewed a contempt conviction.

318.       Law enforcement and courts are legally required to make liberty and property rights

   based upon the established court and law enforcement records without viewing the original Bench

   Warrant, therefore the warrant is “material state-imposed burden.” Sadallah , 383 F.3d at 38

   (emphasis added); cf. Valmonte , 18 F.3d at 995–96, 1001–02 (state law requirement that certain

   child care employers consult list of alleged child abusers before hiring an applicant—and if hired

   to maintain a written record explaining why—created a “statutory impediment [to employment]

   established by the state” sufficient to constitute a deprivation of liberty, id. at 1001

319.       There can be no doubt that the U.S.C.I.S. is mandated by Federal statutes, policy and

   regulations to screen for arrests tied to theft and Bench Warrant when reviewing applications for

   change in status benefits.

320.       Therefore, the false publishing of the Bench Warrant and the subsequent imposition of

   the bail that was imposed undermined RUDY ROSENBERG’s Due Process, Liberty and Property

   rights in addition to lowering Plaintiffs’ legal, and economic status.

321.       The falsely published Bench Warrant imposed a threat of continued imprisonment upon

   RUDY ROSENBERG and constructively extorted $1,000.00 from the other plaintiffs in order to

   gain his freedom, but this published information also caused loss of employment and other losses.

322.       The Filteau Court held, “it protects an individual's ‘good name, reputation, honor, [and]

   integrity,’ Wisconsin v. Constantineau , 400 U.S. 433, 437, 91 S.Ct. 507, 27 L.Ed.2d 515 (1971),

   only where a governmental actor affirmatively provides information that is alleged to be “false”

                                                  51
   and “sufficiently derogatory” so as to injure a person's reputation and cause the deprivation of an
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 52 of 116
   additional tangible interest, Vega , 596 F.3d at 81.

323.       The Court in John Doe, Xiv v. Michigan Department of State Police and Col. Tadarial

   Sturdivant, Director,, 490 F.3d 491 held, “As defined by the Supreme Court in Paul v. Davis, 424

   U.S. 693, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976), the stigma-plus test is used to analyze a due

   process claim where the action taken by the state injures the plaintiffs reputation. "The frequently

   drastic effect of the `stigma' which may result from defamation by the government . . . does not

   establish the proposition that reputation alone, apart from some more tangible interests such as

   employment, is either `liberty' or `property' by itself sufficient to invoke the procedural due

   process protection of the Due Process Clause." Id. at 701, 96 S.Ct. 1155.”

324.       The Supreme Court held in 1971 that a protectible liberty interest may be implicated

   "[w]here a person's good name, reputation, honor, or integrity is at stake because of what the

   government is doing to him." Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S.Ct. 507, 510,

   27 L.Ed.2d 515 (1971).

325.       The Court in Valmonte v. Bane. 18 F.3d 992 (2d Cir. 1994) held, “We have previously

   interpreted this holding to mean that "stigma plus" is required to establish a constitutional

   deprivation. See Neu v. Corcoran, 869 F.2d 662, 667 (2d Cir.), cert. denied, 493 U.S. 816, 110

   S.Ct. 66, 107 L.Ed.2d 33 (1989).”

326.       RUDY ROSENBERG has a liberty interest in travel that implicates the Due Process and

   Property rights in obtaining citizenship.

327.       RUDY ROSENBERG also has a liberty interest in pursuing employment, business and

   vocation of his choosing which may impose upon the employer the requirement to screen for

   unlawful behavior patterns or lack of citizenship.

328.       The Court in Valmonte v. Bane, 895 F. Supp. 593 (S.D.N.Y. 1995) held that the appellant

   has a liberty interest in pursuing work in her chosen field,

           the Circuit Court concluded that communication of plaintiff's status on the Central Register would stigmatize

           her, and found further addressing an issue which the appellate panel acknowledged to be one of first

           impression that plaintiff had a cognizable liberty interest in pursuing employment in her chosen field, such

           that the added burdens imposed upon would-be employers represented an unconstitutional and "specific



                                                       52
           deprivation of [plaintiff's] opportunity to seek employment caused by a statutory impediment established by
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 53 of 116
           the state.

329.       Furthermore, Federal and State Banking and Securities regulations require employers

   engage background screening of applicants and consultants for citizenship and criminal history of

   moral turpitude including arrests for theft.

330.       If a government authority, credit granting authority, potential or existing employer, law

   enforcement or court execute a background check, they will see an arrest by Bench Warrant on

   May 24, 2017 was issued on December 8, 2016. See Filteau v. Prudenti, 161 F. Supp. 3d 284 -

   2016 - Dist. Court, SD New York,

           If Plaintiff does truthfully disclose [on a job application] that he pled guilty to a non-criminal violation

           arising from a verbal altercation and more serious charges of using a dangerous weapon were dismissed, an

           employer obtaining a certificate of disposition of Plaintiff's case in the official Court records will not find this

           information verified.

331.       If these same government and/or commercial entities have received a prior statement

   from RUDY ROSENBERG disclosing the facts of the Bench Warrant as they stand today, these

   entities would take adverse action against RUDY ROSENBERG which also may include a

   further check that there was an Order of Protection issued and other false derogatory published

   information against RUDY ROSENBERG and the other plaintiffs.

332.       Plaintiffs allege that Defendants maliciously and fraudulently placed or caused to be

   placed, Plaintiffs names into a permanent and virtual internet registry, such as Google, which

   internet databases are tied to the internet publications of the criminal arrest and court proceedings.

333.       Plaintiffs also allege that Defendants also maliciously and fraudulently placed Plaintiffs

   good names into a permanent and virtual internet registry tied to government, credit and other

   databases that are permanent.

334.       Upon information and belief, Plaintiffs allege that Defendants publishing of false

   statements and information have caused Plaintiffs to be made criminal registrants of both virtual

   internet criminal registries and government registries.

335.       Plaintiffs’ employment and business opportunities within their respective skillsets, "the

   ability of registrants to seek and obtain any type of employment." See John Doe, Xiv v. Michigan

   Department of State Police and Col. Tadarial Sturdivant, Director, 490 F.3d 491

                                                         53
336.       RUDY ROSENBERG is now limited to a smaller pool or jobs who may not use such
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 54 of 116
   stringent clearances and business opportunities due to the charges of theft, violence and racism

   that Defendants have published against John Doe.

337.       The Court in Filteau v. Prudenti, 161 F. Supp. 3d 284 - 2016 - Dist. Court, SD New York

   held, “loss of a person's reputation can rise to the level of a due process violation “if that loss is

   coupled with the deprivation of a more tangible interest”; such a claim “is commonly referred to

   as a ‘stigma-plus' claim.” Id. at 330; see also Valmonte , 18 F.3d at 999.”

338.       The Filteau Court held, “In short, Plaintiff cannot show that Defendants published

   incorrect information about his criminal conviction and rather can only show that others

   interpreted this information incorrectly. Plaintiff's claims against these Defendants cannot

   proceed.”

339.       Plaintiffs allege that the information published or otherwise publicly accessible, i.e.

   Housing Court file etc., is entirely false and will inevitably lead to irreparable reputational and

   related harms impacting all plaintiffs. See Zdebski v. Schmucker, 972 F.Supp.2d 972

   (E.D.Mich.2013)

340.       The narrative of this conspiracy is infused with racial animus by Defendants falsely

   asserting that RUDY ROSENBERG is a racist and has been engaged over a period of time of

   abusing court staff and anyone else that serves Defendants’ purpose of being a victim.

341.       Defendants stated publicly shouting and ranting false race-based allegations against

   RUDY ROSENBERG in addition to JACQUELINE ROSENBERG and ELTHA JORDAN as

   being anti- “Black” racists in March 2016 during that arrest.

342.       A prior exception that New York County Deputy Clerk made racially incendiary public

   remarks in front of Court Security and Clerk’s Office employees, throughout 2015 and leading up

   to the March 2016 arrest, by referring to both JACQUELINE ROSENBERG and ELTHA

   JORDAN as being “prostitutes”, “sellouts” and “whitewash” in characterizing their association

   with RUDY ROSENBERG.

343.       On March 9, 2016, Plaintiffs had a landlord tenant hearing that afternoon, but due to their

   arrest were not present, but the Court Security went to that court to defame Plaintiffs by making

   false statements that were imputed into the court record so as to taint the underlying proceedings.

                                                 54
344.       Thus, there has been a cumulative effect by Defendants’ publishing false information
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 55 of 116
   over time that seriously magnified their publishing of false information

345.       Upon information and belief, Plaintiffs allege that the combination of Serena Springle’s

   racist 2015 / 2016 remarks, the false publishing of information around the 2016 prosecution and

   Defendants’ publishing of false information in the 2017 case led to a material deprivation of

   Plaintiffs’ status in seeking to enforce their rights in the Civil and Criminal courts from May 24th

   forward to present.

346.       Defendants public utterances and published information calculated to be false and falsely

   represent Plaintiffs’ character and actions caused additional stigma plus violations by publicly

   asserting RUDY ROSENBERG and by implication both JACQUELINE ROSENBERG and

   ELTHA JORDAN as being thieves and other defamatory terms.

347.       It is axiomatic that JACQUELINE ROSENBERG and ELTHA JORDAN are both of

   West Indian descent and Defendants narrative continues to illogically assert RUDY

   ROSENBERG is a racist only by virtue of their brute force of police powers.

348.       Another consequence was raised by an immigration attorney who advised that these

   prosecutions seriously impact upon RUDY ROSENBERG’s immigrant status and options,

   including filing for citizenship as the theft complaint in of itself raises the issue of moral turpitude

   that can lead to deportation or at a minimum this record bars RUDY ROSENBERG from

   obtaining citizenship.

349.       The Court in Jana-Rock Construction, Inc. v. City of Syracuse, 5:05-CV-1191 held, “ A

   ‘stigma plus’ claim is satisfied only if there is some action taken in addition to the defamatory

   statements, such as a change in the plaintiff’s legal status restricting his future employment by

   operation of law. See, e.g., Valmonte v. Bane, 18 F.3d 992, 1001 (2d Cir. 1994) (holding that

   placement of the plaintiff’s name in a central registry of child abusers was a “plus” because future

   employers in the child-care sector were required by law to review this list when making

   employment decisions).

350.       Defendants have not charged Nikki Sterling or any of the State’s actual or protentional

   witnesses in the underlying 2016 prosecution, even though all engaged in obstruction and perjury

   leading up to the arrests, charges, seizure, incarceration and subsequent prosecution. See Adickes

                                                 55
   v. S.H. Kress & Co., 398 U.S. 144, 150, 90 S.Ct. 1598, 1604, 26 L.Ed.2d 142 (1970); Meade, 841
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 56 of 116
   F.2d at 1526.

351.       The Court Security deliberately shared Plaintiffs’ arrest details by announcing the same

   on the Housing Court record at 2:30 pm on March 9, 2016 with the specific intention to cause

   Plaintiffs to be adversely labelled in the judiciary as culpable.

352.       The Court Security knew that Plaintiffs were about to attend a Housing Court hearing at

   or about 2:30 pm on March 9, 2016 and they further calculated that by their announcing the arrest

   details in open court, these false but inflammatory statements would taint that proceeding but also

   all further trial and appellate litigation which arrest details became published on the internet.

353.       As a direct consequence of Defendants’ public defamation stigma plus violations,

   Plaintiffs have been constructively ostracized from obtaining legal representation to bring this

   complaint.

354.       Additionally, The DANY, Court Security, Court Clerk’s and NYPD defendants used the

   consequential lowering of Plaintiffs’ status to commit further constitutional violations against

   Plaintiffs such as constantly threatening both JACQUELINE ROSENBERG and ELTHA

   JORDAN to be evicted in November 2016 and again forced Plaintiffs to be unlawfully evicted

   from their residence in June and July 2017 absent any legal process obligating them to abandon

   the premises.

355.       Another consequence is that Plaintiffs’ lost their property and related rights due to the

   stigma plus violations in addition to Defendants’ extrajudicial interference in the 2017 eviction

   proceeding.

356.       Another consequence is that Plaintiffs have lost rental opportunities due to the

   background check uncovering the case record.

357.       Upon information and belief, Plaintiffs allege that the DANY Defendants had exerted

   influence, including employing stigma plus violations in ex parte communications with the trial

   judge, in a 2016 Housing Court Eviction proceeding to undermine Plaintiffs’ constitutional rights

   in that proceeding and cause Plaintiffs’ 2016 eviction.

358.       The DANY, Court Security, Court Clerk’s and NYPD management level defendants also

   conspired to direct that all subordinates and agents to cause the stigma plus violations against

                                                 56
   Plaintiffs on May 24 2017 and thereafter by fabricating the 2016 Bench Warrant to be used in the
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 57 of 116
   May 24, 2017 arrest and incarceration in addition to the 2017 Housing Court eviction.

359.         Upon information and belief, Plaintiffs allege that the DANY and NYPD Defendants

   calculated that the false arrests and the prosecutions would result in permanent internet publishing

   of the charges and details against RUDY ROSENBERG and by implication all the plaintiffs.

360.         Plaintiffs further allege that all of the Defendants knew that the conspiracy was being

   used to incarcerate and ultimately cause the U.S.C.I.S. to deport RUDY ROSENBERG and the

   other plaintiffs.

361.         The complained about acts in addition to the publishing of the arrests and resulting trial

   details have irreparably lowered Plaintiffs’ social, immigration, employment, legal, credit,

   business, rental, purchase and other status.

362.         Furthermore, Defendants operate through employing civilian agents such as Roberto

   Irizarry as a complainant on March 9, 2016 operates as a legal shield to execute their attacks

   against their selected “victims” being Plaintiffs.

363.         Defendants’ narrative is nothing more than a disguise to allow them, the abuser, to wear

   the mantle of the victim’s liberator in abusing Plaintiffs through the Bad Acts of Defendants’

   agents.

364.         By May 25, 2017, the Court Security stigma plus actions of March 9, 2016 had shown up

   now in RUDY ROSENBERG’s 2017 criminal arraignment by the arraignment court’s Bailiff by

   the name of “John” also deliberately engaged in stigma plus violations in the courtroom on May

   25, 2017.

365.         The police officers and their supervisors also engaged in stigma plus violations in their

   public communications with Plaintiffs at the subject apartment on May 24 2017 in addition to

   other factual examples of stigma plus violations.

366.         Relief for defamation is still available under the "stigma plus" doctrine, "which in limited

   circumstances provides a remedy for government defamation under federal constitutional law."

   See Sadallah v. City of Utica, 383 F.3d 34, 38 (2d Cir. 2004)

367.         The Sadallah Court held, "To prevail on a 'stigma plus' claim, a plaintiff must show (1)

   the utterance of a statement 'sufficiently derogatory to injure his or her reputation, that is capable

                                                  57
   of being proved false, and that he or she claims is false,' and (2) a material state-imposed burden
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 58 of 116
   or state-imposed alteration of the plaintiff's status or rights." Id. (quotation omitted). "The state-

   imposed burden or alteration of status must be 'in addition to the stigmatizing statement.'" Id.

   (quotation omitted).

368.       The Sadallah Court held, "Thus, even where a plaintiff's allegations would be sufficient

   to demonstrate a government-imposed stigma, such defamation is not, absent more, a deprivation

   of a liberty or property interest protected by due process." Id. (citations omitted).

369.       The Sadallah Court also held, “Some additional burdens that satisfy the "plus" prong

   under the "stigma plus" doctrine include the deprivation of a plaintiff's property, the termination

   of government employment, or direct interference with a plaintiff's business.”

DEFENDANTS CONSPIRACY - PROTECT AND INTERVENE
370.       Upon information and belief, Defendants, inclusive of the Court Security and Clerk’s

   Office managers operated with racial bias in their treatment of Plaintiffs on and after March 9,

   2016.

371.       Upon information and belief, Plaintiffs allege that the District Attorney directed the Court

   Security to stage a fictitious arrest on March 9, 2016 and thereafter vicariously employed the

   force of the Court’s power during Plaintiffs’ detention to procure unlawful and fraudulent

   incriminating statements and/or confessions from Plaintiffs.

372.       The existence of a conspiracy can be proved through circumstantial evidence. See, e.g.,

   Adickes, 398 U.S. at 158 (“If a policeman were present, we think it would be open to a jury, in

   light of the sequence that followed, to infer from the 5 circumstances that the policeman and a

   Kress employee had a 'meeting of the minds' and thus reached an understanding that petitioner

   should be refused service.”).

373.       The trial court record establishes that Defendants conspired "for the purpose of impeding,

   hindering, obstructing, or defeating, in any manner, the due course of justice in any State or

   Territory."

374.       Defendants obstructed the course of justice in state court such that they are liable under

   Section 1985(2). That section provides, in relevant part, that a party may recover damages where:



                                                 58
             two or more persons conspire for the purpose of impeding, hindering, obstructing, or defeating, in any
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 59 of 116
             manner, the due course of justice in any State or Territory, with intent to deny to any citizen the equal

             protection of the laws, or to injure him or his property for lawfully enforcing, or attempting to enforce, the

             right of any person, or class of persons, to the equal protection of the laws.

375.         Defendants furthered their constitutional violations by making specific racial references

   during their unlawful conduct to describing Plaintiffs’ being an interracial couple in derogatory

   terms, employed racially disparate treatment in handling Plaintiffs’ complaints against Tom Grey

   and the other defendants’ constitutional violations against Plaintiffs.

376.         When RUDY ROSENBERG complained to Sgt. Kim at the 5th Precinct about Nikki

   Sterling and the unknown 5th Precinct’s officer’s constitutional violations directed at Plaintiff,

   Kim told Plaintiff, “shut your fucking cracker mouth, or I will crack your head cracker!” or words

   to that degree.

377.         The same abusive indifference and racially laced threatening retorts came out of the

   mouths of the Court Security supervisors shortly after the arrest and detention at 111 Center

   Street.

378.         Sterling engaged in nonstop broadcasting that RUDY ROSENBERG is a “member of the

   KKK” at every location that she attended with RUDY ROSENBERG, inclusive of Central

   Booking.

379.         Defendants demonstrated a pattern of constitutional violations that appear to be fixated

   upon acquiring fabricated confession and /or fabricated incriminating evidence against Plaintiffs

   that would also serve to irreparably and constructively terminate Plaintiffs’ Federal civil rights

   and State tort claims.

380.         Plaintiffs complained at the time of arrest and at all times thereafter only to be further

   assaulted, threatened and other constitutional violations by the Court Security defendants.

381.         The 5th Precinct and the Court Security supervisors condoning of the false arrests and

   assaults upon Plaintiffs during the March 9th staged ambush by Defendants was also sanctioned

   by DANY, the commanding officers at 5th Precinct and the Court Security in addition to the

   executive officers and the NYPD Commissioner who refused to accept and/or investigate

   Plaintiffs’ complaints made shortly after the incident date. See Yick Wo, 118 U.S. 356 (1886) at

   367; Skinner v. Oklahoma 316 U.S. 535 (1942)
                                                          59
382.        On information and belief, Plaintiffs further allege that Defendants employment of
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 60 of 116
   Roberto Irizarry on March 9 ,2016 took place with Defendants providing Roberto Irizarry with a

   license to orally and physically assault Plaintiffs as Roberto Irizarry directly assaulted RUDY

   ROSENBERG and by implication, his assaults on March 9th extended to JACQUELINE

   ROSENBERG who witnessed this abuse first hand.

383.        Upon information and belief, DANY orchestrated a prior private agreement with both

   Roberto Irizarry and his employer BELKIN, BURDEN & GOLDMAN, LLP aid and abet the

   conspiracy against Plaintiffs.

384.        Roberto Irizarry operated under color of law during his employment hours allegedly

   filing legal papers at the Housing Court Clerk’s Office on March 9, 2016.

385.        Ultimately, ELTHA JORDAN was victimized by the information related to her by

   telephone as she listened to the violent events in the Clerk’s Office and elevator bay foyer and

   thereafter on March 9, 2016.

386.        The Court in Okin v. Village of Cornwall-On-Hudson Police Department held We read

   the DeShaney Court's analysis to imply that, though an allegation simply that police officers had

   failed to act upon reports of past violence would not implicate the victim's rights under the Due

   Process Clause, an allegation that the officers in some way had assisted in creating or increasing

   the danger to the victim would indeed implicate those rights.

387.        The Orkin Court also held, “Conversely, a state actor may be subject to liability for an

   action physically undertaken by private actors in violation of the plaintiff's liberty or property

   rights if the state actor directed or aided and abetted the violation. See, e.g., Fries v. Barnes, 618

   F.2d 988, 991 (2d Cir. 1980).”

388.        The Orkin Court also held that the municipality is liable for law enforcement’s negligent

   condoning constitutional violations by private actors, “such interference increasing the

   vulnerability of [the victim] to the actions of [the private individual] and possibly ratifying or

   condoning such violent actions on his part…. . .. Without such affirmative actions on the part of

   the chief of police, the danger faced by the [victim] would have arguably been less." 911 F.2d at

   54-55.



                                                 60
389.        The Orkin Court further noted that the police gave the tortfeasors an oral license to
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 61 of 116
   assault the crowd and these facts supported a claim for conspiracy,

            It alleged that defendant officers told the "skinheads" that the officers would permit the "skinheads" to assault

            the demonstrators; that one of the "skinheads" informed a Village Voice reporter of the verbal license given

            by the officers; that the "skinheads" did assault Dwares, a demonstrator, in the presence of the officers; and

            that the officers present refrained from interfering with the assault and did not arrest the "skinheads."

1985 ET SEQ. CONSPIRACY

390.        Nikki Sterling and the visible minority 5th Precinct defendants in addition the other Court

   Security defendants conspired and used excessive force in an effort to force RUDY

   ROSENBERG into a false confession labelling himself as a “white racist”.

391.        Plaintiffs further allege that such an unlawful and fraudulent confession would

   irreparably impair both RUDY ROSENBERG and his dependents rights for trial and to be

   witnesses by unlawfully causing RUDY ROSENBERG and JACQUELINE ROSENBERG to

   become de-facto witnesses for the State prosecution by incriminating statements procured by

   Defendants through trickery and force they directed upon Plaintiffs.

392.        It was foreseeable that Plaintiffs would institute civil proceedings and complaints during

   or after the criminal trial.

393.        Upon information and belief, Plaintiffs allege that Defendants sought a quick pre-

   arraignment confession and / or incriminating evidence against either RUDY ROSENBERG

   and/or JACQUELINE ROSENBERG would immediately terminate their State and Federal Rights

   to be parties and witnesses as is the normal case.

394.        Plaintiffs further allege that such an unlawful and fraudulent confession would

   irreparably impair both RUDY ROSENBERG and his dependents rights for trial and to be

   witnesses by unlawfully causing RUDY ROSENBERG and JACQUELINE ROSENBERG to

   become de-facto witnesses for the State prosecution by incriminating statements procured by

   Defendants through trickery and force they directed upon Plaintiffs.

395.        It was foreseeable that Plaintiffs would institute civil proceedings and complaints during

   or after the criminal trial.

396.        The existence of a conspiracy can be proved through 3 circumstantial evidence. See, e.g.,

   Adickes, 398 U.S. at 158 (“If a policeman were present, we 4 think it would be open to a jury, in
                                                         61
   light of the sequence that followed, to infer from the 5 circumstances that the policeman and a
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 62 of 116
   Kress employee had a 'meeting of the minds' and thus reached an understanding that petitioner

   should be refused service.”).

397.       The trial court record establishes that Defendants conspired "for the purpose of impeding,

   hindering, obstructing, or defeating, in any manner, the due course of justice in any State or

   Territory."

398.       Defendants obstructed the course of justice in state court such that they are liable under

   Section 1985(2). That section provides, in relevant part, that a party may recover damages where:

           two or more persons conspire for the purpose of impeding, hindering, obstructing, or defeating, in any

           manner, the due course of justice in any State or Territory, with intent to deny to any citizen the equal

           protection of the laws, or to injure him or his property for lawfully enforcing, or attempting to enforce, the

           right of any person, or class of persons, to the equal protection of the laws.

399.       Section 1985(3) of the Civil Rights Act of 1964 provides a civil remedy for conspiracies

   to interfere with constitutionally or federally protected rights when motivated by invidiously

   discriminatory animus. See Griffin v. Breckenridge, 403 U.S. 88, 102-03 (1971).

400.       Under Section 1985(3), a plaintiff must show: (1) a conspiracy; (2) an act in furtherance

   of the conspiracy; (3) an intent to deprive any person of the equal protection of, or equal

   privileges and immunities under, the law; and (4) a resulting injury to a legal right or privilege.

   See Great American Federal Savings & Loan Assoc. v. Novotny, 442 U.S. 366, 373 (1979)

   (quoting Griffin v. Breckenridge, 403 U.S. at 102).

401.       To state a claim under Section 1985(3), therefore, plaintiff much allege the existence of a

   conspiracy in fact which is made herein.



           MONELL LIABILITY - NYPD & DANY MISCONDUCT

402.       On information and belief, Plaintiffs allege that the March 9, 2016 arrest is all about

   orders handed down to the Court Security command and ultimately to these officers from the

   NYPD and DANY final policymakers.

403.       Plaintiffs raise the Final Policymaker Theory in addition to the Single-Incident and

   Pattern of Constitutional Violations theories to establish municipal liability.

                                                        62
404.       Defendant N.Y.C. and its’ subordinates, [including the District Attorney’s Office, the
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 63 of 116
   NYPD and the Court Security & Clerk’s Office administrations] failed to even investigate

   Plaintiffs’ included complaint that the individual officers' conduct conformed to official policy,

   custom, or practice.

SINGLE INCIDENT THEORY & MISCONDUCT PATTERNS

405.       The Supreme Court first articulated the single-incident principle in City of Canton v.

   Harris, 489 U.S. 378, 390 n.10 (1989), by way of a hypothetical:

           [C]ity policymakers know to a moral certainty that their police officers will be required to arrest fleeing

           felons. The city has armed its officers with firearms, in part to allow them to accomplish this task. Thus, the

           need to train officers in the constitutional limitations on the use of deadly force . . . can be said to be “so

           obvious,” that failure to do so could properly be characterized as “deliberate indifference” to constitutional

           rights. Id. at 390 n.10.

406.       “Under this theory, a city could be held liable for a single instance of misconduct by an

   untrained low-level employee if, under the circumstances, the unconstitutional consequences of

   this failure to train were ‘patently obvious.’ See CASTILLA v. City of New York, 2012 - Dist.

   Court, SD

407.       A single incident of unconstitutional conduct may give rise to municipal liability where it

   reflects a failure to provide training in circumstances where "the unconstitutional consequences of

   failing to train [are] so patently obvious that a city should be liable under § 1983 without proof of

   a pre-existing pattern of violations." Id. at 64; see also Vann v. City of New York, 72 F.3d 1040,

   1049 (2d Cir. 1995) ("An obvious need [for better training or supervision] may be demonstrated

   through proof of repeated complaints of civil rights violations; deliberate indifference may be

   inferred if the complaints are followed by no meaningful attempt on the part of the municipality

   to investigate or to forestall further incidents.").

408.       Upon information and belief, Plaintiffs allege that Defendants have persistently engaged

   in a repetitive pattern of constitutional violations, Continuing Violations, since March 2015

   through present which the City has operated in aiding and abetting through deliberate

   indifference.

409.       Upon information and belief, Plaintiffs allege that all of the named Court Officers,

   including Tom Grey, Sabrina Springle, Kim Gooden and Nikki Sterling have disciplinary records
                                                         63
   that demonstrated a pattern of constitutional violations, independent and collectively with
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 64 of 116
   Plaintiffs’ prior administrative complaints against these defendants.

410.       Plaintiffs prior complaints against both the Court Security and the Clerk’s Office for

   discriminatory and retaliatory harassment were filed by Plaintiffs from 2015 forward.

411.       Upon information and belief, Plaintiffs allege that Nikki Sterling has criminal/DUI arrests

   and Court Security employment history of official misconduct and anti-Caucasian legal

   controversies such as found in Sterling v. New York State Office of Court Administration et al

   (1:12-cv-03378), New York Southern District Court, Filed: 04/27/2012.

412.        The Brooklyn Beagle described Nikki Sterling as anti-establishment and inherently

   racist, “Anyone who brings a frivolous claim can and should be sanctioned for it including, the

   attorney’s fees incurred by the defendant,” he noted. Given that many of the defendants sued by

   Sterling were inappropriate, Judge Peck warned Sterling to “think long and hard about who you

   are suing.”

413.       The Brooklyn Beagle further added that Sterling is a nonsensical bigot, “First and

   foremost, Ms. Sterling sued Dennis Quirk, the president of NYSCOA, individually. Under Title

   VII, an individual cannot be sued.”

414.       Dennis Quirk advised that Nikki Sterling is nothing more than a racist extortionist,

   “Many people file these Title VII discrimination lawsuits as an extortion tactic. I know that we

   did nothing wrong, so I called on Mr. Baron to help us fight the case.”

415.       Additionally, Nikki Sterling has been sued repeatedly in L&T courts over her tenancy

   misconduct. See Lenox Court HDFC, Respondent, v. Nikki Sterling

416.       Bernardo Aviles has also a checkered legal past being named in several Civil Rights

   lawsuits such as Arthur Barnes and Michelle Barnes v. Laura Anderson, Bernardo Aviles, Arnold

   Thomas, Alan Kaplan, and Randal Meierdierks , 190 F.3d 47 ( 1999 ) in which Aviles was held

   liable for a racist Housing Courtroom assault upon a pregnant woman thereby causing that

   plaintiff’s miscarriage.

417.       In Lazarus v State of New York 2013, the plaintiff testified that Bernardo Aviles and the

   other Court Security defendants engaged in threats and physical abuse, including extended



                                               64
   incarceration, as a method to extort a signed agreement of some type that the plaintiff would not
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 65 of 116
   sue defendants.

418.        When Aviles did not receive this submission by the plaintiff, Lazarus testified that Aviles

   retaliated in kind,

            Claimant argues that he was detained longer than necessary because he refused to promise that he would not

            sue or otherwise file a complaint over the incident. He quoted Major Aviles as saying to him that he could not

            stop him from filing a lawsuit - - there is no basis to conclude that the officers would assume that a verbal

            exchange in a detention pen would preclude a subsequent lawsuit or other recourse.

419.        Another published case against Bernardo Aviles is Lazarus v State of New York 2013 in

   which the plaintiff alleged that he was issued a ticket for profanity in the courthouse, whereas the

   original allegations against RUDY ROSENBERG were identical but Defendants engaged in

   excessive and life threatening force not only against RUDY ROSENBERG but also

   JACQUELINE ROSENBERG who was merely a witness.

420.        The Lazarus Court noted Aviles’ testimony, “According to Bernard, the two lawyers

   were "very loud." The officer said there was "quite a crowd" on the fourth floor at the time, at

   least 50 persons. Some bystanders were "shocked," and some became "interested" in the

   situation.”

421.        Avilies’ testimony in Lazarus v State of New York 2013 is identical patter of fraud as

   Defendants employed in RUDY ROSENBERG’s prosecution namely the false claim that a crowd

   was attracted to the Courthouse controversy, “there was ‘quite a crowd’ on the fourth floor at the

   time, at least 50 persons. Some bystanders were "shocked," and some became "interested" in the

   situation.”

422.        The identical narrative was testified to in the December 2017 trial, but the D.A.’s partial

   video of the Clerk’s Office established that the State’s witnesses all engaged in perjury on this

   issue, therefore this fact is conclusive evidence of a conspiracy directed by the D.A. defendants.

423.        By virtue of the foregoing, defendant City of New York is liable to Plaintiffs because of

   its intentional, deliberately indifferent, careless, reckless, and/or grossly negligent hiring,

   retention and supervision of its agents, servants and/or NYPD employees with regard to their

   duties, including:

        a) the duty not to use false, misleading or unreliable evidence;
                                                        65
        b) the continuing obligation to correct false, inaccurate, incomplete or misleading evidence
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 66 of 116
            and statements; and

        c) the continuing duty to obtain, to preserve and to make timely disclosure to the

            appropriate parties, including the court and prosecutors, during criminal investigations

            and prosecutions, of all material evidence or information favorable to a person suspected,

            accused or convicted of criminal conduct, including exculpatory evidence as well as

            evidence impeaching the credibility or undercutting the reliability of prosecution

            witnesses and including verbal as well as recorded information

424.        Policymaking and supervisory officials for the New York City Police Department and the

   City in addition to the Court Security and Clerk’s Office administrations, had legal and

   constitutional obligations to prevent their employees from violating the above duties.

425.        Those policymakers and officials had knowledge and notice that adequate polices

   regarding hiring, retention and supervision were necessary with respect to rank and file police

   officers and their supervisors and that failing to implement such policies would result in the

   violation of the constitutional rights of individuals investigated and arrested by the NYPD and

   Court Security.

426.        The Lazarus Court also noted that the courthouse arrest was not the decision of the

   subordinate court officers but by official policy reserved for the ranks of Major and above, “Such

   observation of claimant was apparently made prior to the handcuffing because the lieutenant said

   that the decision to arrest was not his call, but was the major's to make.”

427.        On March 9, 2016 Nikki Sterling arrested and charged RUDY ROSENBERG on her own

   absent any higher direction and entirely without probable cause. See DePaula v State of New

   York, 24 Misc 3d 1222(A) (Ct Cl 2009), affd 82 AD3d 827 (2d Dept 2011)

428.        The City of New York is not a stranger to Court Security officer’s pattern of

   constitutional violations. See DePaula v State of New York, 24 Misc 3d 1222(A) (Ct Cl 2009),

   affd 82 AD3d 827 (2d Dept 2011); King v. Macri, 993 F.2d 294 (2nd Cir. 1993); Tomaino v.

   State of New York, # 2008-040-080.




                                                66
429.       Upon information and belief, Plaintiffs allege that Court Security officials was previously
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 67 of 116
   planned and given authority to Nikki Sterling to arrest RUDY ROSENBERG in advance of

   March 9, 2016.

430.       The City, after RUDY ROSENBERG’s December 2017 trials, failed to discipline the

   perjured State witnesses.

431.       This fact establishes a pattern of similar conduct and gross indifference by the City in

   addition to demonstrating a custom and policy of failing to train the Court Officers and Clerk’s

   Office employee as to safeguarding against constitutional violations being inflicted upon the

   public in addition to ensuring unbiased conduct and honesty in executing their duties.

432.       Plaintiffs also assert that in addition to the single incident theory, Defendants collectively

   and individually demonstrate a pattern of constitutional violations that were sanctioned by the

   respective municipal policymakers.

433.       Plaintiff have alleged the deliberate indifference necessary for municipal liability under §

   1983 due to Defendants’ failure to train and supervise claims against the City, even after

   Plaintiffs filed complaints directly with the defendants’ respective policymakers following the

   unlawful arrests.

434.       The Court in Pedrosa v. City of New York held that “even if the single-incident theory

   were applicable, the constitutional consequences of the allegedly inadequate discipline against

   Lieutenant Marchese — the issuance of a Complaint Report, an order to attend a remedial

   seminar and a transfer out of the 25th Precinct — cannot be said to be "so patently obvious" as to

   allow Plaintiff to bypass the requisite showing of a pattern.”

435.       At the December 2017 trial, a material part of the Clerk’s Office and second floor

   elevator bank foyer security videos are missing.

436.       What is clear from the RUDY ROSENBERG December 2017 trial record is that

   Defendants either conspired to destroy the relevant Courthouse security video of both the Clerk’s

   Office and the second-floor elevator bank foyer or they were not trained at all in handling

   exculpatory evidence. See Cristini v. City of Warren, No. 07–11141, 2012 WL 5508369, at *12–

   13 (E.D.Mich. Nov. 14, 2012) (denying summary judgment on single-incident theory where

   police officers allegedly received no training as to handling exculpatory evidence).

                                                67
437.       The named defendant supervisors either conspired to direct their subordinates’ violations
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 68 of 116
   of their respective training and related governing protocol or the defendant supervisors were not

   trained or properly trained to ensure that their subordinates were trained or properly trained or

   otherwise complied with their prior training and regulating protocol.

438.       All defendants’ actions clearly demonstrate that they lack any training in dealing with

   persons with disabilities such as PTSD as their actions were void of any medical expertise. See

   Chamberlain v. City of White Plains, 986 F. Supp. 2d 363, 392 (S.D.N.Y. 2013)

439.       Furthermore, the Court Security, Clerk’s Office and the 5th Precinct employees further

   demonstrated a total failure of their management to train to provide Plaintiffs medical treatment

   for their complained about injuries and other health related concerns on the day of the arrests. See

   Schwartz v. Lassen Cnty., 838 F.Supp.2d 1045, 1057–59 (E.D.Cal.2012) (denying motion to

   dismiss claim under single-incident theory that jail's personnel lacked any training on providing

   proper medical care to inmates); Wereb v. Maui Cnty., 830 F.Supp.2d 1026, 1033–37

   (D.Haw.2011) (denying summary judgment on single-incident theory where jail employees

   allegedly had no training on detecting when inmates need urgent medical care); see also Dillman

   v. Tuolumne Cnty., No. 13–CV–404, 2013 WL 3832736, at *6–8 (E.D.Cal. July 23, 2013)

   (dismissing claim under single-incident theory where plaintiff challenged adequacy, rather than

   lack of existence, of training regarding proper use of handcuffs and strip searches); Ault v. Baker,

   No. 12–CV–228, 2013 WL 1247647, at *8–10 (E.D. Ark. Mar. 27, 2013) (dismissing claim under

   single-incident theory where plaintiff failed to plead sufficient facts showing consequences of

   lack of training as to excessive force and medical needs were patently obvious). The District

   Court in Wereb provides a thorough and well-reasoned analysis of the Connick decision's effect

   on the single-incident theory, see 830 F.Supp.2d at 1031–33, and in the absence of guidance from

   the Second Circuit on this issue, I agree that the theory is still a viable one in limited

   circumstances.

440.       Plaintiffs complained to DANY, the NYPD Commissioner and Chief’s office and the

   same responded with complete discriminatory indifference thereby their offices sanctioned the

   March 9, 2016 misconduct by demonstrating their gross and reckless indifference.



                                                 68
441.       Plaintiffs complained to the CCRB and the Mayor’s Office and these defendants
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 69 of 116
   responded with the same discriminatory indifference.

442.       Defendant New York City has either deliberately sanctioned or turned a “blind-eye” to

   misconduct 5th Precinct and the Court Security as their constitutional violations have been

   unabated, Simpkins v. Bellevue Hosp., 832 F.Supp. 69, 73-74 (S.D.N.Y. 1993).

443.       The Court in Pedrosa v. City of New York, No. 13–CV–01890, 2014 WL 99997, at *8

   (S.D.N.Y. Jan. 9, 2014) dealt with a 42 U.S.C. 1983 complaint brought by a police officer at the

   25th Precinct against other precinct officers.

444.       The Court in Pedrosa v. City of New York held that a municipal policymaker’s inaction

   upon receipt of information raising an issue of employee misconduct represents a “deliberate

   choice” to be recklessly indifferent,

           A city "policy or custom" exists "where a policymaking official exhibits deliberate

           indifference to constitutional deprivations caused by subordinates, such that the official's

           inaction constitutes a `deliberate choice'. . .." Amnesty Am. v. Town of W. Hartford, 361

           F.3d 113, 126 (2d Cir. 2004).

445.       Plaintiff Lisette Pedrosa’s complaint alleged that, “Defendant Nilda Hoffman, Deputy

   Inspector and Commanding Officer of the 25th Precinct, knowingly caused false reports to be

   written alleging that Officer Pedrosa had left her equipment unsecured,” which is identical

   misconduct that Plaintiffs’ complain about the defendants in the instant complaint.

446.       Defendants, at the 25th Precinct, pathetically continue fabricating and other Bad Acts

   being directed at both their own officer employees and the public at large.

447.       Officer Pedrosa’s complaints of misconduct were also summarily ignored by the NYPD

   and City of New York officials, just like Plaintiffs have experienced, “Frustrated by the NYPD's

   failure to take her complaints of sexual harassment seriously, Officer Pedrosa gave an interview

   to the New York Daily News. On June 2, 2011, the Daily News published an article reporting her

   allegations against Lieutenant Marchese.”

448.       Pedrosa’s complaint further alleged that there was a systemic conspiracy by the NYPD to

   cover-up the frauds and other constitutional violations at the 25th Precinct, “To the extent the

   Complaint adds any context to these events, it suggests that Sergeant Coleman and Deputy

                                                    69
   Inspector Hoffman caused false reports to be filed in order to cover up their failures to prevent
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 70 of 116
   and report the theft, not to further or otherwise participate in any sexual harassment of Plaintiff.”

449.       On information and belief, Plaintiffs allege that both the NYPD Commissioner and Chief

   of the Department acted as the "Official Policymaker," in their respective official capacities,

   which individually and collectively did mismanage the NYPD by failing to adequately train,

   supervise, and discipline his subordinates and employees regarding conflicts & constitutional law

   in addition to reporting, anti-corruption / discrimination, integrity policy and procedures.

450.       On information and belief, Plaintiffs allege that both the Court Security’s Chief of Court

   Security Magliano and Clerk’s Office Chief Clerk Carol Alt operated as the respective "Official

   Policymaker," for both the Court Security and Clerk’s Office administrations.

451.       Both acted in their respective official capacities, which individually and collectively, did

   mismanage their respective subordinates by failing to adequately train, supervise, and discipline

   his subordinates and employees regarding conflicts & constitutional law in addition to reporting,

   anti-corruption / discrimination, integrity policy and procedures.

452.       On information and belief, Plaintiffs allege that both the District Attorney acted as the

   "Official Policymaker," in his respective official capacity did mismanage DANY by failing to

   adequately train, supervise, and discipline his subordinates and employees regarding conflicts &

   constitutional law in addition to reporting, anti-corruption/discrimination, integrity policy and

   procedures.

453.       Defendant New York City exhibited gross negligence and deliberate indifference to

   Plaintiffs by allowing the individual defendants to conduct and engage in the investigative

   process in the context of being an Assistant District Attorney.

454.       This gross negligence directly resulted in the appalling wrongs done unto plaintiffs by the

   individual Defendants.

455.       Further, abuse of process continued by New York City for their refusal to properly

   investigate or take action on the charges of abuse and gross negligence against the defendants

   (collectively and individually).




                                                70
456.         Such abuse of process was continued by the defendants, their agents, servants, and
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 71 of 116
   employees in their refusal to adequately investigate, review and take action regarding the abuse

   and unlawful actions that individual defendants perpetrated on plaintiffs.

457.         Both before and after March 9, 2016 and then the trials ending on December 4, 2017,

   New York City has permitted, tolerated, and encouraged a pattern and practice of unjustified,

   unreasonable, and illegal abuses and arrest of persons by those within and in charge of the

   Manhattan District Attorney’s Office in addition to the wrongful detention of such persons.

458.         Although such prosecutorial conduct was improper, said incidents were covered up by

   New York City, its agents, employees and servants by official claims that the DA’s office’s gross

   negligence, unlawful seizures and abuse of process were justified and proper, or by leveling false

   charges against the persons who were victims of said gross negligence, unlawful seizures and

   abuse of process, so as to insulate the offending prosecutors and other officials from prosecution

   and liability.

459.         Said charges and official claims have been fully backed by New York City, which has

   repeatedly and unreasonably sided with the abuse of persons so affected in far too many cases,

   despite vast evidence of wrongdoing by its prosecutors against individuals, including plaintiffs

   herein.

460.         Additionally, New York City has systematically failed to identify the improper abuse,

   misuse, volatile acts and unethical conduct by prosecutors and officials, while further failing to

   subject such prosecutors and officials to discipline, closer supervision or restraint.

461.         Upon information and belief, specific examples of systemic flaws within the New York

   City misconduct review process include, but are not limited to, the following:

        •    Preparing reports regarding investigations of unwarranted incidents as routine point-by-

             point justification of the prosecutor’s actions regardless of whether such actions are

             justified;

        •    Prosecutors investigating unwarranted incidents systematically fail to credit testimony by

             non-police officer witnesses and uncritically rely on reports by police officers and other

             officials involved in the unwarranted incidents;



                                                 71
        •   Prosecutors investigating unwarranted incidents fail to include in their reports relevant
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 72 of 116
            factual information which would tend to contradict the statements of the police officer

            involved;

        •   Supervisory prosecutors exonerate offending prosecutors for misconduct and abuse of

            process before the investigation of the incident by the prosecutor’s office has been

            completed;

        •   New York City and its D.A.’s Office hastily accepts the reports as provided regarding

            abuses and civil rights infringements, despite evidence to suggest that the such reports are

            inaccurate, untruthful and meant to conceal blatant prosecutorial misconduct.

462.        Said cover-up by the New York City, was executed in this case where New York City, its

   agents, employees and servants failed to sufficiently investigate the truthfulness and accuracy of

   prosecutor’s investigation statements and instead acted under color of statue to knowingly,

   recklessly and/or negligently impose false charges upon plaintiffs.

463.        By permitting and assisting such a pattern of prosecutorial misconduct, New York City,

   acted under color of custom and policy to condone, encourage and promote the deprivation of

   plaintiffs Fourth, Fifth, and Fourteenth Amendment rights.

464.        The actions of the individual defendants, in inflicting emotional and economic injury,

   unto plaintiffs was a direct result of New York City’s failure to train and supervise the individual

   defendants, who were each acting under color of law and pursuant to the objectives of New York

   City.

465.        New York City should have known that such failures and gross negligence would cause

   the precise economical, emotional, and civil rights injuries suffered herein in by plaintiffs.

466.        As a direct consequence of the New York City’s systemic practice, pattern, and custom of

   intentionally or recklessly promoting and supporting officers’ and officials’ violations of 42

   U.S.C. § 1983 et seq., plaintiffs were deprived of their freedom and subject to extensive

   economical and emotional harm.

467.        As a proximate cause of Plaintiffs’ injuries; Defendant New York City, its agents, and

   employees, supported and in every manner effectively promoted the very same police abuses that

   occurred against plaintiffs, plaintiffs were subjected to great fear, personal humiliation and
                                                72
   degradation, with wanton disregard for the harm and damage done to the economical, stigma
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 73 of 116
   plus, physical, and emotional wellbeing of plaintiffs.

468.        Additionally, the Fourth Amendment requires, the “right to a neutral determination of

   probable cause, which is the basic prerequisite for pretrial detention. See Gerstein, 420 U.S. at

   124-125 (“What fair and reliable determination of probable cause as a condition for any

   significant pretrial restraint of liber-ty.”) (emphasis added); see also County of Riverside v.

   McLaughlin, 500 U.S. 44, 55 (1991) See Manuel v. Joliet (03/21/2017) - Supreme Court.

469.        By example, the Court Security, through the “John” the Bailiff in the May 25th, 2017

   arraignment court dealing with the fictitious Bench Warrant and the new 2017 false charges,

   further stigmatized RUDY ROSENBERG and the other plaintiffs by his inflammatory and

   defamatory statements to the arraignment Judge Frey.

470.        Plaintiffs witnessed the bailiff whisper in Judge Frey’s ear and Judge Frey simultaneously

   stared at RUDY ROSENBERG in a threatening manner in the early morning of the May 25th

   court session.

471.        Plaintiffs also heard this bailiff speak with court appointed counsel in the same session

   uttering the same inflammatory and defamatory characterization of RUDY ROSENBERG being a

   “racist”, “bigot” and “contemptuous toward the court.”

472.        As a direct result of the bailiff’s words and actions, Judge Frey imposed excessive bail

   and the court appointed counsel sought to be removed from representing RUDY ROSENBERG

   thereby tainting the subsequent replacement counsel on RUDY ROSENBERG’s 2016 and 2017

   cases.

473.        New York City and the named Defendants have operated continuously with depraved

   indifference to violating Plaintiffs’ constitutional rights, “deliberate indifference manifests as a

   ‘conscious disregard of the risk that poorly-trained employees will cause deprivations of clearly

   established constitutional rights.’” See Wray v. City of N.Y., 490 F.3d 189, 195-96 (2d Cir. 2007)

474.        On information and belief, Plaintiffs allege that all named Defendants know or should

   have known prior to the May 24 2017 false arrest that the controversy would not originate out of

   a legitimate policy action or criminal investigation.



                                                 73
475.        Therefore, it is arguable that the case is closer to the Court in Jones v. Wellham, 104 F.
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 74 of 116
   3d 620 - 1997 - Court of Appeals, 4th holding,

            that his conduct must be judged under the "objectively unreasonable/excessive force" standard prescribed in

            Graham v. Connor, 490 U.S. 386 (1989). This of course misconstrues the nature of the constitutional claim.

            Because the harm inflicted did not occur in the course of an attempted arrest or apprehension of one

            suspected of criminal conduct, cf. Tennessee v. Garner, 471 U.S. 1, 7-9 (1985), the claim was not one of a

            Fourth Amendment violation, but of the violation of the substantive due process right under the Fourteenth

            Amendment not to be subjected by anyone acting under color of state law to the wanton infliction of physical

            harm. See Ingraham v. Wright, 430 U.S. 651, 673 (1977) (excessive force in paddling school child); Doe v.

            Taylor Ind. Sch. Dist., 15 F.3d 443, 450-52 (5th Cir. 1994) (sexual abuse by government employee). The

            district court instructed the jury that if it found that Ziegler forcibly raped Ms. Jones under the circumstances

            she claimed, this would constitute a violation of her constitutional rights under the Fourteenth Amendment.

            J.A. 380. This effectively defined the Fourteenth Amendment right to bodily integrity specifically at issue in

            this case and accurately stated what had to be found from the evidence in order to impose liability for its

            violation. The district court did not err by refusing to give the requested instruction on "objective

            reasonableness."

            The court actually instructed that forcible rape would constitute a deprivation of both Fourth and Fourteenth

            Amendment rights.

476.        By all accounts and upon parallel scenario, the May 24, 2017 arrest is not a per se Fourth

   Amendment violation as it is a Fourteenth Amendment violation, but the Court in Jones v.

   Wellham instructed the jury that the fraudulent arrest constitutes a deprivation of both Fourth and

   Fourteenth Amendment rights.

477.        Upon information and belief, Plaintiffs allege that Defendant City of New York is liable

   due to the fact that Defendants sanctioned NYPD, Court Security, Court Clerk’s Office and

   DANY employee misconduct by official policy, practice or custom in addition to the other

   enumerated grounds herein supporting liability under a Monell Claim.

478.        Plaintiffs further allege that Defendants engagement of civilian agents such as Roberto

   Irizarry & his employer BELKIN, BURDEN & GOLDMAN, LLP as DANY agents to cause

   constitutional violations and torts amounts to an official policy, practice or custom in addition to

   all enumerated other grounds set out herein to support a Monell claim,

        •   a rule or regulation promulgated, adopted, or ratified by [municipality’s] legislative body;



                                                         74
        •   a policy statement or decision that is officially made by [municipality’s] [policy-making
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 75 of 116
            official];

        •   a custom that is a widespread, well-settled practice that constitutes a standard operating

            procedure of [municipality]:

        •   [inadequate training] [inadequate supervision] [inadequate screening during the hiring

            process] [failure to adopt a needed policy]. However, [inadequate training] [inadequate

            supervision] [inadequate screening during the hiring process] [failure to adopt a needed

            policy] does not count as “official policy or custom” unless the [municipality] is

            deliberately indifferent to the fact that a violation of [describe the federal right] is a

            highly predictable consequence of the [inadequate training] [inadequate supervision]

            [inadequate screening during the hiring process] [failure to adopt a needed policy]. I will

            explain this further in a moment.

479.        Plaintiffs further allege that they complained directly to the office of NYPD Police

   Commissioner, Chief of Court Security and Chief Clerk’s offices on and after March 10, 2016

   with each of these policymaker’s specifically responding with reckless indifference.

480.        Plaintiffs thereafter received a communication from the NYPD Commissioner’s

   immediate support staff advising the Commissioner had reviewed the issues with the precinct

   command and decided to support the precinct’s position as to their conduct on March 9, 2016.

FINAL POLICYMAKER THEORY

481.        The Fourth Circuit's decision in Jones v. Wellham-another case where the plaintiff relied

   exclusively on a final policymaker theory rather than evidence of a pattern of constitutional

   violations or an express policy. 104 F .3d 620, 624-27 (4th Cir. 1997), is instructive, but Plaintiffs

   do not solely rely upon the final policymaker theory alone, but also rely upon alternative theories

   to final policymaker if the final policymaker theory is rejected by this Court.

482.        On information and belief, Plaintiffs allege that there exists substantial evidence of a

   pattern of constitutional violations or an express policy that also supports liability but this

   evidence is exclusively within the possession and control of the named Defendants.




                                                  75
483.       Commissioner O’Neill’s office responded that he will not intervene in the 5th Precinct’s
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 76 of 116
   operations and if Plaintiffs did not like that answer, Plaintiffs are free to sue New York City

   government.

484.       Plaintiffs had also complained similarly to the NYPD Chief Carlos M. Gomez on or

   about May 24, 2017 and also on later dates mirroring the complaints made to the commissioner,

   but Gomez ignored these complaints.

485.       On information and belief, Plaintiffs allege that both the NYPD Commissioner and Chief

   are both New York City policymakers and demonstrated gross reckless indifference to Plaintiffs’

   several filed oral and written complaints about the 5th Precinct’s abuses of March 9, 2016.

486.       Under Monell, Pembaur, and their progeny, a decision by a municipal policymaker on

   even "a single occasion" may expose the municipality to Section 1983 liability. Pembaur, 475

   U.S. at 471; see also Amnesty Am. v. Town of W. Hartford, 361F.3d113, 126 (2d Cir. 2004)

   (Sotomayor, J.) ("[A] single instance of deliberate indifference to subordinates' actions can

   provide a basis for municipal liability.").

487.       The holding in Connick v. Thompson, 131 S. Ct. 1350, 1360 (2011) primarily governs

   failure-to-train cases, and that even the Connick decision "left open the possibility ... that a single

   incident in the failure-to-train context can be so extreme as to warrant municipal liability in the

   absence of a pattern of similar constitutional violations" (citing Connick, 131 S. Ct. at 1366)).)

488.       The Second Circuit has made clear in recent decisions that the "final policymaker" theory

   survived Connick, and that a showing of a pattern of constitutional violations is not necessary for

   all Monell claims. See, e.g., Jones v. Town of E. Haven, 691 F.3d 72, 81 (2d Cir. 2012); Cash,

   654 F.3d at 336 ("[W]e begin by noting that the pattern ordinarily necessary to prove deliberate

   indifference in the context of a failure-to-train claim does not neatly transfer to this case."

   (emphasis added)).

489.       Under appropriate circumstances, decisions by the NYPD Commissioner related to

   discipline (or employee terminations) can be viewed as City "policy" and can result in potential

   Monell liability. 1° Cf., e.g., Pipitone v. City of New York, Nos. 06-CV-145, -2843, -2954, -

   3101, -2864, -3591, 07-CV-2189 (RJD) (JMA), --- F. Supp. 3d ---, 2014 WL 4954488, at *13

   (E.D.N.Y. Sept. 30, 2014) ("The single action or inaction of a municipal policymaker, such as a

                                                 76
   specific failure to adequately supervise or discipline an officer, can also form an official policy or
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 77 of 116
   custom attributable to a municipality for purposes of municipal liability." (citing Amnesty Am.,

   361 F.3d at 125-26; Pembaur, 476 U.S. at 480-81)); Lovell v. Comsewogue Sch. Dist., 214 F.

   Supp. 2d 319, 324 (E.D.N.Y. 2002) (denying motion to dismiss where plaintiff-teacher alleged

   that final policymaker-principal caused violation of her constitutional rights by previously failing

   to discipline students who sexually harassed her).

490.       The Supreme Court, in Pembaur, first articulated the final policymaker theory, plaintiff

   alleged that a county prosecutor formulated official policy in deprivation of his Fourth

   Amendment rights when the prosecutor advised the police to enter and search plaintiffs’ premises

   without plaintiff’s consent and without a warrant. See generally 475 U.S. at 469; see also Biyan

   Cnty., 520 U.S. at 405-06 (recognizing that Pembaur left open the possibility that a city can be

   liable under Monell "based on a single decision attributable to a municipality," but also

   recognizing that "[c]laims not involving an allegation that the municipal action itself violated

   federal law, or directed or authorized the deprivation of federal rights, present much more

   difficult problems of proof'). (See also Defs.' Mem. at 11 n.4 ("This case is easily distinguished

   on the basis that the Pembaur decision itself only addressed decisions by policymakers that were

   themselves the unconstitutional acts complained of .... ").)

PATTERN OF CONSTITUTIONAL VIOLATIONS

491.       On Information and belief, Plaintiffs allege that DANY name and unnamed officials were

   involved in this false arrest et seq controversy of May 24, 2017 by directing the NYPD named

   actors to engage in various Bad Acts leading up to the arrest and thereafter thereby formulating

   policy in deprivation of Plaintiffs’ constitutional rights.

492.       The City of New York and all named relevant Defendants (including DANY, NYPD and

   the Court Security) operated with extreme, discriminatory and deliberate indifference to all of

   Plaintiffs’ oral and written complaints from the morning of March 10th, 2016 forward.

493.       The events of the instant controversy also mirror the facts of Pipitone v. City of New

   York, in which the NYPD Commissioner and the Chief of New York Courts Security, "aware of

   significant red flags" concerning police corruption, such as "serious[,] unusual[, and] highly

   provocative" evidence, "consciously chose to ignore them" and reinstated the officers in question

                                                 77
   rather than discipline them or order additional investigation. 13 Nos. 06-CV-145, -2843, -2954, -
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 78 of 116
   3101, -2864, -3591, 07-CV-2189 (RJD) (JMA), --- F. Supp. 3d ---, 2014 WL 4954488, at *15

   (E.D.N.Y. Sept. 30, 2014).

494.       In the instant case, the Court’s Clerk’s Office managers and especially Court Security

   Officer Nikki Sterling had been demoted and punished in previous years for the same or similar

   misconduct that they are now, once again, accused of perpetrating, but the Court Security and the

   City of New York actually promoted all but Tom Grey, who is also Caucasian.

495.       Tom Grey’s testimony at trial exposed the other defendants’ perjury to the point that

   Plaintiffs’ cross examination of Roberto Irizarry, Nikki Sterling and Kim Gooden established a

   pattern of perjury at and prior to trial being promoted by the DANY defendants in conjunction

   with the Court Security administration.

496.       Upon information and belief, Plaintiffs allege that Senior Court Clerk Manager Tom

   Grey was demoted after RUDY ROSENBERG’s trial in retaliation for his failing to follow

   DANY and the Court Security administrations direction to commit obstruction and perjury to

   harm Plaintiffs at the December 2017 trial.

497.       The Second Circuit's decision in Vann is instructive. There, based on both evidences

   related to prior complaints against the Defendant-officer and evidence related to the City's

   "general methods of dealing with problem policemen," the Second Circuit affirmed the district

   court's denial of summary judgment on the Monell claims. Vann, 72 F.3d at 1049-51.

498.       Notably, the officer in Vann was the subject of almost ten civilian complaints in a fifteen-

   month period for the use of derogatory language and serious physical force, See also. e.g.,

   Selvaggio v. Patterson, No. 13-CV-2436

EXPRESS POLICY
499.       Policy-based Monell claims of extreme, discriminatory and gross indifference in the

   application of law enforcement by the 5th Precinct and Court Security.

500.       As the Second Circuit recently confirmed, “Monell does not provide a separate cause of

   action for the failure by the government to train its employees; it extends liability to a municipal

   organization where that organization’s failure to train, or the policies or customs that it has aided

   & abetted, led to an independent constitutional violation.” Barrett v. City of Newburgh, — F.

                                                 78
   App’x —, 2017 WL 6540497, at *2 (2d Cir. Dec. 21, 2017) (summary order) (quoting Segal v.
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 79 of 116
   City of N.Y., 459 F.3d 207, 219 (2d Cir. 2006)).

501.       On information and belief, Plaintiffs allege that all of the District Attorney’s Office

   named Defendants are liable for the constitutional and tort violations by the NYPD and the Court

   Security defendants.

502.       Plaintiffs further allege that these prosecutors directed, guided and motivated NYPD and

   Court Security violations during this pre-arraignment period as part of an overarching conspiracy

   between the two organizations to unlawfully deprive Plaintiffs’ constitutional rights.

503.       Upon information and belief, Plaintiffs allege that the named D.A. Defendants, [i.e.

   Robert Ryan, Eugene Porcaro, Nitin Savur and David O’Keefe] have made threats of retaliation

   against RUDY ROSENBERG and his family during the 2016 pre-trial process.

504.       In one telephone call with Robert Ryan suddenly Eugene Porcaro and Nitin Savur came

   on the line threatening RUDY ROSENBERG by stating that they would face an escalation in

   charges that would send RUDY ROSENBERG to prison and thereafter deport him and his family

   if RUDY ROSENBERG did not stop complaining about how they were handling the prosecution

   inclusive of the Brady complaints.

505.       Upon information and belief, Plaintiffs allege that over Plaintiffs’ complaints against

   Robert Ryan and his named associates’ interference with RUDY ROSENBERG’s constitutional

   and substantive pre-trial rights.

506.       Upon information and belief, Plaintiffs allege that Bonnie Sard and Cyrus Vance

   maliciously and falsely communicated information to RUDY ROSENBERG that they would

   formally investigate RUDY ROSENBERG’s complaints against these DANY staff, but in reality,

   aided & abetted these staff to retaliate against Plaintiffs from April 2016 forward.

507.       During the second and third quarters of 2016, RUDY ROSENBERG spoke directly with

   both Cyrus Vance and Bonnie Sard about RUDY ROSENBERG’s complaints raised herein

   during 2016.

508.       Both Defendants made warranty that they would investigate these complaints, take

   remedial action and seek a resolution with Plaintiffs where necessary to all concerned, but



                                                79
   Defendants retaliated against Plaintiffs thereafter by all of the misconduct complained herein that
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 80 of 116
   followed those complaints.

509.          Upon information and belief, the D.A. Defendants’ pre-arraignment misconduct directed

   at Plaintiffs occurred in capacities as administrative, investigative functions normally performed

   by a detective or police officer,” Buckley, 509 U.S. at 273, or when these prosecutors “provid[es]

   legal advice to the police,” Burns, 500 U.S. at 492, 496, See also Kalina v. Fletcher, 522 U.S.

   118, 120, 131 (1997) (prosecutor lacked absolute immunity from claim asserting that she “ma[de]

   false statements of fact in an affidavit supporting an application for an arrest warrant,” because in

   so doing she “performed the function of a complaining witness” rather than that of an advocate);

510.          By example, Cyrus Vance and his A.D.A. entourage of named defendants directed Major

   John Allen of the New York City Court Security to direct his security guards to stalk, harass and

   menace Plaintiffs in and out of the criminal courtrooms, hallways and the like.

511.          Furthermore, the D.A. defendants directed or otherwise gave the Court defendants

   specific allowance to interfere with Plaintiffs’ March 9, 2016 Housing Court hearing and

   thereafter threatened RUDY ROSENBERG not to re-visit the Courthouse.

512.          By example, Cyrus Vance and his named Defendants engaged Judges Steven Statsinger,

   Louis Nock and Tamiko A. Amaker in a scheme to create a fictitious Bench warrant and hearing

   records on December 8, 2016.

513.          By example, Cyrus Vance directed the NYPD Warrant Squad not to locate RUDY

   ROSENBERG and not to do any locating investigation to satisfy the Bench Warrant of December

   8, 2016.

514.          The District Attorney’s Office Defendants personally engaged all levels and defendant

   actors of the NYPD and the Court Security administrations to operate as an Alter Ego for DANY.

515.          This is a far more complex conspiracy than the usual street level drug bust by crooked

   cops seeking just overtime pay.

516.          In the present case the court will allow the plaintiff to proceed against the City of New

   York on Monell grounds that allege the failure to take reasonable steps to control lying by police

   officers is a policy of the NYPD. See Monell v. Department of Social Services, 436 U.S. 658

   (1978).

                                                  80
517.        Plaintiffs also alleged that the D.A. also directed the misconduct by the named New York
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 81 of 116
   Courts Security.

518.        Plaintiffs allege that the District Attorney’s Office and the NYPD precinct level

   management up to the Chief’s office directed, aided & abetted in addition to sanctioning the

   subject arrest and related misconduct by the precinct officers and the court security defendants

   named herein.

519.        Furthermore, Plaintiffs’ theory also incorporates the allegation that the police department

   and the Court Security have long been aware of a wide-spread practice of false arrests and related

   constitutional violations, but continued to operate with extreme prejudicial indifference toward

   Plaintiffs’ injuries.

FAILURE TO TRAIN, SUPERVISE & DISCIPLINE – DANY & NYPD

520.        Upon information and belief, Plaintiffs allege that in the case of the NYPD, officer

   misconduct pervasively occurs at the end of tours of duty in order to obtain overtime and that it

   has failed to sufficiently address this practice which demonstrates a custom, practice and policy

   that permits officers of the 5th Precinct to use constitutional violations inflicted upon the public as

   a source of personal overtime revenue for the officer.

521.        To establish a defendant's § 1983 liability for a policy of inadequate training or

   supervision, a plaintiff must demonstrate that the failure to properly train reflects a "deliberate

   indifference to the constitutional rights" of the Plaintiff. City of Canton, Ohio v. Harris, 489 U.S.

   378, 388 (1989).

522.        Plaintiffs assert that they would need discovery from the DANY, Court Security and the

   NYPD administrations to better and more completely address the issue of failure to train,

   supervise and discipline given the fact that these administrations possess and control the

   information which is not within Plaintiffs’ ability to access.

523.        Three requirements must be met before a municipality's failure to train or supervise its

   employees constitutes deliberate indifference: the plaintiff must show that (1) the policy maker

   knows "to a moral certainty" that his/her employees will confront a given situation; (2) the

   situation either presents the employee with a difficult choice of the sort that training or

   supervision will make less difficult or that there is a history of employees mishandling the

                                                 81
   situation; and (3) the wrong choice by the city employee will frequently cause the deprivation of a
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 82 of 116
   citizen's constitutional rights. Walker, 974 F.2d at 297-298.

524.       For liability to attach, the "identified deficiency in a city's training program must be

   closely related to the ultimate injury." Harris, 489 U.S. 378, 391 (1989); see also Batista v.

   Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983) ("Absent a showing of a causal link between an

   official policy or custom and the plaintiffs' injury, Monell prohibits a finding of liability against

   the City.")

525.       The Court of Appeals has held that if reckless disregard standard (discussed above) is met

   then the defendant is foreclosed from establishing qualified immunity: “If a police officer submits

   an affidavit containing statements he knows to be false or would know are false if he had not

   recklessly disregarded the truth, the officer obviously failed to observe a right that was clearly

   established.” Lippay, 996 F.2d at 1504.

526.       On information and belief, Plaintiffs allege that the city’s policy is not to track or

   adequately discipline policemen for testifying falsely and there is absolutely no governance of the

   D.A.’ administration and staff.

527.       During the 2016 calls with Bonnie Sard, RUDY ROSENBERG asked pointed questions

   and she demonstrated complete ignorance of DANY’s internal training, governance, public

   complaint and discipline system.

528.       These District Attorney Defendants persistently engaged in securing false witness and

   victim statements and filed fabrications for years in the 2016 and 2017 prosecutions against

   RUDY ROSENBERG.

529.       The fact that Robert Ryan and his team directed the NYPD Warrant Squad to engage in

   negligence of their own posts by not seeking out RUDY ROSENBERG on the Bench Warrant.

530.       Why would DANY Defendants direct the Warrant Squad to “stand down” except for the

   fact that it speaks volumes as to an illicit conspiracy between DANY and the NYPD.

531.       Certainly, these conspiracy facts cannot be found either DANY or the NYPD’s training

   and procedures manuals.




                                                 82
532.       In the instant case, the defendant NYPD defendant officers engaged in creating false
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 83 of 116
   reports, constitutional violations and other Bad Acts while they obtained overtime pay from the

   City of New York.

533.       Furthermore, the City of New York and the NYPD persistently fail to supervise or

   properly discipline police officers who have a record of being unsuccessful Defendants in Title 42

   U.S. Code Section 1983 cases because tied to complaints of fabricating evidence, false statements

   and perjury.

534.       A conversation with Major John Allen of the Court Security on or about April 5, 2016

   captured him communicating that he directed his security staff to retaliate against Plaintiffs over

   their previously filed complaints through the Chief’s office which is evidence in support of this

   Monell claim and also of Defendants indifference to engaging in continuing constitutional

   violations without both individual and official accountability.

535.       Plaintiffs allege that this is not a controversy where money hungry officers fabricate

   street sale drug charges to make an arrest near the end of their tour of duty in order to obtain

   overtime for completing the attendant paperwork.

536.       Nikki Sterling boasted to the 5th Precinct officers that her charges are simply “made up,”

   but she also bragged about “getting overtime for fucking this Cracker up”.

537.       The city is additionally being sued on the theory that its overtime policy and policy on

   lying by its officers encouraged their unlawful action. See City of Canton v. Harris, 489 U.S. 378,

   388 (1989) (“[A] municipality can be liable under § 1983 only where its policies are the moving

   force [behind] the constitutional violation.”)

538.       On Information and belief, Plaintiffs allege the 5th Precinct, DANY and Court Security

   administrations officially sanction officers who “structure their schedules to order to maximize

   the possibility of overtime compensation, or rushed end-of-tour arrests in a manner that increased

   the possibility of mistaken arrests.”

539.       An obvious form of negligence is the fact that Nikki Sterling’s entire overtime is

   predicated upon her false statements and constitutional violations that were planned in advance of

   March 9th, 2016.



                                                83
540.       The 5th Precinct defendants, including Sgt. Kim and the unidentified officer, aided and
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 84 of 116
   abetted Nikki Sterling’s prior declared report fabrications over RUDY ROSENBERG’s

   objections on March 9, 2016.

541.       Sterling’s out of control fabrications continued through the December 2017 which were

   also exposed by Plaintiffs’ audio recording of March 9, 2016 that exposed all of the State witness

   perjury and the corresponding conspiracy all the defendants individually and collectively.

542.       Such cases are becoming increasingly difficult to try fairly. Jurors are ever more aware of

   stories in the media reporting police officers lying to justify false arrests and to convict criminal

   Defendants. See, e.g., Nathan Tempey, Two NYPD Detectives Arrested For Allegedly Lying

   About A Gun Bust, Feb. 17, 2017 (“Two Queens detectives have been arrested on official

   misconduct and filing a false instrument charges stemming from a 2014-gun possession arrest

   they made in Washington Heights, which prosecutors say was based on an illegal search justified

   by repeated lies.”); Robert Lewis, The Hard Truth About Cops Who Lie, WNYC News, Oct. 13,

   2015.

543.       One high profile commentator, discussing police officer veracity, indicates: some

   experts on police practice treat lying by police at trials and in their paperwork as the “norm,”

   “commonplace,” or “routine.” Michelle Alexander, Why Police Lie Under Oath, N.Y. Times,

   Feb. 2, 2013

544.       In 2011, Justice Gustin L. Reichbach of the State Supreme Court in Brooklyn

   condemned a widespread culture of lying and corruption in the department’s drug

   enforcement units . . . ‘this court was shocked, not only by the seeming pervasive scope of

   misconduct but even more distressingly by the seeming casualness by which such conduct is

   employed.’"

545.       Monell liability will apply where “a local government is faced with a pattern of

   misconduct and does nothing, compelling the conclusion that” it has “tacitly authorized its

   subordinates’ unlawful actions.” Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007).

546.       Repeated and consistent conduct often indicate city involvement or acquiescence to a

   deprivation of liberty. City of Canton, 489 U.S. at 395 (holding that a municipality’s “policy of


                                                 84
        inaction” may rise to “the functional equivalent of a decision by the city itself to violate the
           Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 85 of 116
        constitution”). Court’s typically require documentary evidence of a “widespread practice.”

        Biewas v. City of New York, 2017 WL 3524679, at *9 (S.D.N.Y. Aug. 15, 2017); Bektic-

        Marrero v. Goldberg, 850 F. Supp. 2d 418, 431 (S.D.N.Y. 2012) (finding a Monell claim

        sufficiently pled where the plaintiff could point to a report by the United States Department of

        Justice (“DOJ”) concluding that the county Defendants’ “provision of medical care to inmates

        was constitutionally deficient in several respects,” and “high-ranking prison officials were

        advised of the DOJ's preliminary findings”).




                                       CAUSES OF ACTION
All claims for relief further incorporate all claims raised herein within the complaint herein in addition to

all defendants named and unidentified related to each cause of action, whether or not stated in each of the

articulated claims for relief below.



                                       1ST CLAIM FOR RELIEF



                                           FALSE EVIDENCE

                           (UNDER 42 U.S.C. § 1983, 1981, 1985(2)(3), 1986)
                            (Against All Defendants and City of New York)


    547.         Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

    548.         Defendants, individually and collectively, were acting under color of state law, as officers

        of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

        of their agents, and in their respective individual and official capacity, when they carried out the

        acts complained of herein.

    549.         The Defendants acted willfully, maliciously and/or with reckless disregard of the

        consequences of their actions.




                                                      85
550.       Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 86 of 116
   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

551.       The false reports, perjury and other fabricated evidence by all the Court Security and

   Clerk’s Office defendants are part of a larger conspiracy directed by both DANY and NYPD

   defendants.

552.       Each Defendant knew or should have known such evidence was false, and the Defendants

   engaged in such conduct with deliberate indifference to and/or reckless disregard for the truth and

   for Plaintiff’s rights secured by the United States Constitution and Amendments thereto.

553.       The constitutional source against using false evidence is primarily the due process clause

   of the Fifth and Fourteenth Amendments, and Plaintiff’s due process rights were violated by the

   conduct alleged herein.

554.       Plaintiffs bring this claim as both a procedural and substantive due process violations that

   Defendants unlawfully and falsely arrested/imprisoned both RUDY ROSENBERG and

   JACQUELINE ROSENBERG in addition to unlawful fabrication against all plaintiffs thereby

   violating their bodily integrity and right to personal security.

555.       To the extent that any court was to conclude that the source of Plaintiffs’ right to not have

   false evidence used against them is any constitutional source other than due process (such as the

   Fourth Amendment), this claim is brought on those bases as well.

556.       As a direct and proximate result of the unlawful acts of the Defendants described herein,

   the plaintiff has incurred economic damage including a loss of gainful employment and damage

   to his Reputation / Stigma plus and still suffers both physical pain and suffering and psychiatric

   injury all to plaintiff’s damage and injuries that have persisted for years.

557.       As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

                                                 86
        a. physical pain and suffering
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 87 of 116
        b. emotional and psychological pain and suffering

        c. economic damage including a loss of gainful employment & economic claims

        d. loss of business credibility & opportunities,

        e. alienation of relations & affections, and loss of enjoyment,

        f.   medical and psychological injury,

        g. Reputation / Stigma plus,

        h. All other losses and injury pleaded herein.



                                  2ND CLAIM FOR RELIEF
                            FIRST AMMENDMENT VIOLATIONS

                           42 U.S.C. § 1983, 1981, 1985(2)(3) & 1986
                         (Against All Defendants and City of New York)

558.         Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

559.         Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

560.         Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs over their complaints against judicial misconduct in addition to Defendants’ intertwined

   misconduct filed from Spring 2015 forward.

561.         Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs to constructively “evict” Plaintiffs from the New York Court system through a

   conspiracy of harassment, racialized character defamation, false arrests and other stigma plus

   adverse actions that would irreparably harm Plaintiffs’ immigrant status in addition to impairing

   employment, credit, residence and other rights and privileges.

562.         The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.




                                                  87
563.         Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 88 of 116
   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

564.         The Defendants’ retaliation against plaintiffs for serving a notice of claim and other filed

   complaints against police, the judiciary and D.A. constitutes a violation of the plaintiff’s access to

   the courts and his right to petition for redress as set forth in the First Amendment to the United

   States Constitution.

565.         As a direct and proximate result of the unlawful acts of the Defendants described herein,

   the plaintiff has incurred economic damage including a loss of gainful employment and damage

   to his Reputation / Stigma plus and still suffers both physical pain and suffering and psychiatric

   injury all to plaintiff’s damage and injuries that have persisted for years.

566.         As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

        a. physical pain and suffering

        b. emotional and psychological pain and suffering

        c. economic damage including a loss of gainful employment & economic claims

        d. loss of business credibility & opportunities,

        e. alienation of relations & affections, and loss of enjoyment,

        f.   medical and psychological injury,

        g. Reputation / Stigma plus,

        h. All other losses and injury pleaded herein.




                                                 88
                             3RD CLAIM FOR RELIEF
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 89 of 116
                                        STIGMA PLUS

         (Due Process Clause of the Fifth and Fourteenth Amendments Violations)
                    (UNDER 42 U.S.C. § 1983, 1981, 1985(2)(3), 1986)
                     (Against All Defendants and City of New York)



567.       Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

568.       Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

569.       The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

570.       Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

571.       Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs over their complaints against judicial misconduct in addition to Defendants’ intertwined

   misconduct filed from Spring 2015 forward.

572.        Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs to constructively “evict” Plaintiffs from the New York Court system through a

   conspiracy of harassment, racialized character defamation, false arrests and other stigma plus

   adverse actions that would irreparably harm Plaintiffs’ immigrant status in addition to impairing

   employment, credit, residence and other rights and privileges.

573.       Defendants deliberately made false statements and reports with the intent to be

   defamatory.

574.       Defendants published and/or caused to be published these false statements and reports in

   public and publicly accessible forums or similar facsimile.



                                                89
575.         Defendants’ actions and statements were calculated to cause Plaintiffs individual or
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 90 of 116
   collective irreparable harm so as to unlawfully deprive same of their constitutional rights,

   inclusive of liberty, due process and property.

576.         Defendants misconduct, including the recklessly negligent and malicious false statements

   and reports, and results meet the legal requirements of Stigma Plus.

577.         As a direct and proximate result of the unlawful acts of the Defendants described herein,

   the plaintiff has incurred economic damage including a loss of gainful employment and damage

   to his Reputation / Stigma plus and still suffers both physical pain and suffering and psychiatric

   injury all to plaintiff’s damage and injuries that have persisted for years.

578.         As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

        a. physical pain and suffering

        b. emotional and psychological pain and suffering

        c. economic damage including a loss of gainful employment & economic claims

        d. loss of business credibility & opportunities,

        e. alienation of relations & affections, and loss of enjoyment,

        f.   medical and psychological injury,

        g. Reputation / Stigma plus,

        h. All other losses and injury pleaded herein.




                                                 90
                             4TH CLAIM FOR RELIEF
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 91 of 116
                          UNLAWFUL & SEARCH / SEIZURE

       (FIRST, FOURTH, FIFTH & FOURTEENTHAMENDMENT VIOLATIONS)
                  (UNDER 42 U.S.C. § 1983, 1981, 1985(2)(3), 1986)
                   (Against All Defendants and City of New York)



579.       Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

580.       Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

581.       The Defendants acted outrageously, willfully, maliciously and/or with reckless disregard

   of the consequences of their actions.

582.       Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

583.       The defendants engaged in racialized harassment, defamation and invasion of privacy

   that was reinforced by excessive oral, physical and psychological assaults upon Plaintiffs.

584.       Search RUDY ROSENBERG’s person and bag without probable cause and warrant.

585.       Search JACQUELINE ROSENBERG’s person and bag without probable cause or

   warrant.

586.       Defendants repeatedly used escalating force and threats to silence Plaintiffs’ objections.

587.       For an arrest to stand there must be reasonable cause to believe that a crime has been

   committed.

588.       False imprisonment is present when one intentionally takes the freedom of movement

   away from another without cause or justification.

589.       There was no reasonable cause present when the Defendants falsely caused the arrest of

   RUDY ROSENBERG in violation of his Fourth Amendment right to be free from unreasonable

   seizures.
                                                91
590.         There was no crime being committed when Defendants caused the arrest of plaintiffs.
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 92 of 116
591.         Individual Defendants falsely arrested Plaintiffs due to improper and inaccurate

   investigation for the sake of political, status gain, discrimination and retaliation without cause,

   reason or justification.

592.         Defendants, via their agents intentionally restrained Plaintiffs by handcuffing Plaintiffs

   restricting their movement and causing both grievous mental and physical ongoing pain and

   suffering.

593.         Plaintiffs were at a loss of their freedom because of the unjustified restraints that placed

   on them.

594.         As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

        a. physical pain and suffering

        b. emotional and psychological pain and suffering

        c. economic damage including a loss of gainful employment & economic claims

        d. loss of business credibility & opportunities,

        e. alienation of relations & affections, and loss of enjoyment,

        f.   medical and psychological injury,

        g. Reputation / Stigma plus,

        h. All other losses and injury pleaded herein.




                                                  92
                              5TH CLAIM FOR RELIEF
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 93 of 116
                   SELECTIVE PROSECUTION & RETALIATION

       (FIRST, FOURTH, FIFTH AND FOURTEENTH AMENDMENT VIOLATIONS)
                       42 U.S.C. § 1983, 1981, 1985(2)(3) & 1986
                    (Against All Defendants and City of New York)


595.       Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

596.       Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

597.       The Defendants acted outrageously, willfully, maliciously and/or with reckless disregard

   of the consequences of their actions.

598.       Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs over their complaints against judicial misconduct in addition to Defendants’ intertwined

   misconduct filed from Spring 2015 forward.

599.        Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs to constructively “evict” Plaintiffs from the New York Court system through a

   conspiracy of harassment, racialized character defamation, false arrests and other stigma plus

   adverse actions that would irreparably harm Plaintiffs’ immigrant status in addition to impairing

   employment, credit, residence and other rights and privileges.

600.       Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

601.       The policies and intentional conduct of the Defendants in furtherance of a political

   vendetta deprived the plaintiff of his right to equal protection of the laws in violation of the

   Fourteenth Amendment to the United States Constitution.

602.       The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

                                                 93
603.         As a direct and proximate result of the unlawful policies and acts of the Defendants
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 94 of 116
   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

        a. physical pain and suffering

        b. emotional and psychological pain and suffering

        c. economic damage including a loss of gainful employment & economic claims

        d. loss of business credibility & opportunities,

        e. alienation of relations & affections, and loss of enjoyment,

        f.   medical and psychological injury,

        g. Reputation / Stigma plus,

        h. All other losses and injury pleaded herein.


                               6TH CLAIM FOR RELIEF
                                      EXCESSIVE FORCE

                           42 U.S.C. § 1983, 1981, 1985(2)(3) & 1986
                         (Against All Defendants and City of New York)



604.         Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

605.         Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

606.         The Defendants acted outrageously, willfully, maliciously and/or with reckless disregard

   of the consequences of their actions.

607.         Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

                                                  94
608.        The level of force, including physical, oral and psychological, applied by each of the
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 95 of 116
   defendant police officers against both RUDY ROSENBERG and JACQUELINE ROSENBERG

   was objectively unreasonable, excessive, and unjustified therefore deprived Plaintiffs of their

   constitutional rights as guaranteed under 42 U.S.C. § 1983 and the Fourth and Fourteenth

   Amendments to the United States Constitution.

609.        Defendant Court Security, NYPD and Clerk’s Office employees with their agent Roberto

   Irizarry, described herein and directed by the DANY defendants, engaged in excessive physical

   force with discriminatory malice, including racial animus, against each individually and

   collectively named Plaintiffs being RUDY ROSENBERG and JACQUELINE ROSENBERG.

610.        These officers openly engaged in physical assaults causing injury that lingered for years.

611.        Defendants further aided & abetted and directed all excessive assaults and force by

   NYPD and Court Security officers and agents, described herein, that caused Plaintiffs serious

   psychological and physical injury that lasted for years, inclusive of the Defendants’ excessive

   handcuffing that seriously obstructed RUDY ROSENBERG’s circulation, wrist, elbow and

   shoulder injuries.

612.        Defendants’ threats and coercive interrogation of RUDY ROSENBERG and

   JACQUELINE ROSENBERG amounts excessive psychological and physical force meant to

   injure both RUDY ROSENBERG and his family’s mental and physical health and wellbeing for

   years.

613.        As a result of Defendants’ actions, Plaintiffs suffered significant physical and emotional

   pain, humiliation, trauma, and deprivation of their State and Federal constitutional rights which

   injury and damage have persisted for years.

614.        The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

615.        As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

                                                 95
        a. physical pain and suffering
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 96 of 116
        b. emotional and psychological pain and suffering

        c. economic damage including a loss of gainful employment & economic claims

        d. loss of business credibility & opportunities,

        e. alienation of relations & affections, and loss of enjoyment,

        f.   medical and psychological injury,

        g. Reputation / Stigma plus,

        h. All other losses and injury pleaded herein.



                               7TH CLAIM FOR RELIEF
                         FAILURE TO PROTECT & INTERVENE

              (FOURTH, FIFTH, NINTH AND FOURTEENTH VIOLATIONS)
                    (Title 42 U.S.C. § 1983, 1985 (2) & (3), 1986, 1981)
                     (Against All Defendants and City of New York)


616.         Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

617.         Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

618.         The Defendants acted outrageously, willfully, maliciously and/or with reckless disregard

   of the consequences of their actions.

619.         Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs over their complaints against judicial misconduct in addition to Defendants’ intertwined

   misconduct filed from Spring 2015 forward.

620.         Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs to constructively “evict” Plaintiffs from the New York Court system through a

   conspiracy of harassment, racialized character defamation, false arrests and other stigma plus

   adverse actions that would irreparably harm Plaintiffs’ immigrant status in addition to impairing

   employment, credit, residence and other rights and privileges.

                                                  96
621.       Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 97 of 116
   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

622.       Defendants further conspired and designed their unconstitutional violations to unlawfully

   deprive Plaintiffs of their constitutional and substantive rights.

623.       42 U.S. Code § 1986.Action for neglect to prevent:

           Every person who, having knowledge that any of the wrongs conspired to be done, and mentioned in section

           1985 of this title, are about to be committed, and having power to prevent or aid in preventing the

           commission of the same, neglects or refuses so to do, if such wrongful act be committed, shall be liable to the

           party injured, or his legal representatives, for all damages caused by such wrongful act, which such person by

           reasonable diligence could have prevented; and such damages may be recovered in an action on the case; and

           any number of persons guilty of such wrongful neglect or refusal may be joined as defendants in the action;

           and if the death of any party be caused by any such wrongful act and neglect, the legal representatives of the

           deceased shall have such action therefor, and may recover not exceeding $5,000 damages therein, for the

           benefit of the widow of the deceased, if there be one, and if there be no widow, then for the benefit of the

           next of kin of the deceased. But no action under the provisions of this section shall be sustained which is not

           commenced within one year after the cause of action has accrued.

624.       Defendants’, acting individually and collectively, aided & abetted the wrongdoers’

   commissions in addition to their acts of omissions tied to failure to intervene and/or provide

   protection for Plaintiffs as part of Defendants common scheme.

625.       Defendants assisted in creating or increasing the danger to Plaintiffs that implicate their

   constitutional rights.

626.       The Defendants acted outrageously, willfully, maliciously and/or with reckless disregard

   of the consequences of their actions.

627.       Defendants who are presently unidentified were present but did not actively participate in

   the aforementioned unlawful conduct observed such conduct; had an opportunity to prevent such

   conduct and had a duty to intervene and prevent such conduct - but consciously failed and refused

   to intervene.

628.       Accordingly, the Defendants who failed to intervene violated the Fourth, Fifth and

   Fourteenth Amendments.

                                                       97
629.         As a direct and proximate result of the unlawful policies and acts of the Defendants
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 98 of 116
   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

        a. physical pain and suffering

        b. emotional and psychological pain and suffering

        c. economic damage including a loss of gainful employment & economic claims

        d. loss of business credibility & opportunities,

        e. alienation of relations & affections, and loss of enjoyment,

        f.   medical and psychological injury,

        g. Reputation / Stigma plus,

        h. All other losses and injury pleaded herein.



                               8TH CLAIM FOR RELIEF
                        MONELL CLAIM - Violation of Civil Rights

                   (Title 42 U.S.C. § 1983, 1985 (2) & (3), 1986, 1981, 1986)
                  (Municipal Liability Against Defendant, City of New York)


630.         Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

631.         Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

632.         The Defendants acted outrageously, willfully, maliciously and/or with reckless disregard

   of the consequences of their actions.

633.         Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

                                                  98
634.       Defendant failed to create and maintain appropriate hiring, training, supervisory and
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 99 of 116
   disciplinary systems, policy and procedures to prevent, detect and control employees, supervisors

   and officials at the Court Security, Clerk’s Office, NYPD and Manhattan District Attorney’s

   Office so as to safeguard against constitutional violations, fraud and other Bad Acts.

635.       Defendant’s custom or policy of either allowing the complained of constitutional

   violations against Plaintiffs to be permitted or ignored, including the excessive force, false arrest,

   False imprisonment of RUDY ROSENBERG and not intervening or not investigating such

   practices, or failing to train officers so as to prevent such practices.

636.       The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

637.       In the instant case, the Manhattan District Attorney’s Office pre and post arrest

   involvement against Plaintiffs, in directing the NYPD and Court Security’s misconduct and the

   NYPD’s executive following such blatantly unlawful and unconstitutional directions and

   guidance, constitutes a governing policy and practice to Monell liability.

638.       The Manhattan District Attorney’s Office and the NYPD operated under a shroud of

   secrecy alike to a “Chinese Curtain” from December 2016 through the May 24, 2017 arrest and

   even post arrest misconduct.

639.       Law Enforcement’s single-minded goal was to fix felony charges against RUDY

   ROSENBERG to the extent that the Court Security, NYPD and the D.A. deliberately neglected to

   pursue Judge Statsinger's December 8, 2016 Bench Warrant in furtherance of a conspiracy to

   stage a new false arrest and imprisonment on May 24th, 2017 and upon the May 24, 2017arrest,

   Officers Brochausen and Kselman and their supervisors deliberately refused to show the Bench

   Warrant.

640.       The NYPD POLICE STUDENT’S GUIDE page 456 states that the warrant must be

   shown to the arrestee, per CPL 120.80 et seq., for examination at the time of the arrest or shortly

   thereafter, but the NYPD demonstrates a policy or a custom of negligence by deliberately

   sanctioning officers pattern of failing to show the warrants which also raises the pattern of

   misconduct in their failing to verify that such warrants exist,



                                                  99
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 100 of 116




641.        The D.A and the other defendants have operated purely out of animus to seek retribution

   against RUDY ROSENBERG over gripes that included Plaintiffs’ prior corruption and ethics

   complaints filed against the NYPD, judges, Court Security and the D.A. from 2015 forward.

642.        A substantial part of the D.A.’s conspiracy is premised upon all government and private

   participants engaging in various unconstitutional violations and other Bad Acts such as false

   statements, false witnesses, perjury, fabricating false government, judicial and business records to

   incriminate Plaintiffs and unconstitutionally denying Plaintiffs’ equal service and protection

   under the law.

643.        Monell and its progeny do not, and should not, permit our local government to act with

   such deliberate indifference to violations of its citizens’ constitutional rights.

644.        By permitting, tolerating and sanctioning a persistent and widespread policy, practice and

   custom pursuant to which RUDY ROSENBERG was subjected to the conduct alleged herein,

   Defendant City of New York has deprived Plaintiffs of their constitutional rights, remedies,

   privileges and immunities guaranteed to every citizen of the United States secured by 42 U.S.C. §

   1983, including but not limited to, rights guaranteed by the Fourth and Fourteenth Amendments

   of the United States Constitution, the ADA, and other federal laws.

645.        Accordingly, Plaintiffs were harmed as a direct result of Defendants’ unlawful,

   unconstitutional and discriminatory conduct, and is entitled to damages, injunctive relief, and

   reasonable attorneys’ fees and costs in an amount to be determined by the Court.

646.        As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including
                                                 100
   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 101 of 116
   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

          a. physical pain and suffering

         b. emotional and psychological pain and suffering

         c. economic damage including a loss of gainful employment & economic claims

         d. loss of business credibility & opportunities,

         e. alienation of relations & affections, and loss of enjoyment,

         f.   medical and psychological injury,

         g. Reputation / Stigma plus,

         h. All other losses and injury pleaded herein.




                                9TH CLAIM FOR RELIEF
                  VICARIOUS LIABILITY/ RESPONDENT SUPERIOR
       (Against New York City, D.A VANCE & Commissioner DERMONT F. SHEA et al)



647.          Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

648.          Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

649.          The Defendants acted outrageously, willfully, maliciously and/or with reckless disregard

   of the consequences of their actions.

650.          Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   their interracial relationship, their First Amendment speech, their access to the Courts, immigrant

   status and other rights exercised or sought to be exercised by Plaintiffs.

651.          The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

                                                   101
652.        All of the above-mentioned improper actions taken by the Individual Defendants were
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 102 of 116
   committed while they were acting in furtherance of New York City official business.

653.        All of the above-mentioned improper actions taken by the individual Defendants were

   committed while acting within the scope of their authority and assigned duties as employees,

   agent, and officers for New York City.

654.        Defendant New York City knew and/or should have known that the outrageous and

   persistent violations of Plaintiffs’ constitutional rights was taking place by its’ employees while

   acting within and outside of the scope of their assigned duties under color of law.

655.        The individual Defendants filed and/or caused to be filed, false/perjured statements

   pertaining to the charges, allegations and other adverse actions taken against Plaintiffs.

656.        The above stated willful, reckless, negligent action taken by the individual Defendants

   against Plaintiffs, while acting within the scope of their authority was foreseeable and/or should

   have been reasonably anticipated by New York City as well as D.A. Vance, NYPD

   Commissioner, Court Security Chief and Chief Clerk.

657.        New York City and the other defendant policymakers are responsible and/or liable to

   Plaintiffs for each and every above-described act committed by the individual Defendants while

   acting within the scope of their authority as employees, agents, and law enforcements officers for

   the New York City and under the defendant policymakers.

658.        As a direct result of Defendants discriminatory and grossly negligent acts, Plaintiffs

   suffered and are entitled to damage sustained to date.

659.        Accordingly, Plaintiffs were harmed as a direct result of Defendants’ unlawful,

   unconstitutional and discriminatory conduct, and is entitled to damages, injunctive relief, and

   reasonable attorneys’ fees and costs in an amount to be determined by the Court.

660.        As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

661.        physical pain and suffering

                                                102
662.        emotional and psychological pain and suffering
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 103 of 116
663.        economic damage including a loss of gainful employment & economic claims

664.        loss of business credibility & opportunities,

665.        alienation of relations & affections, and loss of enjoyment,

666.        medical and psychological injury,

667.        Reputation / Stigma plus,

668.        All other losses and injury pleaded herein.



                                10TH CLAIM FOR RELIEF

                                    ABUSE OF PROCESS
                           (Against New York City & all Defendants)


669.        Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

670.        Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

671.        Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs over their complaints against judicial misconduct in addition to Defendants’ intertwined

   misconduct filed from Spring 2015 forward.

672.        Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs to constructively “evict” Plaintiffs from the New York Court system through a

   conspiracy of harassment, racialized character defamation, false arrests and other stigma plus

   adverse actions that would irreparably harm Plaintiffs’ immigrant status in addition to impairing

   employment, credit, residence and other rights and privileges.

673.        Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   his interracial relationship and their First Amendment speech and other rights exercised or sought

   to be exercised by Plaintiffs.


                                                 103
674.        Defendants, inclusive of Roberto Irizarry, intentionally, recklessly, and maliciously filed
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 104 of 116
   and/or caused to be filed, a false, inaccurate, and/or misleading indictment against Plaintiffs.

675.        The criminal complaint was made by the aforementioned Defendants with knowledge

   that the indictment was untruthful.

676.        The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

677.        The false misdemeanor complaint lodged by Defendants was brought forth with

   knowledge that the facts and investigation leading to said indictment and contained therein were

   false, misleading and/or otherwise inaccurate.

678.        Defendants abused the criminal process for the sole purpose/motive to cover up their

   negligent and improper investigative process as well as political gain in this high-profile media

   case.

679.        Defendants, with knowledge of the inaccuracy and/or falsity of said charge made by

   Defendants without any investigation and/or rudimentary query, based upon facts existing at all-

   time relevant to the indictment; intentionally, recklessly and maliciously caused to be filed said

   false, inaccurate, and/or misleading criminal complaint against Plaintiffs.

680.        Said charge process was made by the aforementioned Defendants without any actual

   research and investigation into the veracity and/or truthfulness of the charges presented and

   indicted upon.

681.        Defendants were motivated to engage these wrongs by self-serving ideas of self-

   preservation to insulate both politically and for the sake of keeping the line by not arguing with

   superiors.

682.        Defendants clear intention was to falsely arrest, falsely prosecute and to cause harm to

   Plaintiffs without proper motive, excuse, or justification of any kind.

683.        Defendants use of the criminal process for the aforementioned improper purpose

   amounted to an abuse of said process, which was initiated and used to the detriment of Plaintiffs

   solely for a purpose that was/is outside the legitimate ends of the criminal process; the cover-up

   of clear prosecutorial misconduct.



                                                104
684.            As a direct consequence of the Defendants’ (collectively and individually) wrongful
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 105 of 116
   actions, grossly negligent behavior, violation of state and federal laws, Plaintiffs were deprived of

   their freedom, subject to false criminal arrest, subject to malicious prosecution, made to suffer

   great personal emotional injuries, made to suffer financial/monetary injuries, subjected to great

   fear, terror, personal humiliation and degradation, and continues to suffer pain and mental and

   emotional distress as a result of the aforesaid unlawful conduct of the Defendants.

685.            That by reason of the foregoing, Plaintiffs have been damaged.

686.            Accordingly, Plaintiffs were harmed as a direct result of Defendants’ unlawful,

   unconstitutional and discriminatory conduct, and is entitled to damages, injunctive relief, and

   reasonable attorneys’ fees and costs in an amount to be determined by the Court.

687.            As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

         a. physical pain and suffering

         b. emotional and psychological pain and suffering

         c. economic damage including a loss of gainful employment & economic claims

         d. loss of business credibility & opportunities,

         e. alienation of relations & affections, and loss of enjoyment,

         f.     medical and psychological injury,

         g. Reputation / Stigma plus,

         h. All other losses and injury pleaded herein.



                                 11TH CLAIM FOR RELIEF
              DISCRIMINATION: Title II of the Americans with Disabilities Act

                                      (42 U.S.C. § 12132 et seq.)
                                (Against Defendant, City of New York)


688.            Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

                                                     105
689.          Defendants, individually and collectively, were acting under color of state law, as officers
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 106 of 116
   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

690.          The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

691.          Under Title II of the ADA, it is illegal for public entities to discriminate against qualified

   individuals with disabilities. Under 42 U.S.C. § 12132, “no qualified individual with a disability

   shall, on the basis of disability, be excluded from participation in or be denied the benefits of the

   services, programs, or activities of a public entity, or be subjected to discrimination by any public

   entity.”

692.          At all times relevant to this action, RUDY ROSENBERG was disabled with PTSD and

   Defendants recklessly interfered with Plaintiff’s requests for medical attention and medication

   that also extended to their interference at the hospital and beyond.

693.          Defendant City of New York is a “public entity,” as defined by 42 U.S.C. § 12131(1).

694.          Defendant City of New York unlawfully discriminated against RUDY ROSENBERG in

   violation of the ADA by failing to accommodate RUDY ROSENBERG’s qualified disability

   during his arrest, transport and detention at the 25th Precinct, Central Booking and the Court.

695.          The NYPD discriminated against RUDY ROSENBERG, adding an additional layer of

   punishment, injury and indignity to the arrest, transport and detention processes solely because of

   RUDY ROSENBERG’s disability. A person who does not have a disability would not otherwise

   have experienced this harm.

696.          RUDY ROSENBERG was harmed as a direct result of Defendants’ unlawful and

   discriminatory conduct and is entitled to damages, injunctive relief, and reasonable attorneys’

   fees and costs in an amount to be determined by the Court.

697.          As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for



                                                   106
   an undetermined period greater than a couple of months and will continue for an undetermined
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 107 of 116
   period of time, additionally including losses & injuries:

698.        The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

699.        Section 504 provides that it is illegal for “any program or activity receiving Federal

   financial assistance” to subject any “qualified individual with a disability” to discrimination under

   29 U.S.C.A. § 794(a).

700.        At all times relevant to this action, RUDY ROSENBERG was disabled with PTSD and

   Defendants recklessly interfered with Plaintiff’s requests for medical attention and medication

   that also extended to their interference at the hospital and beyond.

701.        RUDY ROSENBERG is a “qualified individual with a disability” under Section 504, as

   defined by 29 U.S.C.A. § 705(20) and 42 U.S.C.A. 12102(2).

702.        At all times relevant to this action, RUDY ROSENBERG was disabled with PTSD and

   Defendants recklessly interfered with Plaintiff’s requests for medical attention and medication

   that also extended to their interference at the hospital and beyond.

703.        Defendant City of New York is a “public entity,” as defined by 42 U.S.C. § 12131(1).

704.        At all times relevant to this action, both Defendant City of New York and their agency,

   the NYPD, received funding from the federal government of the United States and were

   “programs or activities,” as defined by 29 U.S.C.A. § 794(b).

705.        Defendant City of New York unlawfully discriminated against RUDY ROSENBERG in

   violation of the ADA by failing to accommodate RUDY ROSENBERG’s qualified disability

   during his arrest, transport and detention at the 25th Precinct, Central Booking and the Court.

706.        The NYPD discriminated against RUDY ROSENBERG and his dependents, adding an

   additional layer of punishment, injury and indignity to the arrest, transport and detention

   processes solely because of RUDY ROSENBERG’s disability. A person who does not have a

   disability would not otherwise have experienced this harm.

707.        As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

                                                107
   an undetermined period greater than a couple of months and will continue for an undetermined
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 108 of 116
   period of time, additionally including losses & injuries:

         a. physical pain and suffering

         b. emotional and psychological pain and suffering

         c. economic damage including a loss of gainful employment & economic claims

         d. loss of business credibility & opportunities,

         e. alienation of relations & affections, and loss of enjoyment,

         f.   medical and psychological injury,

         g. Reputation / Stigma plus,

         h. All other losses and injury pleaded herein.



                               12TH CLAIM FOR RELIEF
                                     GROSS NEGLIGENCE
                          (Against All Defendants and City of New York)



708.          Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

709.          Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive

   of their agents, and in their respective individual and official capacity, when they carried out the

   acts complained of herein.

710.          Defendants, inclusive of Roberto Irizarry, conspired in advance to perpetrate

   constitutional violations and other Bad Acts through fabrication of evidence, filing false business

   & government records and perjury.

711.          Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

712.          The individual Defendants, each of them in their individual and official capacities had a

   duty under New York State’s Constitution and the Constitution of the United States to prevent

   and cease the wrongful detainment, false arrest, false imprisonment, malicious prosecution and

   false charging and other wrongful acts that were committed against Plaintiffs.


                                                   108
713.          The individual Defendants, each of them in their individual and official capacities, and
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 109 of 116
   New York City, have a duty to conduct proper investigations with regard to all criminal matters

   to assure that such criminal complaints are accurate and truthful.

714.          Defendants are required to undergo any and all investigative procedures reasonably

   available to make sure persons, like Plaintiffs, are not falsely / wrongfully arrested and charged.

715.          Defendants have a duty to arrest and prosecute individuals only when there is probable

   cause to effect and arrest and/or subject a person to said prosecution.

716.          As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the Plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

         i.   physical pain and suffering

         j.   emotional and psychological pain and suffering

         k. economic damage including a loss of gainful employment & economic claims

         l.   loss of business credibility & opportunities,

         m. alienation of relations & affections, and loss of enjoyment,

         n. medical and psychological injury,

         o. Reputation / Stigma plus,

         p. All other losses and injury pleaded herein.



                               13TH CLAIM FOR RELIEF
 INTENTIONAL & NEGLIGENCE INFLICTION OF EMOTIONAL DISTRESS
                          (Against All Defendants and City of New York)



717.          Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

718.          Defendants, individually and collectively, were acting under color of state law, as officers

   of the NYPD, Court Security, Court Clerk’s Office and officials of the Manhattan D.A., inclusive




                                                   109
   of their agents, and in their respective individual and official capacity, when they carried out the
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 110 of 116
   acts complained of herein.

719.        Defendants are liable under Section 1983, 1981 and 1985 (2), (3) and 1986 for intentional

   racial harassment and other constitutional violations designed to oppress and punish plaintiffs for

   his interracial relationship and their First Amendment speech and other rights exercised or sought

   to be exercised by Plaintiffs.

720.        Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs over their complaints against judicial misconduct in addition to Defendants’ intertwined

   misconduct filed from Spring 2015 forward.

721.        Defendants acted individually and collectively to discriminate and retaliate against

   Plaintiffs to constructively “evict” Plaintiffs from the New York Court system through a

   conspiracy of harassment, racialized character defamation, false arrests and other stigma plus

   adverse actions that would irreparably harm Plaintiffs’ immigrant status in addition to impairing

   employment, credit, residence and other rights and privileges.

722.        The Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

723.        All of the above-mentioned improper actions taken by the Individual Defendants were

   committed while they were acting in furtherance of New York City official business.

724.        All of the above-mentioned improper actions taken by the individual Defendants were

   committed while acting within the scope of their authority and assigned duties as employees,

   agent, and officers for New York City.

725.        Defendant New York City knew and/or should have known that said improper activity

   and blatant violations of Plaintiffs constitutionally secured rights were taking place by its

   employees while acting within the scope of their assigned duties.

726.        The individual Defendants filed and/or caused to be filed, false/perjured statements

   pertaining to the charges, allegations and other adverse actions taken against Plaintiffs.

727.        Defendants engaged in a continuous pattern of extreme and outrageous conduct directed

   at Plaintiffs originating on March 9, 2016 and continuing as a conspiracy through May 24, 2017,



                                                110
   when the Defendants fabricated the new charge and arrest on the Bench Warrant/Contempt
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 111 of 116
   charge against RUDY ROSENBERG.

728.        Defendants outrageous and fraudulent misconduct caused the arrest, public stigma plus

   harassment, invasion of privacy, defamation, slander and humiliation of Plaintiffs on both March

   9, 2016 and again on May 24, 2017.

729.        Defendants either acted intentionally to cause emotional distress to the Plaintiffs or

   otherwise acted with reckless disregard of the probability of causing emotional distress.

730.        Plaintiffs allege that Defendants outrageous conduct, individually and collectively,

   caused and will cause the Plaintiffs to suffer severe or extreme emotional distress for years.

731.        Defendants, inclusive of Roberto Irizarry, conspired in advance to perpetrate

   constitutional violations and other Bad Acts through fabrication of evidence, filing false business

   & government records and perjury.

732.        Defendants acted willfully, maliciously and/or with reckless disregard of the

   consequences of their actions.

733.        The individual Defendants, each of them in their individual and official capacities had a

   duty under New York State’s Constitution and the Constitution of the United States to prevent

   and cease the wrongful detainment, false arrest, false imprisonment, malicious prosecution and

   false charging and other wrongful acts that were committed against Plaintiffs.

734.        The individual Defendants, each of them in their individual and official capacities, and

   New York City, have a duty to conduct proper investigations with regard to all criminal matters

   to assure that such criminal complaints are accurate and truthful.

735.        Defendants are required to undergo any and all investigative procedures reasonably

   available to make sure persons, like Plaintiffs, are not falsely / wrongfully arrested and charged.

736.        Defendants have a duty to arrest and prosecute individuals only when there is probable

   cause to effect and arrest and/or subject a person to said prosecution.

737.        As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for



                                                111
    an undetermined period greater than a couple of months and will continue for an undetermined
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 112 of 116
    period of time, additionally including losses & injuries:

         a. physical pain and suffering

         b. emotional and psychological pain and suffering

         c. economic damage including a loss of gainful employment & economic claims

         d. loss of business credibility & opportunities,

         e. alienation of relations & affections, and loss of enjoyment,

         f.   medical and psychological injury,

         g. Reputation / Stigma plus,

         h. All other losses and injury pleaded herein.



                                14TH CLAIM FOR RELIEF

Violation of the Equal Protection Clause of the Fourteenth, Fifth & First Amendments

                           42 U.S.C. § 1983, 1981, 1985(2)(3) & 1986
                          (Against All Defendants and City of New York)



738.          Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

739.          On information and belief, Plaintiffs allege that all defendants targeted and selectively

    violated Plaintiffs’ constitutional rights on race, immigrant status and country of origin.

740.          Defendants, individually and collectively, were acting under color of state law, as officers

    of the Court Security, Clerks Office, NYPD and officials of the Manhattan D.A. inclusive of their

    agents, and in their respective individual capacity, when they carried out the acts complained of

    herein.

741.          Defendants acted individually and collectively to discriminate and retaliate against

    Plaintiffs over their complaints against judicial misconduct in addition to Defendants’ intertwined

    misconduct filed from Spring 2015 forward.

742.          Defendants acted individually and collectively to discriminate and retaliate against

    Plaintiffs to constructively “evict” Plaintiffs from the New York Court system through a

    conspiracy of harassment, racialized character defamation, false arrests and other stigma plus

                                                   112
   adverse actions that would irreparably harm Plaintiffs’ immigrant status in addition to impairing
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 113 of 116
   employment, credit, residence and other rights and privileges.

743.        Defendants are liable under Section 1981, 1983, 1981, 1985 (2), (3) and 1986 et seq. for

   intentional racial harassment designed to punish Plaintiff for his interracial relationship and their

   First Amendment speech and other rights exercised or sought to be exercised by Plaintiffs.

744.        The City of New York, through the subordinate defendants, has implemented, enforced,

   encouraged, and sanctioned a policy, practice, and/or custom of using unreasonable force against

   the named Plaintiffs and members of the Plaintiff class based solely on their race and national

   origin, in violation of the Fourteenth Amendment.

745.        This use of selective arrest, prosecution, unreasonable force, and incarceration, within

   New York City and more specifically the 25th Precinct has been and is being conducted

   predominantly on Black and Latino and other individuals on the basis of racial and immigrant

   status profiling which adverse impacts Plaintiffs.

746.        Furthermore, this use of selective arrest, prosecution, unreasonable force, and

   incarceration, within New York City has been specifically abused by Court Security, i.e. Nikki

   Sterling, and Court Clerk’s Office, i.e. Kim Gooden, Alia Razzaq and Serena Springle, in

   addition to the other defendants.

747.        The NYPD, Clerk’s Office, Court Security and DANY defendants intentionally applied a

   facially neutral policy in a discriminatory manner.

748.        As a result, the defendants’ policy, practice, and/or custom of using unreasonable force

   violates the Equal Protection Clause of the Fourteenth, Fifth and First Amendments.

749.        By its acts and omissions, the City has acted under color of state law to deprive the

   named Plaintiffs and class members of their Fourteenth, Fifth and First Amendment rights in

   violation of 42 U.S.C. § 1983 et seq.

750.        The Clerk’s Office Court Security, DANY and NYPD defendants used unreasonable

   force with a discriminatory purpose.

751.        Defendants pursued this policy precisely because of the adverse effects it has on

   Caucasian and West Indian couples such as Plaintiffs.



                                                113
752.          The City was and remains deliberately indifferent to the unconstitutional acts committed
       Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 114 of 116
   by NYPD officers through their use of unreasonable force and selective and excessive

   enforcement by defendants inclusive of the 25th Precinct.

753.          The Court Security, Clerk’s Office, DANY and NYPD defendants’ constitutional abuses

   were and remain directly and proximately caused by policies, practices, and/or customs devised,

   implemented, enforced, encouraged, and sanctioned by the City, including: (a) the

   encouragement, sanctioning, and failure to rectify the Clerk’s Office, Court Security, DANY and

   NYPD’s policy and practice of unreasonable force; (b) the failure to properly screen, train, and

   supervise defendants’ named employees; (c) the failure to adequately monitor and discipline

   officers; and (d) the perpetuation of a code of silence within the City and its’ subordinate

   defendants.

754.          Accordingly, Plaintiffs were harmed as a direct result of Defendants’ unlawful,

   unconstitutional and discriminatory conduct, and is entitled to damages, injunctive relief, and

   reasonable attorneys’ fees and costs in an amount to be determined by the Court.

755.          As a direct and proximate result of the unlawful policies and acts of the Defendants

   described herein, the plaintiffs have incurred losses & injury, as described herein including

   unlawful detention, loss of liberty, emotional distress, fear, anxiety, humiliation, degradation, for

   an undetermined period greater than a couple of months and will continue for an undetermined

   period of time, additionally including losses & injuries:

         i.   physical pain and suffering

         j.   emotional and psychological pain and suffering

         k. economic damage including a loss of gainful employment & economic claims

         l.   loss of business credibility & opportunities,

         m. alienation of relations & affections, and loss of enjoyment,

         n. medical and psychological injury,

         o. Reputation / Stigma plus,

         p. All other losses and injury pleaded herein.




                                                  114
                            SPECIAL & PUNITIVE DAMAGES
          Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 115 of 116
                    (UNDER 42 U.S.C. § 1983, 1981, 1985 (2) & (3), 1986)



   756.         Plaintiffs repeat and re-allege each and every prior allegation as if fully set forth herein.

   757.         On information and belief, Plaintiffs allege that all defendants targeted and selectively

       violated Plaintiffs’ constitutional rights on race, immigrant status and country of origin.

   758.         Defendants, individually and collectively, were acting under color of state law, as officers

       and officials of the NYPD, Court Security, Court Clerk’s in addition to officials of the Manhattan

       D.A. inclusive of their agents, and in their respective individual capacity, when they carried out

       the acts complained of herein.

   759.         The acts of the Defendants were willful, wanton, egregious. malicious and oppressive and

       were motivated solely by a desire self-gain, thereby harming Plaintiffs, without regard for

       Plaintiffs’ wellbeing, and were based on a lack of concern and self-centered political gain. Such

       acts therefore deserve an award of special and punitive damages.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this court:

   1) Award all pleaded damages for all described injuries and losses pleaded herein in favor of each of

       the individual Plaintiffs in an amount to be determined by a jury in accordance with the proof,

       plus interest at the legal rate until paid in full;

   2) Award general damages in favor of each of the individual Plaintiffs in an amount to be

       determined by a jury in accordance with the proof, plus interest at the legal rate until paid;

   3) Award compensatory damages in favor of each of the individual Plaintiffs in an amount to be

       determined by a jury in accordance with the proof, plus interest at the legal rate until paid;

   4) Award special and punitive damages against Defendants for their calculated and/or negligent

       conduct in willful and wanton disregard of the rights of Plaintiffs in an amount to be determined

       by a jury in accordance with the proof, plus interest at the legal rate until paid;

   5) Award Plaintiffs costs and attorney’s fees pursuant to 42 U.S.C. § 1988;

   6) Grant Plaintiffs such other relief as may be deemed just and proper;


                                                       115
    7) Grant Plaintiffs immediate discovery: and
          Case 1:20-cv-04012-CM Document 2 Filed 05/22/20 Page 116 of 116
    8) Grant Plaintiffs a trial by jury when the issues are joined.




The individual named Plaintiffs also seek compensatory damages against all Defendants for the

violations alleged in this Complaint. They similarly seek punitive damages against the individual

Defendant Officers for these violations.

                             JURY TRIAL IS HEREBY DEMANDED

Pursuant to Fed. R. Civ. P. 38, Plaintiffs collectively hereby request a trial by jury for all

issues so triable.

RUDY ROSENBERG certifies that to the best of the person's knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances:

(1) it is not being presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation;

(2) the claims, defenses, and other legal contentions are warranted by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law or for establishing new law;

(3) the factual contentions have evidentiary support or, if specifically, so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and

(4) the denials of factual contentions are warranted on the evidence or, if specifically, so identified, are reasonably

based on belief or a lack of information.

Dated: May 18, 2020                                       Respectfully submitted,



                                                          _________________________

                                                          RUDY ROSENBERG



                                                          _________________________

                                                          JACQUELINE ROSENBERG



                                                          __________________________

                                                          ELTHA JORDAN

                                                             116
